EXHIBIT 10.1

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

MONACO COACH CORPORATION
ROYALE COACH BY MONACO, INC.
MCC ACQUISITION CORPORATION
OUTDOOR RESORTS OF NAPLES, INC.
OUTDOOR RESORTS OF LAS VEGAS, INC.
OUTDOOR RESORTS MOTORCOACH COUNTRY CLUB, INC.
R-VISION HOLDINGS LLC
R-VISION, INC.
R-VISION MOTORIZED LLC
BISON MANUFACTURING, LLC
ROADMASTER LLC

 

as Borrowers

 

 

THE LENDERS NAMED HEREIN,
as Lenders

 

 

U.S. BANK NATIONAL ASSOCIATION,
as Administrative Lender,
Swingline Lender, and
L/C Bank

 

and

 

BANK OF AMERICA, N.A.,
as Syndication Agent

 

--------------------------------------------------------------------------------


 

TOTAL COMMITMENT — $145,000,000

 

NOVEMBER 18, 2005

 

--------------------------------------------------------------------------------


 

CONTENTS

 

ARTICLE I.

DEFINITIONS

 

 

 

 

1.1

DEFINED TERMS

 

 

 

 

1.2

ACCOUNTING AND FINANCIAL DETERMINATIONS

 

 

 

 

1.3

HEADINGS

 

 

 

 

1.4

ADDITIONAL DEFINITION PROVISIONS

 

 

 

 

ARTICLE II.

APPOINTMENT OF BORROWERS’ AGENT; JOINT AND SEVERAL LIABILITY

 

 

 

 

2.1

APPOINTMENT OF AGENT

 

 

 

 

2.2

AUTHORIZED REPRESENTATIVES

 

 

 

 

2.3

JOINT AND SEVERAL LIABILITY; RIGHTS OF CONTRIBUTION

 

 

 

 

ARTICLE III. [a05-20759_1ex10d1.htm#Articleiii_TheCredits_051009]

THE CREDITS [a05-20759_1ex10d1.htm#Articleiii_TheCredits_051009]

 

 

 

 

3.1 [a05-20759_1ex10d1.htm#a3_1RevolvingLoans_040730]

REVOLVING LOANS [a05-20759_1ex10d1.htm#a3_1RevolvingLoans_040730]

 

 

 

 

3.2 [a05-20759_1ex10d1.htm#a3_2SwingLoans_040818]

SWING LOANS [a05-20759_1ex10d1.htm#a3_2SwingLoans_040818]

 

 

 

 

3.3 [a05-20759_1ex10d1.htm#a3_3TermLoan_040843]

TERM LOAN [a05-20759_1ex10d1.htm#a3_3TermLoan_040843]

 

 

 

 

3.4 [a05-20759_1ex10d1.htm#a3_4LetterOfCreditFacility_040851]

LETTER OF CREDIT FACILITY
[a05-20759_1ex10d1.htm#a3_4LetterOfCreditFacility_040851]

 

 

 

 

3.5 [a05-20759_1ex10d1.htm#a3_5Interestfees_040956]

INTEREST/FEES [a05-20759_1ex10d1.htm#a3_5Interestfees_040956]

 

 

 

 

3.6 [a05-20759_1ex10d1.htm#a3_6InterestOptions_041032]

INTEREST OPTIONS [a05-20759_1ex10d1.htm#a3_6InterestOptions_041032]

 

 

 

 

3.7 [a05-20759_1ex10d1.htm#a3_7OtherPaymentTerms_041038]

OTHER PAYMENT TERMS [a05-20759_1ex10d1.htm#a3_7OtherPaymentTerms_041038]

 

 

 

 

3.8 [a05-20759_1ex10d1.htm#a3_8Funding_041109]

FUNDING [a05-20759_1ex10d1.htm#a3_8Funding_041109]

 

 

 

 

3.9 [a05-20759_1ex10d1.htm#a3_9ProRataTreatment_041122]

PRO RATA TREATMENT [a05-20759_1ex10d1.htm#a3_9ProRataTreatment_041122]

 

 

 

 

3.10 [a05-20759_1ex10d1.htm#a3_10ChangeOfCircumstances_041131]

CHANGE OF CIRCUMSTANCES
[a05-20759_1ex10d1.htm#a3_10ChangeOfCircumstances_041131]

 

 

 

 

3.11 [a05-20759_1ex10d1.htm#a3_11TaxesOnPayments_041146]

TAXES ON PAYMENTS [a05-20759_1ex10d1.htm#a3_11TaxesOnPayments_041146]

 

 

 

 

3.12 [a05-20759_1ex10d1.htm#a3_12FundingLossIndemnification_041208]

FUNDING LOSS INDEMNIFICATION
[a05-20759_1ex10d1.htm#a3_12FundingLossIndemnification_041208]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV. [a05-20759_1ex10d1.htm#Articleiv_Administration_041213]

ADMINISTRATION [a05-20759_1ex10d1.htm#Articleiv_Administration_041213]

 

 

 

 

4.1 [a05-20759_1ex10d1.htm#a4_1Statements_041217]

STATEMENTS [a05-20759_1ex10d1.htm#a4_1Statements_041217]

 

 

 

 

4.2 [a05-20759_1ex10d1.htm#a4_2Payments_041220]

PAYMENTS [a05-20759_1ex10d1.htm#a4_2Payments_041220]

 

 

 

 

ARTICLE V. [a05-20759_1ex10d1.htm#Articlev_Security_041240]

SECURITY [a05-20759_1ex10d1.htm#Articlev_Security_041240]

 

 

 

 

5.1 [a05-20759_1ex10d1.htm#a5_1GrantOfSecurityInterest_041240]

GRANT OF SECURITY INTEREST
[a05-20759_1ex10d1.htm#a5_1GrantOfSecurityInterest_041240]

 

 

 

 

5.2 [a05-20759_1ex10d1.htm#a5_2PerfectionDutyOfCare_060822]

PERFECTION; DUTY OF CARE [a05-20759_1ex10d1.htm#a5_2PerfectionDutyOfCare_060822]

 

 

 

 

ARTICLE VI. [a05-20759_1ex10d1.htm#Articlevi_RepresentationsAndWarra_041303]

REPRESENTATIONS AND WARRANTIES
[a05-20759_1ex10d1.htm#Articlevi_RepresentationsAndWarra_041303]

 

 

 

 

6.1 [a05-20759_1ex10d1.htm#a6_1LegalStatusSubsidiaries_041314]

LEGAL STATUS; SUBSIDIARIES
[a05-20759_1ex10d1.htm#a6_1LegalStatusSubsidiaries_041314]

 

 

 

 

6.2 [a05-20759_1ex10d1.htm#a6_2DueAuthorizationNoViolation_041334]

DUE AUTHORIZATION; NO VIOLATION
[a05-20759_1ex10d1.htm#a6_2DueAuthorizationNoViolation_041334]

 

 

 

 

6.3 [a05-20759_1ex10d1.htm#a6_3GovernmentApprovalRegulation_041336]

GOVERNMENT APPROVAL, REGULATION
[a05-20759_1ex10d1.htm#a6_3GovernmentApprovalRegulation_041336]

 

 

 

 

6.4 [a05-20759_1ex10d1.htm#a6_4ValidityEnforceability_041343]

VALIDITY; ENFORCEABILITY
[a05-20759_1ex10d1.htm#a6_4ValidityEnforceability_041343]

 

 

 

 

6.5 [a05-20759_1ex10d1.htm#a6_5CorrectnessOfFinancialStateme_041345]

CORRECTNESS OF FINANCIAL STATEMENTS
[a05-20759_1ex10d1.htm#a6_5CorrectnessOfFinancialStateme_041345]

 

 

 

 

6.6 [a05-20759_1ex10d1.htm#a6_6Taxes_041346]

TAXES [a05-20759_1ex10d1.htm#a6_6Taxes_041346]

 

 

 

 

6.7 [a05-20759_1ex10d1.htm#a6_7LitigationLaborControversies_041347]

LITIGATION, LABOR CONTROVERSIES
[a05-20759_1ex10d1.htm#a6_7LitigationLaborControversies_041347]

 

 

 

 

6.8 [a05-20759_1ex10d1.htm#a6_8TitleToPropertyLiens_041350]

TITLE TO PROPERTY, LIENS [a05-20759_1ex10d1.htm#a6_8TitleToPropertyLiens_041350]

 

 

 

 

6.9 [a05-20759_1ex10d1.htm#a6_9Erisa_041351]

ERISA [a05-20759_1ex10d1.htm#a6_9Erisa_041351]

 

 

 

 

6.10 [a05-20759_1ex10d1.htm#a6_10OtherObligations_041353]

OTHER OBLIGATIONS [a05-20759_1ex10d1.htm#a6_10OtherObligations_041353]

 

 

 

 

6.11 [a05-20759_1ex10d1.htm#a6_11EnvironmentalMatters_041420]

ENVIRONMENTAL MATTERS [a05-20759_1ex10d1.htm#a6_11EnvironmentalMatters_041420]

 

 

 

 

6.12 [a05-20759_1ex10d1.htm#a6_12NoBurdensomeRestrictionsNoDe_041422]

NO BURDENSOME RESTRICTIONS; NO DEFAULTS
[a05-20759_1ex10d1.htm#a6_12NoBurdensomeRestrictionsNoDe_041422]

 

 

 

 

6.13 [a05-20759_1ex10d1.htm#a6_13NoOtherVentures_041425]

NO OTHER VENTURES [a05-20759_1ex10d1.htm#a6_13NoOtherVentures_041425]

 

 

 

 

6.14 [a05-20759_1ex10d1.htm#a6_14Insurance_041427]

INSURANCE [a05-20759_1ex10d1.htm#a6_14Insurance_041427]

 

 

 

 

6.15 [a05-20759_1ex10d1.htm#a6_15ForceMajeure_041429]

FORCE MAJEURE [a05-20759_1ex10d1.htm#a6_15ForceMajeure_041429]

 

 

 

 

6.16 [a05-20759_1ex10d1.htm#a6_16IntellectualProperty_041441]

INTELLECTUAL PROPERTY [a05-20759_1ex10d1.htm#a6_16IntellectualProperty_041441]

 

 

 

 

6.17 [a05-20759_1ex10d1.htm#a6_17CertainIndebtedness_041444]

CERTAIN INDEBTEDNESS [a05-20759_1ex10d1.htm#a6_17CertainIndebtedness_041444]

 

 

 

 

6.18 [a05-20759_1ex10d1.htm#a6_18Solvency_041446]

SOLVENCY [a05-20759_1ex10d1.htm#a6_18Solvency_041446]

 

 

ii

--------------------------------------------------------------------------------


 

6.19 [a05-20759_1ex10d1.htm#a6_19ChiefExecutiveOfficeAndOther_041448]

CHIEF EXECUTIVE OFFICE AND OTHER LOCATIONS
[a05-20759_1ex10d1.htm#a6_19ChiefExecutiveOfficeAndOther_041448]

 

 

 

 

6.20 [a05-20759_1ex10d1.htm#a6_20FiscalYear_041458]

FISCAL YEAR [a05-20759_1ex10d1.htm#a6_20FiscalYear_041458]

 

 

 

 

6.21 [a05-20759_1ex10d1.htm#a6_21ComplianceWithLaw_041459]

COMPLIANCE WITH LAW [a05-20759_1ex10d1.htm#a6_21ComplianceWithLaw_041459]

 

 

 

 

6.22 [a05-20759_1ex10d1.htm#a6_22NoSubordination_041500]

NO SUBORDINATION [a05-20759_1ex10d1.htm#a6_22NoSubordination_041500]

 

 

 

 

6.23 [a05-20759_1ex10d1.htm#a6_23TruthAccuracyOfInformation_041502]

TRUTH, ACCURACY OF INFORMATION
[a05-20759_1ex10d1.htm#a6_23TruthAccuracyOfInformation_041502]

 

 

 

 

ARTICLE VII. [a05-20759_1ex10d1.htm#Articlevii_Conditions_041503]

CONDITIONS [a05-20759_1ex10d1.htm#Articlevii_Conditions_041503]

 

 

 

 

7.1 [a05-20759_1ex10d1.htm#a7_1ConditionsOfInitialExtensionO_041504]

CONDITIONS OF INITIAL EXTENSION OF CREDIT
[a05-20759_1ex10d1.htm#a7_1ConditionsOfInitialExtensionO_041504]

 

 

 

 

7.2 [a05-20759_1ex10d1.htm#a7_2ConditionsOfEachExtensionOfCr_061114]

CONDITIONS OF EACH EXTENSION OF CREDIT
[a05-20759_1ex10d1.htm#a7_2ConditionsOfEachExtensionOfCr_061114]

 

 

 

 

ARTICLE VIII. [a05-20759_1ex10d1.htm#Articleviii_AffirmativeCovenants_041604]

AFFIRMATIVE COVENANTS
[a05-20759_1ex10d1.htm#Articleviii_AffirmativeCovenants_041604]

 

 

 

 

8.1 [a05-20759_1ex10d1.htm#a8_1Payments_041606]

PAYMENTS [a05-20759_1ex10d1.htm#a8_1Payments_041606]

 

 

 

 

8.2 [a05-20759_1ex10d1.htm#a8_2AccountingRecords_041607]

ACCOUNTING RECORDS [a05-20759_1ex10d1.htm#a8_2AccountingRecords_041607]

 

 

 

 

8.3 [a05-20759_1ex10d1.htm#a8_3InformationAndReports_041611]

INFORMATION AND REPORTS [a05-20759_1ex10d1.htm#a8_3InformationAndReports_041611]

 

 

 

 

8.4 [a05-20759_1ex10d1.htm#a8_4Compliance_041709]

COMPLIANCE [a05-20759_1ex10d1.htm#a8_4Compliance_041709]

 

 

 

 

8.5 [a05-20759_1ex10d1.htm#a8_5Insurance_041710]

INSURANCE [a05-20759_1ex10d1.htm#a8_5Insurance_041710]

 

 

 

 

8.6 [a05-20759_1ex10d1.htm#a8_6Facilities_041740]

FACILITIES [a05-20759_1ex10d1.htm#a8_6Facilities_041740]

 

 

 

 

8.7 [a05-20759_1ex10d1.htm#a8_7TaxesAndOtherLiabilities_041744]

TAXES AND OTHER LIABILITIES
[a05-20759_1ex10d1.htm#a8_7TaxesAndOtherLiabilities_041744]

 

 

 

 

8.8 [a05-20759_1ex10d1.htm#a8_8Litigation_041748]

LITIGATION [a05-20759_1ex10d1.htm#a8_8Litigation_041748]

 

 

 

 

8.9 [a05-20759_1ex10d1.htm#a8_9NoticeToAdministrativeLender_041806]

NOTICE TO ADMINISTRATIVE LENDER
[a05-20759_1ex10d1.htm#a8_9NoticeToAdministrativeLender_041806]

 

 

 

 

8.10 [a05-20759_1ex10d1.htm#a8_10ConductOfBusiness_041812]

CONDUCT OF BUSINESS [a05-20759_1ex10d1.htm#a8_10ConductOfBusiness_041812]

 

 

 

 

8.11 [a05-20759_1ex10d1.htm#a8_11PreservationOfCorporateExist_041821]

PRESERVATION OF CORPORATE EXISTENCE, ETC.
[a05-20759_1ex10d1.htm#a8_11PreservationOfCorporateExist_041821]

 

 

 

 

8.12 [a05-20759_1ex10d1.htm#a8_12Access_041825]

ACCESS [a05-20759_1ex10d1.htm#a8_12Access_041825]

 

 

 

 

8.13 [a05-20759_1ex10d1.htm#a8_13PerformanceAndComplianceWith_041836]

PERFORMANCE AND COMPLIANCE WITH OTHER COVENANTS
[a05-20759_1ex10d1.htm#a8_13PerformanceAndComplianceWith_041836]

 

 

 

 

8.14 [a05-20759_1ex10d1.htm#a8_14FiscalYearAccountingPractice_041846]

FISCAL YEAR; ACCOUNTING PRACTICES
[a05-20759_1ex10d1.htm#a8_14FiscalYearAccountingPractice_041846]

 

 

 

 

8.15 [a05-20759_1ex10d1.htm#a8_15Environmental_041847]

ENVIRONMENTAL [a05-20759_1ex10d1.htm#a8_15Environmental_041847]

 

 

 

 

8.16 [a05-20759_1ex10d1.htm#a8_16Liens_041852]

LIENS [a05-20759_1ex10d1.htm#a8_16Liens_041852]

 

 

iii

--------------------------------------------------------------------------------


 

8.17 [a05-20759_1ex10d1.htm#a8_17FutureSubsidiaries_041855]

FUTURE SUBSIDIARIES [a05-20759_1ex10d1.htm#a8_17FutureSubsidiaries_041855]

 

 

 

 

8.18 [a05-20759_1ex10d1.htm#a8_18UseOfProceeds_041858]

USE OF PROCEEDS [a05-20759_1ex10d1.htm#a8_18UseOfProceeds_041858]

 

 

 

 

8.19 [a05-20759_1ex10d1.htm#a8_19FurtherAssurances_041916]

FURTHER ASSURANCES [a05-20759_1ex10d1.htm#a8_19FurtherAssurances_041916]

 

 

 

 

8.20 [a05-20759_1ex10d1.htm#a8_20LienInRealProperty_041919]

LIEN IN REAL PROPERTY [a05-20759_1ex10d1.htm#a8_20LienInRealProperty_041919]

 

 

 

 

ARTICLE IX. [a05-20759_1ex10d1.htm#Articleix_NegativeCovenants_041924]

NEGATIVE COVENANTS [a05-20759_1ex10d1.htm#Articleix_NegativeCovenants_041924]

 

 

 

 

9.1 [a05-20759_1ex10d1.htm#a9_1Liens_041928]

LIENS [a05-20759_1ex10d1.htm#a9_1Liens_041928]

 

 

 

 

9.2 [a05-20759_1ex10d1.htm#a9_2Indebtedness_042017]

INDEBTEDNESS [a05-20759_1ex10d1.htm#a9_2Indebtedness_042017]

 

 

 

 

9.3 [a05-20759_1ex10d1.htm#a9_3RestrictedPaymentsRedemptions_042239]

RESTRICTED PAYMENTS, REDEMPTIONS
[a05-20759_1ex10d1.htm#a9_3RestrictedPaymentsRedemptions_042239]

 

 

 

 

9.4 [a05-20759_1ex10d1.htm#a9_4MergersStockIssuancesSaleOfAs_042317]

MERGERS, STOCK ISSUANCES, SALE OF ASSETS, ETC.
[a05-20759_1ex10d1.htm#a9_4MergersStockIssuancesSaleOfAs_042317]

 

 

 

 

9.5 [a05-20759_1ex10d1.htm#a9_5Investments_061254]

INVESTMENTS [a05-20759_1ex10d1.htm#a9_5Investments_061254]

 

 

 

 

9.6 [a05-20759_1ex10d1.htm#a9_6ChangeInNatureOfBusiness_042413]

CHANGE IN NATURE OF BUSINESS
[a05-20759_1ex10d1.htm#a9_6ChangeInNatureOfBusiness_042413]

 

 

 

 

9.7 [a05-20759_1ex10d1.htm#a9_7Plans_042417]

PLANS [a05-20759_1ex10d1.htm#a9_7Plans_042417]

 

 

 

 

9.8 [a05-20759_1ex10d1.htm#a9_8CancellationOfIndebtednessOwe_042420]

CANCELLATION OF INDEBTEDNESS OWED TO IT
[a05-20759_1ex10d1.htm#a9_8CancellationOfIndebtednessOwe_042420]

 

 

 

 

9.9 [a05-20759_1ex10d1.htm#a9_9MarginRegulations_042425]

MARGIN REGULATIONS [a05-20759_1ex10d1.htm#a9_9MarginRegulations_042425]

 

 

 

 

9.10 [a05-20759_1ex10d1.htm#a9_10Environmental_042429]

ENVIRONMENTAL [a05-20759_1ex10d1.htm#a9_10Environmental_042429]

 

 

 

 

9.11 [a05-20759_1ex10d1.htm#a9_11TransactionsWithAffiliates_042433]

TRANSACTIONS WITH AFFILIATES
[a05-20759_1ex10d1.htm#a9_11TransactionsWithAffiliates_042433]

 

 

 

 

9.12 [a05-20759_1ex10d1.htm#a9_12NewCollateralLocationNameCha_042442]

NEW COLLATERAL LOCATION; NAME CHANGE
[a05-20759_1ex10d1.htm#a9_12NewCollateralLocationNameCha_042442]

 

 

 

 

9.13 [a05-20759_1ex10d1.htm#a9_13NoSpeculativeTransactions_042443]

NO SPECULATIVE TRANSACTIONS
[a05-20759_1ex10d1.htm#a9_13NoSpeculativeTransactions_042443]

 

 

 

 

9.14 [a05-20759_1ex10d1.htm#a9_14TransactionsWithSubsidiaries_042444]

TRANSACTIONS WITH SUBSIDIARIES
[a05-20759_1ex10d1.htm#a9_14TransactionsWithSubsidiaries_042444]

 

 

 

 

ARTICLE X. [a05-20759_1ex10d1.htm#Articlex_FinancialCovenants_042445]

FINANCIAL COVENANTS [a05-20759_1ex10d1.htm#Articlex_FinancialCovenants_042445]

 

 

 

 

10.1 [a05-20759_1ex10d1.htm#a10_1LeverageRatio_042446]

LEVERAGE RATIO [a05-20759_1ex10d1.htm#a10_1LeverageRatio_042446]

 

 

 

 

10.2 [a05-20759_1ex10d1.htm#a10_2CurrentRatio_042511]

CURRENT RATIO [a05-20759_1ex10d1.htm#a10_2CurrentRatio_042511]

 

 

 

 

10.3 [a05-20759_1ex10d1.htm#a10_3DebtServiceCoverageRatio_042516]

DEBT SERVICE COVERAGE RATIO
[a05-20759_1ex10d1.htm#a10_3DebtServiceCoverageRatio_042516]

 

 

iv

--------------------------------------------------------------------------------


 

10.4 [a05-20759_1ex10d1.htm#a10_4TangibleNetWorth_042605]

TANGIBLE NET WORTH [a05-20759_1ex10d1.htm#a10_4TangibleNetWorth_042605]

 

 

 

 

ARTICLE XI. [a05-20759_1ex10d1.htm#Articlexi_EventsOfDefault_042609]

EVENTS OF DEFAULT [a05-20759_1ex10d1.htm#Articlexi_EventsOfDefault_042609]

 

 

 

 

11.1 [a05-20759_1ex10d1.htm#a11_1EventsOfDefault_042610]

EVENTS OF DEFAULT [a05-20759_1ex10d1.htm#a11_1EventsOfDefault_042610]

 

 

 

 

11.2 [a05-20759_1ex10d1.htm#a11_2Remedies_042809]

REMEDIES [a05-20759_1ex10d1.htm#a11_2Remedies_042809]

 

 

 

 

11.3 [a05-20759_1ex10d1.htm#a11_3AdministrativeLenderAsBorrow_042906]

ADMINISTRATIVE LENDER AS BORROWERS’ ATTORNEY
[a05-20759_1ex10d1.htm#a11_3AdministrativeLenderAsBorrow_042906]

 

 

 

 

ARTICLE XII. [a05-20759_1ex10d1.htm#Articlexii_AdministrativeLender_042912]

ADMINISTRATIVE LENDER
[a05-20759_1ex10d1.htm#Articlexii_AdministrativeLender_042912]

 

 

 

 

12.1 [a05-20759_1ex10d1.htm#a12_1Actions_042913]

ACTIONS [a05-20759_1ex10d1.htm#a12_1Actions_042913]

 

 

 

 

12.2 [a05-20759_1ex10d1.htm#a12_2RelianceByAdministrativeLend_042919]

RELIANCE BY ADMINISTRATIVE LENDER
[a05-20759_1ex10d1.htm#a12_2RelianceByAdministrativeLend_042919]

 

 

 

 

12.3 [a05-20759_1ex10d1.htm#a12_3Exculpation_042925]

EXCULPATION [a05-20759_1ex10d1.htm#a12_3Exculpation_042925]

 

 

 

 

12.4 [a05-20759_1ex10d1.htm#a12_4Successor_042941]

SUCCESSOR [a05-20759_1ex10d1.htm#a12_4Successor_042941]

 

 

 

 

12.5 [a05-20759_1ex10d1.htm#a12_5LoansByAdministrativeLenderO_042940]

LOANS BY ADMINISTRATIVE LENDER; OTHER ACTIONS
[a05-20759_1ex10d1.htm#a12_5LoansByAdministrativeLenderO_042940]

 

 

 

 

12.6 [a05-20759_1ex10d1.htm#a12_6CreditDecisions_042946]

CREDIT DECISIONS [a05-20759_1ex10d1.htm#a12_6CreditDecisions_042946]

 

 

 

 

12.7 [a05-20759_1ex10d1.htm#a12_7SyndicationAgent_043005]

SYNDICATION AGENT [a05-20759_1ex10d1.htm#a12_7SyndicationAgent_043005]

 

 

 

 

ARTICLE XIII. [a05-20759_1ex10d1.htm#Articlexiii_Miscellaneous_043007]

MISCELLANEOUS [a05-20759_1ex10d1.htm#Articlexiii_Miscellaneous_043007]

 

 

 

 

13.1 [a05-20759_1ex10d1.htm#a13_1Notices_043008]

NOTICES [a05-20759_1ex10d1.htm#a13_1Notices_043008]

 

 

 

 

13.2 [a05-20759_1ex10d1.htm#a13_2CostsExpensesAttorneysFees_043049]

COSTS, EXPENSES, ATTORNEYS’ FEES
[a05-20759_1ex10d1.htm#a13_2CostsExpensesAttorneysFees_043049]

 

 

 

 

13.3 [a05-20759_1ex10d1.htm#a13_3Indemnification_043050]

INDEMNIFICATION [a05-20759_1ex10d1.htm#a13_3Indemnification_043050]

 

 

 

 

13.4 [a05-20759_1ex10d1.htm#a13_4WaiversAmendments_043134]

WAIVERS, AMENDMENTS [a05-20759_1ex10d1.htm#a13_4WaiversAmendments_043134]

 

 

 

 

13.5 [a05-20759_1ex10d1.htm#a13_5SuccessorsAndAssigns_043138]

SUCCESSORS AND ASSIGNS [a05-20759_1ex10d1.htm#a13_5SuccessorsAndAssigns_043138]

 

 

 

 

13.6 [a05-20759_1ex10d1.htm#a13_6Setoff_043230]

SETOFF [a05-20759_1ex10d1.htm#a13_6Setoff_043230]

 

 

 

 

13.7 [a05-20759_1ex10d1.htm#a13_7NoWaiverCumulativeRemedies_043244]

NO WAIVER; CUMULATIVE REMEDIES
[a05-20759_1ex10d1.htm#a13_7NoWaiverCumulativeRemedies_043244]

 

 

 

 

13.8 [a05-20759_1ex10d1.htm#a13_8EntireAgreement_043246]

ENTIRE AGREEMENT [a05-20759_1ex10d1.htm#a13_8EntireAgreement_043246]

 

 

 

 

13.9 [a05-20759_1ex10d1.htm#a13_9NoThirdPartyBeneficiaries_043250]

NO THIRD PARTY BENEFICIARIES
[a05-20759_1ex10d1.htm#a13_9NoThirdPartyBeneficiaries_043250]

 

 

 

 

13.10 [a05-20759_1ex10d1.htm#a13_10Confidentiality_043306]

CONFIDENTIALITY [a05-20759_1ex10d1.htm#a13_10Confidentiality_043306]

 

 

 

 

13.11 [a05-20759_1ex10d1.htm#a13_11Time_043310]

TIME [a05-20759_1ex10d1.htm#a13_11Time_043310]

 

 

v

--------------------------------------------------------------------------------


 

13.12 [a05-20759_1ex10d1.htm#a13_12SeverabilityOfProvisions_043317]

SEVERABILITY OF PROVISIONS
[a05-20759_1ex10d1.htm#a13_12SeverabilityOfProvisions_043317]

 

 

 

 

13.13 [a05-20759_1ex10d1.htm#a13_13GoverningLaw_043315]

GOVERNING LAW [a05-20759_1ex10d1.htm#a13_13GoverningLaw_043315]

 

 

 

 

13.14 [a05-20759_1ex10d1.htm#a13_14SubmissionToJurisdiction_043322]

SUBMISSION TO JURISDICTION
[a05-20759_1ex10d1.htm#a13_14SubmissionToJurisdiction_043322]

 

 

 

 

13.15 [a05-20759_1ex10d1.htm#a13_15WaiverOfJuryTrial_043341]

WAIVER OF JURY TRIAL [a05-20759_1ex10d1.htm#a13_15WaiverOfJuryTrial_043341]

 

 

 

 

13.16 [a05-20759_1ex10d1.htm#a13_16Counterparts_043343]

COUNTERPARTS [a05-20759_1ex10d1.htm#a13_16Counterparts_043343]

 

 

 

 

13.17 [a05-20759_1ex10d1.htm#a13_17OregonStatutoryNotice_043346]

OREGON STATUTORY NOTICE
[a05-20759_1ex10d1.htm#a13_17OregonStatutoryNotice_043346]

 

 

 

SCHEDULES

 

 

 

 

I [a05-20759_1ex10d1.htm#Schedulei_055300]

Lenders [a05-20759_1ex10d1.htm#Schedulei_055300]

 

II [a05-20759_1ex10d1.htm#Scheduleii_055257]

Pricing Schedule [a05-20759_1ex10d1.htm#Scheduleii_055257]

 

 

 

 

EXHIBITS

 

 

 

 

A [a05-20759_1ex10d1.htm#Exhibita_055254]

Borrowing Base Certificate [a05-20759_1ex10d1.htm#Exhibita_055254]

 

B [a05-20759_1ex10d1.htm#Exhibitb_055250]

Note Forms [a05-20759_1ex10d1.htm#Exhibitb_055250]

 

C [a05-20759_1ex10d1.htm#Exhibitc_055612]

Notice of Authorized Representatives [a05-20759_1ex10d1.htm#Exhibitc_055612]

 

D [a05-20759_1ex10d1.htm#Exhibitd_055713]

Notice of Borrowing [a05-20759_1ex10d1.htm#Exhibitd_055713]

 

E [a05-20759_1ex10d1.htm#Exhibite_055735]

Notice of Conversion or Continuation [a05-20759_1ex10d1.htm#Exhibite_055735]

 

F [a05-20759_1ex10d1.htm#Exhibitf_055811]

Form of Chief Financial Officer’s Certificate
[a05-20759_1ex10d1.htm#Exhibitf_055811]

 

G [a05-20759_1ex10d1.htm#Exhibitg_055832]

Joinder Agreement [a05-20759_1ex10d1.htm#Exhibitg_055832]

 

H [a05-20759_1ex10d1.htm#Exhibith_055851]

Assignment Agreement [a05-20759_1ex10d1.htm#Exhibith_055851]

 

 

vi

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
November 18, 2005 by and among MONACO COACH CORPORATION, a Delaware corporation
(“Parent”), ROYALE COACH BY MONACO, INC., an Indiana corporation (“Royale
Coach”), MCC ACQUISITION CORPORATION, a Delaware corporation, OUTDOOR RESORTS OF
LAS VEGAS, INC., a Nevada corporation, OUTDOOR RESORTS MOTORCOACH COUNTRY CLUB,
INC., a California corporation, and OUTDOOR RESORTS OF NAPLES, INC., a Florida
corporation (each of the foregoing parties individually referred to as an
“Existing Borrower” and all collectively referred to as “Existing Borrowers”),
and R-VISION HOLDINGS LLC, a Delaware limited liability company, R-VISION, INC.,
an Indiana corporation, R-VISION MOTORIZED LLC, an Indiana limited liability
company, BISON MANUFACTURING, LLC, an Indiana limited liability company, and
ROADMASTER LLC, an Indiana limited liability company (each of the foregoing
parties, together with the Existing Borrowers, individually referred to as
“Borrower” and all collectively referred to as “Borrowers”), each of the
financial institutions from time to time listed on Schedule I attached hereto,
as amended from time to time, and U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”),
as the administrator for the Lenders (in such capacity, “Administrative Lender”)
and BANK OF AMERICA, N.A. as Syndication Agent.  Each Borrower that is not an
Existing Borrower shall be deemed to be a Borrower immediately after executing
and delivering the Joinder Agreement referenced in Section 8.17.

 

RECITALS

 

Borrowers, Administrative Lender and certain of the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated November 17, 2004
(“Existing Credit Agreement”).  The parties desire to make certain changes to
the Existing Credit Agreement, including, among other changes, adding parties as
borrowers.  The parties have decided, for ease of reference, to amend and
restate the Existing Credit Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Administrative Lender, Lenders and Borrowers hereby
agree as follows:

 

ARTICLE I.             DEFINITIONS

 

1.1                  DEFINED TERMS

 

All terms defined above shall have the meanings set forth above.  The following
terms shall have the meanings set forth below (with all such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

 

1

--------------------------------------------------------------------------------


 

“Accounts” means (i) all “accounts” as defined in the Code and (ii) all
presently existing and hereafter arising rights to payment of a monetary
obligation, whether or not earned by performance.

 

“Administrative Lender’s Office” means (i) initially, Administrative Lender’s
office designated as such in Schedule I hereto, and (ii) subsequently, such
other office designated as such, from time to time, in writing by Administrative
Lender to Lenders and Borrower.

 

“Agreement” means this Third Amended and Restated Credit Agreement as amended,
modified or supplemented from time to time.

 

“Applicable Lending Office” means, with respect to each Lender, (i) initially,
its office designated as such in Schedule I hereto, and (ii) subsequently, such
other office designated as such from time to time in writing by such Lender to
Administrative Lender.

 

“Applicable Rate” means, at any date, the lesser of (a) the Highest Lawful Rate
or (b) the following:  (i) with respect to each Prime Rate Loan (other than a
Swing Loan), a per annum rate equal to the Prime Rate in effect on such date
plus the applicable Prime Margin; (ii) with respect to each Swing Loan, a per
annum rate equal to Daily LIBOR plus the applicable LIBOR Margin; and (iii) with
respect to each LIBOR Loan, a per annum rate equal to the sum of LIBOR plus the
applicable LIBOR Margin, both as determined on the second Business Day before
the first day of the applicable Fixed Rate Term.

 

“Approved Dealer Financing Agreement” means (i) agreements entered into by a
Borrower in the ordinary course of business with financial institutions
providing floor-plan financing to customers who purchase finished goods
inventory of Borrowers, and the terms of which agreements (including repurchase
obligations) are both customary in the recreational vehicle industry and are no
less favorable in all material respects to Borrowers than those in effect as of
November 17, 2004.

 

“Approved Sale” means a sale by Borrower to a customer evidenced by an account
which has been approved for payment by a lender in accordance with an Approved
Dealer Financing Agreement.

 

“Authorized Representative” means a person designated as such by Borrowers’
Agent in a Notice of Authorized Representatives delivered to Administrative
Lender.

 

“Available Credit” means, at any time before the Revolver Maturity Date, the
amount by which (i) the lesser of (A) the total of the Revolving Loan
Commitments or (B) the Borrowing Base is greater than (ii) the total of the
outstanding principal amount of the Revolving Loans, the Letter of Credit
Obligations and Swing Loans, and on and after the Revolver Maturity Date,
Available Credit shall be zero.

 

“Bankruptcy Code” means the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time, including (unless the context
otherwise requires) any rules or regulations promulgated thereunder.

 

2

--------------------------------------------------------------------------------


 

“Borrowers’ Agent” means Parent in its capacity as agent for the Borrowers.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
following amount:

 

(a)           85% of the outstanding Eligible Accounts;

 

(b)           plus 50% of Eligible Inventory consisting of raw materials, valued
at the lower of cost (determined on a “first in, first out” basis) or market
value;

 

(c)           plus the lesser of $50,000,000 or 90% of Eligible Inventory
consisting of finished goods, valued at the lower of cost (determined on a
“first in, first out” basis) or market value; and

 

(d)           less the outstanding balance of all accounts payable with respect
to chassis which are secured in whole or in part.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit A attached hereto.

 

“Business Day” means (a) for all purposes other than as covered by
clause (b) below, any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to be closed in Portland, Oregon,
Minneapolis, Minnesota or New York, New York, and (b) with respect to all
notices, determinations, fundings and payments in connection with any LIBOR
interest selection or LIBOR Loan, any day that is a Business Day described in
clause (a) above and that also is a day for trading by and between banks in U.S.
Dollar deposits in the London interbank eurocurrency market.

 

“Capitalized Lease” means, as to any Person, any lease of property by such
Person as lessee that would be capitalized on a balance sheet of such Person
prepared in accordance with GAAP.

 

“Capitalized Lease Obligations” means, as to any Person, the capitalized amount
of all obligations of such Person and its subsidiaries under Capitalized Leases,
as determined on a consolidated basis in accordance with GAAP.

 

“Cash Equivalent Investment” means, at any time: (a) any evidence of
indebtedness, maturing not more than one year after such time, issued or
guaranteed by the United States government; (b) commercial paper, maturing not
more than nine months from the date of issue, which is issued by (i) a
corporation (other than an affiliate of any Obligor) organized under the laws of
any state of the United States or of the District of Columbia and rated at least
A-1 by Standard & Poor’s Corporation or P-1 by Moody’s Investors Service, Inc.,
or (ii) any Lender (or its holding company); (c) any certificate of deposit or
bankers acceptance, maturing not more than one year after such time, which is
issued by either (i) a commercial banking institution that is a member of the
Federal Reserve System and has a combined capital and surplus and undivided
profits of not less than $500,000,000, or (ii) any

 

3

--------------------------------------------------------------------------------


 

Lender; (d) any repurchase agreement entered into with any Lender (or other
commercial banking institution of the stature referred to in clause (c)(i))
which (i) is secured by a fully perfected security interest in any obligation of
the type described in any of clauses (a) through (c), and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of such Lender (or other commercial banking
institution) thereunder; (e) investments permitted under any investment policy
adopted by Borrower and approved by Administrative Lender; or (f) any mutual
fund holding investments consisting of at least 95% of the foregoing.

 

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert to acquire securities, of beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934) of 35% or more of the outstanding shares of
voting stock of Borrower.

 

“Change of Law” means the adoption of any Governmental Rule, any change in any
Governmental Rule or the application or requirements thereof (whether such
change occurs in accordance with the terms of such Governmental Rule as enacted,
as a result of amendment or otherwise), any change in the interpretation or
administration of any Governmental Rule by any Governmental Authority, or
compliance by any Lender (or any entity controlling a Lender) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Uniform Commercial Code of the State of Oregon, as amended from
time to time (including, without limitation, amendments to defined terms).

 

“Collateral” means all of Borrowers’ assets (except real property), including,
without limitation, (a) all Accounts, Rights to Payment, General Intangibles,
Records, goods, fixtures, inventory, equipment, money, letter of credit rights,
supporting obligations, instruments, chattel paper, deposit accounts, documents,
investment property, and commercial tort claims; (b) all products, proceeds,
rents and profits of the foregoing; and (c) all of the foregoing, whether now
owned or existing or hereafter acquired or arising or in which Borrower now has
or hereafter acquires any rights.

 

“Commitment” means any obligation of a Lender to extend credit or any other
financial accommodation under any of the Loan Documents.

 

“Commodity Contracts” means commodity options, futures, swaps, and other similar
agreements and arrangements designed to provide protection against fluctuations
in commodity prices.

 

“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste or other substance regulated or forming the basis of liability
under any Environmental Law.

 

4

--------------------------------------------------------------------------------


 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness or Contractual Obligation of another Person, if the purpose or
intent of such Person in incurring the Contingent Obligation is to provide
assurance to the obligee of such Indebtedness or Contractual Obligation that
such Indebtedness or Contractual Obligation will be paid or discharged, or that
any agreement entered into by such other Person relating to such Indebtedness or
Contractual Obligation will be complied with, or that any holder of such
Indebtedness or Contractual Obligation will be protected against loss in respect
thereof.  Contingent Obligations of a Person include, without limitation,
(a) the direct or indirect guarantee, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of an obligation of another
Person, and (b) any liability of such Person for an obligation of another Person
through any agreement (contingent or otherwise) (i) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of a loan,
advance, stock purchase, capital contribution or otherwise), (ii) to maintain
the solvency or any balance sheet item, level of income or financial condition
of another Person, (iii) to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement,
(iv) to purchase, sell or lease (as lessor or lessee) property, or to purchase
or sell services, primarily for the purpose of enabling the debtor to make
payment of such obligation or to assure the holder of such obligation against
loss, or (v) to supply funds to or in any other manner invest in such other
Person (including, without limitation, to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement or liability described under
subclauses (i) through (v) of this sentence the primary purpose or intent
thereof is as described in the preceding sentence.  The amount of any Contingent
Obligation shall be equal to the lesser of (A) the amount payable under such
Contingent Obligation (if quantifiable) or (B) the portion of the obligation so
guaranteed or otherwise supported.

 

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.

 

“Current Ratio” means, as of the end of a fiscal quarter, the ratio of
(a) Parent’s consolidated current assets (exclusive of notes and receivables
from a Subsidiary or any affiliate, shareholder, officer, director or employee
of any Borrower or Subsidiary) to (b) the total of Parent’s consolidated current
liabilities and, without duplication, the outstanding principal balance of the
Revolving Loans.

 

“Daily LIBOR” means a rate of interest fluctuating daily equal on each day to
LIBOR that would be applicable on such day for a LIBOR Loan with a Fixed Rate
Term of one month beginning on such day.

 

5

--------------------------------------------------------------------------------


 

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, bills or other similar instruments; (b) all obligations,
contingent or otherwise, relative to the face amount of all letters of credit,
whether or not drawn, and banker’s acceptances issued for such Person’s account;
(c) all Capitalized Lease Obligations and Other Lease obligations of such
Person; (d) whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; (e) all Contingent Obligations of such Person in respect of any of the
foregoing, other than Contingent Obligations in connection with an Approved
Dealer Financing Agreement; and, with respect to Parent and its Subsidiaries
collectively, (f) the amount by which any outstanding book overdrafts exceed
$12,000,000.  For purposes of determining the amount of Debt in a circumstance
when the creditor has recourse only to specified assets, the amount shall be the
lesser of (i) the amount of such obligation or (ii) the fair market value of
such assets.

 

“Debt Service Coverage Ratio” means, as of the end of a fiscal quarter, the
ratio of (A) EBITDA to (B) the sum of the following for the twelve month period
ending with such quarter: (i) Parent’s consolidated interest expense;
(ii) scheduled principal payments of Debt of Parent and the Subsidiaries; and
(iii) cash dividends and distributions paid in respect of Parent’s Stock.

 

“Default” means (i) an Event of Default, (ii) an event or condition that with
the giving of notice or the passage of time, or both, would constitute an Event
of Default, or (iii) the filing against Borrower of a petition commencing an
involuntary case under the Bankruptcy Code.

 

“Disclosure Letter” means the Disclosure Letter from Borrowers’ Agent to
Administrative Lender dated the Closing Date.

 

“EBITDA” means, as of the end of a fiscal quarter, Parent’s consolidated net
income after taxes for the twelve months ending with such quarter adjusted as
follows:

 

plus (A) the sum of the amounts for such twelve month period included in
determining such net income of (i) interest expense, (ii) income tax expense,
(iii) depreciation expense, (iv) amortization expense and (v) extraordinary
non-cash losses and charges and other non-recurring non-cash losses and charges;

 

less (B) gains on sales of assets (excluding sales of inventory in the ordinary
course of business) and other extraordinary non-cash gains for such twelve month
period; and

 

plus (C) without duplication and to the extent deducted in the computation of
Parent’s consolidated net income after taxes for the relevant computation
period:  (i) the amount of the

 

6

--------------------------------------------------------------------------------


 

one-time pre-tax charges taken in Q2 and Q3 of 2005 related to closing the
Beaver manufacturing relocation, but in no event more than $2,352,000 for Q2 and
$1,480,000 for Q3; and (ii) the amount of the expense of closing Royale Coach in
Q3, 2005, but in no event more than $2,000,000.

 

The calculation of EBITDA for any period that includes a period during fiscal
2005 before the R-Vision Companies became Borrowers shall be increased by
$4,313,000 for Q1 2005, $5,481,000 for Q2 2005, $3,075,000 for Q3 2005, and, for
the period from the beginning of Q4 2005 through the date of closing of the
acquisition of the R-Vision Companies, the amount of the R-Vision Companies’
earnings before interest, taxes and amortization (calculated in accordance with
the preceding sentence) for such period.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
recodified from time to time, including (unless the context otherwise requires)
any rules or regulations promulgated thereunder.

 

“Eligible Accounts” means those Accounts that Administrative Lender determines
in the Good Faith exercise of its discretion to be eligible for inclusion in the
Borrowing Base.  General criteria for Eligible Accounts may be established and
revised from time to time by Administrative Lender in Good Faith.  Without
limiting such discretion as to other Accounts, the following Accounts shall not
be Eligible Accounts:

 

(i)            Accounts that do not consist of ordinary trade accounts
receivable owned by Borrower, payable in cash in United States Dollars and
arising out of the final sale of recreational vehicles in the ordinary course of
Borrower’s business as presently conducted by it;

 

(ii)           Accounts with respect to which Borrower failed to issue an
original invoice at the agreed-upon purchase price to the account debtor
promptly after delivering such goods to the account debtor;

 

(iii)          Accounts with respect to which more than 60 days have elapsed
since the date of the original invoice applicable thereto;

 

(iv)          Accounts with respect to which the account debtor is an affiliate
of Borrower or any officer, employee, or agent of the account debtor is an
officer, employee or agent of or affiliated with Borrower directly or indirectly
by virtue of family membership, ownership, control, management or otherwise;

 

(v)           Accounts with respect to which the account debtor is a
Governmental Authority, except for those Accounts as to which Borrower has
assigned its right to payment thereof to Administrative Lender, and the
assignment has been acknowledged, pursuant to the Assignment of Claims Act of
1940, as amended (31 U.S.C. § 3727);

 

7

--------------------------------------------------------------------------------


 

(vi)          the chief executive office of the account debtor with respect to
such Account is not located in the United States of America, unless (A) the
account debtor has delivered to Borrower an irrevocable letter of credit issued
or confirmed by a bank satisfactory to Administrative Lender, sufficient to
cover such Account, in form and substance satisfactory to Administrative Lender,
and, if required by Administrative Lender, the original of such letter of credit
has been delivered to Administrative Lender or Administrative Lender’s agent and
the issuer thereof notified of the assignment of the proceeds of such letter of
credit to Administrative Lender, (B) such Account is subject to credit insurance
payable to Administrative Lender issued by an insurer and on terms and in an
amount acceptable to Administrative Lender, (C) the account debtor resides in a
province of Canada that recognizes Administrative Lender’s perfection and
enforcement rights as to Accounts by reason of the filing of a UCC financing
statement in Oregon or by reason of other methods of perfection that have been
completed, or (D) such Account is otherwise acceptable in all respects to
Administrative Lender;

 

(vii)         Accounts with respect to which Administrative Lender does not have
a valid and prior, fully perfected Lien or which are not free of all Liens or
other claims (including, without limitation, claims for rebates, credits,
allowances or adjustments, but “other claims” shall not include Approved Sales)
of all other Persons;

 

(viii)        Accounts with respect to which the account debtor is the subject
of bankruptcy or a similar insolvency proceeding, or has made an assignment for
the benefit of creditors, or whose assets have been conveyed to a receiver or
trustee, or who has failed or suspended or gone out of business;

 

(ix)           Accounts with respect to which the account debtor’s obligation to
pay the Accounts is conditional upon the account debtor’s approval to the extent
such Accounts exceed $300,000 in the aggregate;

 

(x)            Accounts from an account debtor to the extent that the account
debtor’s indebtedness to Borrowers (whether evidenced by such Accounts or
otherwise) exceeds an amount which is greater than 25% of the face amount (less
maximum discounts, credits and allowances which may be taken by or granted to
account debtors in connection therewith) of all then outstanding Eligible
Accounts, but only to the extent of the excess over 25%;

 

(xi)           Accounts owed by a particular account debtor if 25% or more of
the aggregate Accounts then owed to Borrowers by that account debtor and its
affiliates are not Eligible Accounts;

 

(xii)          Accounts that represent a prepayment or progress payment or a
partial payment under an installment contract;

 

8

--------------------------------------------------------------------------------


 

(xiii)         Accounts that are evidenced by a promissory note or other
instrument; and

 

(xiv)        Accounts with respect to which the account debtor is located in any
jurisdiction requiring the timely filing by Borrower of a report or document
before such Account is created in order to bring suit or otherwise enforce its
remedies against such account debtor in the courts or through any judicial
process of such jurisdiction, unless Borrower has filed, or is exempt from
filing, such a report.

 

Administrative Lender shall have the right, but not the duty, to declare
particular accounts ineligible.  The fact that Administrative Lender has not
declared a particular account ineligible shall not be deemed to be a
determination or representation by Administrative Lender or any Lender as to the
creditworthiness or financial condition of any account debtor.  Because of
banking relationships between account debtors of Borrower and Administrative
Lender or a Lender, Administrative Lender or a Lender may have information about
the creditworthiness of such account debtors; however, neither Administrative
Lender nor any Lender shall have any duty to Borrowers to disclose information
it may have about any of Borrowers’ account debtors and Borrowers shall have no
right to rely upon any action or inaction of Administrative Lender or any Lender
concerning the creditworthiness or financial condition of Borrowers’ account
debtors.  BORROWERS HEREBY COVENANT NOT TO SUE AND TO HOLD HARMLESS LENDERS AND
ADMINISTRATIVE LENDER AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SUCCESSORS AND ASSIGNS FOR AND FROM ANY AND ALL DAMAGES, LIABILITY, OR CLAIMS OF
LIABILITY, WHETHER KNOWN OR UNKNOWN, OF ANY NATURE ARISING OUT OF OR BASED IN
WHOLE OR IN PART UPON ADMINISTRATIVE LENDER’S OR ANY LENDER’S FAILURE TO
DISCLOSE UNFAVORABLE INFORMATION ABOUT AN ACCOUNT DEBTOR OF BORROWER TO
BORROWERS, OR ADMINISTRATIVE LENDER’S FAILURE TO TREAT AS INELIGIBLE THE ACCOUNT
OF AN ACCOUNT DEBTOR OF BORROWER ABOUT WHOM ADMINISTRATIVE LENDER OR ANY LENDER
HAS UNFAVORABLE INFORMATION.

 

“Eligible Inventory” means inventory that Administrative Lender determines in
the Good Faith exercise of its discretion to be eligible for inclusion in the
Borrowing Base.  General criteria for Eligible Inventory may be established and
revised from time to time by Administrative Lender in Good Faith.  Without
limiting such discretion as to other inventory, the following inventory shall in
any event not constitute Eligible Inventory:

 

(i)            finished goods that are not held by Borrower for sale as
inventory in the ordinary course of Borrower’s business as presently conducted
by it or that are obsolete, not in good condition, not of merchantable quality
or not salable in the ordinary course of Borrower’s business or that are subject
to defects that would affect their market value;

 

9

--------------------------------------------------------------------------------


 

(ii)           inventory that Administrative Lender, in the Good Faith exercise
of its discretion determines to be unacceptable due to age, type, category or
quantity;

 

(iii)          work in process;

 

(iv)          inventory in the possession of any Person other than Borrower,
except (subject to any additional requirements imposed by Administrative Lender,
in the Good Faith exercise of its discretion to protect Borrower’s title thereto
or Administrative Lender’s Lien therein) goods held in storage solely for the
account of Borrower, if the Person in possession has acknowledged in writing
Administrative Lender’s Lien thereon and has not issued a negotiable document of
title as to the goods; provided, that notwithstanding the foregoing, (A) up to
$500,000 of inventory located on premises of subcontractors and (B) up to
$5,000,000 of finished goods inventory located at trade shows or rallies (or in
transit for such purposes) shall not be excluded from Eligible Inventory by
virtue of this item (iv);

 

(v)           inventory with respect to which Administrative Lender does not
have a valid and prior, fully perfected Lien and that is not free of all other
Liens, except Permitted Liens other than Permitted Liens described in
items (g) or (n) of the definition of “Permitted Liens;”

 

(vi)          inventory in the possession of a warehouseman or other bailee if
Administrative Lender has not received a bailee letter acceptable to
Administrative Lender from such warehouseman or bailee; and

 

(vii)         except as provided in item (iv), inventory located on premises
leased by Borrower if Administrative Lender has not received a landlord’s waiver
acceptable to Administrative Lender with respect to such premises to the extent
the aggregate value of all such inventory exceeds $5,000,000.

 

“Entity” has the meaning set forth in Section 9.5(h).

 

“Environmental Law” means all applicable federal, state and local laws,
statutes, ordinances and regulations, and any applicable judicial or
administrative interpretation, order, consent decree or judgment, relating to
the regulation and protection of the environment.  Environmental Laws include
but are not limited to the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.); the Hazardous
Material Transportation Act, as amended (49 U.S.C. § 180 et seq.); the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. § 136 et
seq.); the Resource Conservation and Recovery Act, as amended (42 U.S.C. § 6901
et seq.); the Toxic Substance Control Act, as amended (42 U.S.C. § 7401 et
seq.); the Clean Air Act, as amended (42 U.S.C. § 740 et seq.); the Federal
Water Pollution Control Act, as amended (33 U.S.C. § 1251 et seq.); and the Safe
Drinking Water Act, as amended (42 U.S.C. § 300f et seq.), and their state and
local counterparts or equivalents and any applicable transfer of ownership
notification or approval statutes.

 

10

--------------------------------------------------------------------------------


 

“Environmental Liabilities and Costs” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs and expenses (including,
without limitation, all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute, including, without limitation, any
thereof arising under any Environmental Law, Permit, order or agreement with any
Governmental Authority or other Person, and which relate to any violation or
alleged violation of an Environmental Law or a Permit, or a Release or
threatened Release.

 

“Event of Default” has the meaning set forth in Section 11.1 hereof.

 

“Federal Funds Rate” means, for any day, the weighted average of the per annum
rates on overnight Federal funds transactions with member banks of the Federal
Reserve System arranged by Federal funds brokers as published by the Federal
Reserve Bank of New York for such day (or, if such rate is not so published for
any day, the average rate quoted to Administrative Lender on such day by three
Federal funds brokers of recognized standing selected by Administrative Lender).

 

“Fee Percentage” means the number of basis points determined in accordance with
Schedule II.

 

“Fixed Rate Term” means a period of one, two, three or six months, as designated
by Borrowers’ Agent, during which a Loan bears interest determined in relation
to LIBOR; provided, however, that (i) no Fixed Rate Term for a Revolving Loan
may extend beyond the Revolver Maturity Date, (ii) no Fixed Rate Term for a Term
Loan may extend beyond the Term Loan Maturity Date, and (iii) if the last day of
a Fixed Rate Term is not a Business Day, such term shall be extended to the next
succeeding Business Day, or if the next succeeding Business Day falls in another
calendar month, such term shall end on the next preceding Business Day.

 

“Foreign Subsidiary” means any Subsidiary that is a “controlled foreign
corporation” as that term is used in the Internal Revenue Code.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, consistently applied.

 

“General Intangibles” means (i) all “general intangibles” as defined in the Code
and (ii) all tax and duty refunds, registered and unregistered patents,
trademarks, service marks, copyrights, trade names, applications for the
foregoing, trade secrets, goodwill, processes, drawings, blueprints, customer
lists, licenses, whether as licensor or licensee, choses in action, causes of
action and other claims, judgments in favor of Borrower, leasehold interests in
equipment, software and payment intangibles.

 

11

--------------------------------------------------------------------------------


 

“Good Faith” means honesty in fact in the conduct or transaction concerned,
without regard to whether standards that might be deemed commercially reasonable
have been observed.

 

“Governmental Authority” means any domestic or foreign national, state or local
government, any political subdivision thereof, any department, agency, authority
or bureau of any of the foregoing, or any other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including the Federal Deposit Insurance Corporation, the Federal
Reserve Board, the Comptroller of the Currency, any central bank or any
comparable authority.

 

“Governmental Rule” means any applicable law, rule, regulation, ordinance,
order, code interpretation, judgment, decree, directive, guidelines, policy or
similar form of decision of any Governmental Authority.

 

“Highest Lawful Rate” means, at the particular time in question, the maximum
rate of interest which, under applicable law, Lenders are then permitted to
charge Borrowers on the applicable Loan, and if the maximum rate changes at any
time, the Highest Lawful Rate shall increase or decrease, as the case may be, as
of the effective time of each such change, without notice to Borrowers.

 

“Indebtedness” of any Person means, without duplication, (a) all liabilities of
such Person as determined in accordance with GAAP, (b) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (c) all lease
obligations of such Person (including, without limitation, operating leases,
Capitalized Leases and Other Leases), (d) all Contingent Obligations of such
Person, (e) all obligations of such Person to purchase, redeem, retire, defease
or otherwise acquire for value any Stock or Stock Equivalents of such Person
with a mandatory repurchase or redemption date of less than ten years from the
date of issuance thereof, (f) all obligations secured by (or for which the
holder of such obligations has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in property owned by such Person, even though such
Person has not assumed or become liable for the payment of such obligations,
(g) all liabilities of such Person in connection with the failure to make when
due any contribution or payment pursuant to or under any Plan and (h) net
liabilities of such Person under all Commodity Contracts, Interest Rate
Contracts and foreign exchange agreements.  For purposes of determining the
amount of Indebtedness in a circumstance when the creditor has recourse only to
specified assets, the amount shall be the lesser of (i) the amount of such
obligation or (ii) the fair market value of such assets.

 

“Indemnitees” has the meaning set forth in Section 13.3 hereof.

 

“Indemnified Liabilities” has the meaning set forth in Section 13.3.

 

12

--------------------------------------------------------------------------------


 

“Interest Rate Contracts” means interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements, interest rate insurance, and other
agreements or arrangements designed to provide protection against fluctuations
in interest rates.

 

“Interest Rate Protection Agreement” means an Interest Rate Contract between
Borrower and a Lender which is entered into by Borrower for hedging purposes
with respect to transactions engaged in by Borrower in the ordinary course of
business and not for speculative purposes.

 

“Investment” means, relative to any Person, (a) any loan or advance made by such
Person to any other Person (excluding commission, travel and similar advances to
officers and employees made in the ordinary course of business) and (b) any
ownership or similar interest held by such Person in any other Person.  The
amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon (and without adjustment
by reason of the financial condition of such other Person) and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property.

 

“L/C Bank” means U.S. Bank.

 

“Lenders” means, collectively, each of the financial institutions from time to
time listed on Schedule I, L/C Bank and Swingline Lender, and “Lender” means any
one of the Lenders.

 

“Letter of Credit” means a letter of credit issued by L/C Bank under the
Existing Credit Agreement or pursuant to Section 3.4 hereof.

 

“Letter of Credit Agreement” means L/C Bank’s standard letter of credit
application and documentation modified to such extent, if any, as L/C Bank deems
necessary.

 

“Letter of Credit Obligations” means, at any time, all liabilities at such time
of Borrowers to L/C Bank with respect to Letters of Credit, whether or not any
such liability is contingent.

 

“Leverage Ratio” means, as of the end of a fiscal quarter, the ratio of (i) Debt
(exclusive of any Contingent Obligations) as of the end of such quarter to
(ii) EBITDA.

 

“LIBOR” means, for each Fixed Rate Term, the rate per annum (rounded upward if
necessary to the nearest whole 1/100 of 1%) and determined pursuant to the
following formula:

 

LIBOR =

Base LIBOR

 

100% - LIBOR Reserve Percentage

 

As used herein, (a) ”Base LIBOR” means the rate per annum determined by
Administrative Lender to be the offered rate for deposits in U.S. Dollars with a
term comparable to such

 

13

--------------------------------------------------------------------------------


 

Fixed Rate Term that appears on Dow Jones Markets Service, Page 3750 (or any
successor page) as the London interbank offered rate for deposits in U.S.
Dollars at approximately 11:00 AM (London time) two Business Days prior to the
beginning of such Fixed Rate Term, and (b) ”LIBOR Reserve Percentage” means, for
any day, the aggregate (without duplication) of the maximum rates (expressed as
a decimal) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the
Federal Reserve Board or other Governmental Authority having jurisdiction with
respect thereto) dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board) maintained by a member bank of the Federal Reserve
System.

 

“LIBOR Loan” means any Loan that bears interest with reference to LIBOR.

 

“LIBOR Margin” means the number of basis points determined in accordance with
Schedule II.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), security interest,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever, including, without limitation, any conditional sale or other
title retention agreement or the interest of a lessor under a Capitalized Lease
Obligation or any Other Lease.

 

“Loan” means an advance made by a Lender to Borrowers pursuant to Section 3.1,
Section 3.2 or Section 3.3.

 

“Loan Documents” means this Agreement, the Notes, each Letter of Credit
Agreement, each Interest Rate Protection Agreement and each other agreement,
note, notice, document, contract or instrument to which Borrower now or
hereafter is a party and that is required by Lender in connection with this
Agreement, a Note, a Letter of Credit Agreement, a Interest Rate Protection
Agreement or any of the obligations arising under any of such agreements or
Notes.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), business, performance, operations or properties of
Borrowers, (b) the ability of Borrowers to perform their obligations under the
Loan Documents, or (c) the rights and remedies of any Lender or Administrative
Lender under the Loan Documents.

 

“Note” means any of (i) a master promissory note executed by Borrowers in favor
of Administrative Lender for the ratable benefit of Lenders evidencing Revolving
Loans, (ii) a master promissory note executed by Borrowers in favor of
Administrative Lender for the ratable benefit of Lenders evidencing Term Loans
or (iii) a promissory note executed by Borrowers in favor of Swingline Lender
evidencing the Swing Loans, each substantially the same as one of the form
promissory notes attached as Exhibit B.

 

“Notice of Authorized Representatives” has the meaning set forth in Section 2.2
hereof.

 

14

--------------------------------------------------------------------------------


 

“Notice of Borrowing” has the meaning set forth in Section 3.1(c) hereof.

 

“Notice of Conversion or Continuation” has the meaning set forth in
Section 3.6(c) hereof.

 

“Obligations” means all of Borrowers’ obligations under the Loan Documents,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising.

 

“Obligor” means any Borrower or other Person (other than Administrative Lender
or any Lender) obligated under, or otherwise a party to, any Loan Document

 

“Organic Documents” means, relative to any Obligor, as applicable, its
certificate or articles of incorporation, its by-laws, its partnership
agreement, its certificate of partnership, certificate of organization,
operating agreement and other limited liability company organizational documents
and all shareholder agreements, voting trusts and similar arrangements
applicable to any of its Stock or Stock Equivalents.

 

“Other Lease” means any synthetic lease, tax retention operating lease,
financing lease or any other lease having substantially the same economic effect
as a conditional sale, title retention agreement or similar arrangement.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Title IV of ERISA.

 

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Governmental Rule.

 

“Permitted Liens” means (a) Liens arising by operation of law for taxes,
assessments or governmental charges not yet due; (b) statutory Liens of
mechanics, materialmen, shippers, warehousemen, carriers, and other similar
persons for services or materials arising in the ordinary course of business for
which payment is not more than 30 days past due; (c) nonconsensual Liens
incurred or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security; (d) Liens for taxes or statutory Liens of mechanics, materialmen,
shippers, warehousemen, carriers and other similar persons for services or
materials that are due but are being contested in good faith and by appropriate
and lawful proceedings promptly initiated and diligently conducted and for which
reserves have been established to the extent required by GAAP; (e) Liens listed
on the Disclosure Letter; (f) Liens granted in the Loan Documents; (g) purchase
money Liens upon or in any property (other than chassis and real property) of
Borrower and used by Borrower in the ordinary course of business and Liens to
secure Capitalized Lease Obligations and Other Leases and any related payment
and performance obligations if, in each case, the incurrence of such
Indebtedness is permitted by Section 9.2; provided, however, that: (A) any such
Lien is created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost

 

15

--------------------------------------------------------------------------------


 

(including, without limitation, the cost of construction and the reasonable fees
and expenses relating to such Indebtedness) of the property subject thereto,
(B) the principal amount of the Indebtedness secured by such Lien does not
exceed such cost, and (C) such Lien does not extend to or cover any other
property other than such item of property, any improvements on or replacements
for such item, and the proceeds from the disposition of such items; (h) zoning
restrictions, easements, rights of way, survey exceptions, encroachments,
covenants, licenses, reservations, leasehold interests, restrictions on the use
of real property or minor irregularities incident thereto which do not in the
aggregate materially detract from the value or use of the property or assets of
Borrower or impair, in any material manner, the use of such property for the
purposes for which such property is held by Borrower; (i) the interests of
lessors or lessees of property leased pursuant to leases permitted hereunder;
(j) Liens of a depository institution arising solely by virtue of any statutory
or common law provision relating to banker’s liens, rights of setoff, or similar
rights and remedies as to deposit accounts or other funds maintained with such
institution, provided that (A) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by Borrower
in excess of those set forth by regulations promulgated by any Government
Authority, and (B) such deposit account is not intended by Borrower to provide
collateral to the depository institution; (k) judgment Liens to the extent the
existence of such Liens is not an Event of Default under Section 11.1(g);
(l) any of the following arising in the ordinary course of business: deposits or
pledges to secure bids, tenders, contracts (other than contracts for the payment
of money), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature; (m) Liens on chassis purchased by Borrower in the
ordinary course of business; (n) Liens not otherwise included in items
(a) through (m) that do not encumber real property, do not secure, in the
aggregate, amounts in excess of $5,000,000 and do not have priority over the
Liens granted by Borrowers to Administrative Lender; (o) Liens on the assets of
an Entity existing on the date an acquisition transaction permitted by
Section 9.5(h) is consummated, provided such Liens were not incurred in
anticipation of the acquisition transaction; and (p) until December 7, 2005, the
R-Vision Liens.

 

“Person” means an individual, partnership, corporation (including, without
limitation, a business trust), joint stock company, limited liability company,
trust, unincorporated association, joint venture or other entity, or a
Governmental Authority.

 

“Plan” means an employee benefit plan, as defined in Section 3(3) of ERISA,
which Borrower maintains, contributes to or has an obligation to contribute to
on behalf of participants who are or were employed by any of them.

 

“Prime Margin” means the number of basis points determined in accordance with
Schedule II.

 

“Prime Rate” means, for any day, an interest rate per annum equal to the rate of
interest most recently announced within U.S. Bank at its principal office as its
prime rate, with any change in the prime rate to be effective as of the day such
change is announced within U.S. Bank and with the understanding that the prime
rate is one of U.S. Bank’s base rates used to price some loans and may not be
the lowest rate at which U.S. Bank makes any

 

16

--------------------------------------------------------------------------------


 

loan, and is evidenced by the recording thereof in such internal publication or
publications as U.S. Bank may designate.

 

“Prime Rate Loan” means any Loan that bears interest with reference to the Prime
Rate.

 

“Ratable Portion” means, with respect to any Lender:  (i) with respect to
Revolving Loans, the quotient obtained by dividing the total of such Lender’s
Revolving Loan Commitment by the total Revolving Loan Commitments of all
Lenders; (ii) with respect to Term Loans, the quotient obtained by dividing the
total of such Lender’s Term Loan Commitment by the total Term Loan Commitments
of all Lenders; and (iii) with respect to all Loans, the quotient obtained by
dividing the total of such Lender’s Revolving Loan Commitment, Term Loan
Commitment and Swing Loan Commitment by the Total Commitments.  At all times
when the Total Commitments are zero, all references in the preceding sentence to
“Commitments” shall mean Commitments existing immediately before the Total
Commitments became zero.

 

“Records” means all of Borrowers’ present and future records and books of
account of every kind or nature, purchase and sale agreements, invoices, ledger
cards, bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files, electronically stored data and other data, together
with the tapes, disks, diskettes, drives and other data and software storage
media and devices, file cabinets or containers in or on which the foregoing are
stored (including any rights of Borrower with respect to the foregoing
maintained with or by any other Person).

 

“Release” means, as to any Person, any unpermitted spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration of a Contaminant into the environment, and any “release” as defined in
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended (42 U.S.C. § 9601 et seq.).

 

“Remedial Action” means all actions required to clean up, remove, prevent or
minimize a Release or threat of Release or to perform pre-remedial studies and
investigations and post-remedial monitoring and care.

 

“Required Lenders” means any non-defaulting Lender or Lenders having more than
two-thirds of the Total Commitments.

 

“Repurchase Obligations” all obligations of Parent to its dealers incurred in
the ordinary course of Parent’s business to repurchase recreational vehicles.

 

“Responsible Officer” means any executive officer of Borrower, including,
without limitation, president, chief executive officer, chief financial officer,
treasurer, controller, general counsel, chief risk management officer, chief
environmental officer or any other person performing responsibilities
customarily performed by such officers.

 

17

--------------------------------------------------------------------------------


 

“Revolver Maturity Date” means the earlier of November 17, 2009 or the due date
determined pursuant to Section 11.2.

 

“Revolving Loan” means a Loan made by a Lender to Borrowers pursuant to
Section 3.1.

 

“Revolving Loan Commitment” means, as to any Lender, the amount set opposite
such Lender’s name on Schedule I as its “Revolving Loan Commitment,” as such
amount may be reduced from time to time pursuant to this Agreement or as such
amount may be adjusted pursuant to Section 13.5(c).

 

“Rights to Payment” means all Accounts, General Intangibles, contract rights,
chattel paper, documents, instruments, letters of credit, bankers acceptances
and guaranties, and all present and future liens, security interests, rights,
remedies, title and interest in, to and in respect of Accounts and other
Collateral, and shall include without limitation, (a) rights and remedies under
or relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (b) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (c) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Accounts or other Collateral, including without limitation,
returned, repossessed and reclaimed goods, and (d) deposits by and property of
account debtors or other persons securing the obligations of account debtors,
moneys, securities, credit balances, deposits, deposit accounts and other
property of Borrower now or hereafter held or received by or in transit to
Administrative Lender, any Lender or any of their affiliates or at any other
depository or other institution from or for the account of Borrower, whether for
safekeeping, pledge, custody, transmission, collection or otherwise.

 

“R-Vision Companies” means R-Vision, Inc., R-Vision Motorized LLC, an Indiana
limited liability company, Bison Manufacturing, LLC, an Indiana limited
liability company, and Roadmaster LLC, an Indiana limited liability company.

 

“R-Vision Liens” means the Liens of General Electric Capital Corporation, Ford
Motor Credit Company and General Motors Acceptance Corporation designated with
an asterisk on Schedule 4.9 of the Stock and Unit Purchase Agreement dated
November 9, 2005 among R-Vision Holdings LLC, Parent and various parties as
sellers regarding the stock and member interests of the R-Vision Companies.

 

“Stock” means shares of capital stock, membership interests, beneficial or
partnership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
other entity, whether voting or nonvoting, and includes, without limitation,
common stock and preferred stock.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

18

--------------------------------------------------------------------------------


 

“Subsidiary” means any Person required by GAAP to be included in the
consolidated financial reporting of Borrower.

 

“Swing Loan” means a Loan made by the Swingline Lender to Borrowers pursuant to
Section 3.2.

 

“Swing Loan Balance Amount” means, at any time, the amount that the outstanding
balance of the Swing Loans would need to be so that Swingline Lender’s
percentage of the aggregate Revolving Loans and Swing Loans equals the True-Up
Percentage.

 

“Swing Loan Commitment” means the amount set opposite the Swingline Lender’s
name on Schedule I as its “Swing Loan Commitment,” as such amount may be
adjusted from time to time pursuant to this Agreement.

 

“Swingline Lender” means U.S. Bank.

 

“Tangible Net Worth” means the total of Parent’s shareholders’ equity, plus Debt
subordinated in writing to the Obligations on terms acceptable to Required
Lenders in favor of the prior payment in full in cash of the Obligations, less
consolidated intangible assets.

 

“Term Loan” means a Loan made by a Lender to Borrowers pursuant to Section 3.3.

 

“Term Loan Commitment” means, as to any Lender, the amount set opposite such
Lender’s name on Schedule I as its “Term Loan Commitment,” as such amount may be
reduced from time to time pursuant to this Agreement or as such amount may be
adjusted pursuant to Section 13.5(c).

 

“Term Loan Maturity Date” means November 18, 2010.

 

“Total Commitments” means the total of all Revolving Loan Commitments, the Swing
Loan Commitment and all Term Loan Commitments.

 

“Tranche” means a collective reference to all LIBOR Loans which have a Fixed
Rate Term starting on the same day and ending on the same day; provided that if,
notwithstanding that all such loans have the same interest term, Borrowers
request that a group of such Loans be treated separately for LIBOR calculation
purposes, then each such separate group of Loans shall be treated as a separate
Tranche.

 

“True-Up Event” means the occurrence of both: (i) any of the following: (A) the
aggregate outstanding balance of the Swing Loans exceeds the Swing Loan Balance
Amount by at least $4,000,000 for ten consecutive Business Days; (B) at any time
during the continuation of a Default the balance of the Swing Loans does not
equal the Swing Loan Balance Amount; or (C) at any time the balance of the Swing
Loans exceeds the Swing Loan Balance Amount and Swingline Lender, by notice to
the Administrative Lender, requests that the amount of the Swing Loans be
reduced; and (ii) receipt by Administrative Lender before

 

19

--------------------------------------------------------------------------------


 

9:00 AM (Portland time) on a Business Day of a request from a Lender for a
settlement under Section 3.2(b).

 

“True-Up Percentage” means, with respect to any Lender, the quotient obtained by
dividing the total of such Lender’s Revolving Loan Commitment and Swing Loan
Commitment by the total of the Revolving Loan Commitments and Swing Loan
Commitments of all Lenders.  At all times when the Total Commitments are zero,
all references in the preceding sentence to “Commitments” shall mean Commitments
existing immediately before the Total Commitments became zero.

 

1.2                  ACCOUNTING AND FINANCIAL DETERMINATIONS

 

Any accounting term used in this Agreement that is not specifically defined
herein shall have the meaning customarily given to it under GAAP, and all
accounting determinations and computations under any Loan Document shall be
made, and all financial statements required to be delivered under any Loan
Document shall be prepared, in accordance with GAAP applied in the preparation
of the financial statements referred to in Section 6.5.

 

1.3                  HEADINGS

 

Headings in this Agreement and each of the other Loan Documents are for
convenience of reference only and are not part of the substance hereof or
thereof.

 

1.4                  ADDITIONAL DEFINITION PROVISIONS

 

Whenever the terms “herein,” “hereof,” “hereto,” “hereunder,” “therein,”
“thereof,” “thereto,” “thereunder,” and similar terms contained in this
Agreement or any Loan Document refer to this Agreement or other Loan Document,
such terms refer to the whole of this Agreement or other Loan Document and not
to any particular section, paragraph or provision.  All other terms contained in
this Agreement that are not defined herein shall, unless the context indicates
otherwise, have the meanings provided in the Code to the extent such terms are
defined therein.

 

ARTICLE II.           APPOINTMENT OF BORROWERS’ AGENT; JOINT AND SEVERAL
LIABILITY

 

2.1                  APPOINTMENT OF AGENT

 

In order to facilitate and insure prompt and accurate communication among
Borrowers and Lenders and to insure the efficient and effective distribution of
proceeds of the Loans, each Borrower hereby appoints Parent as its agent to
perform the functions of Borrowers’ Agent under the Loan Documents, to take such
actions and make such elections on such Borrower’s behalf as are delegated to
the Borrowers’ Agent in the Loan Documents and for the following purposes:
(i) communicating to and receiving communications from Administrative Lender and
Lenders; (ii) receiving all proceeds of the Loans and making all

 

20

--------------------------------------------------------------------------------


 

decisions regarding the distribution of such proceeds among the Borrowers as
Borrowers’ Agent, in the sole exercise of its discretion, deems fair and
appropriate; and (iii) making all decisions and elections with respect to
requests for advances of credit, issuance of Letters of Credit and election of
interest options.

 

2.2                  AUTHORIZED REPRESENTATIVES

 

On the Closing Date, and from time to time subsequent thereto at Borrowers’
Agent’s option, Borrowers’ Agent shall deliver to Administrative Lender a
written notice in the form of Exhibit C attached hereto, which designates by
name one or more Authorized Representatives and includes each of their
respective specimen signatures (each, a “Notice of Authorized
Representatives”).  Administrative Lender shall be entitled to rely conclusively
on the authority of each person designated as an Authorized Representative in
the most current Notice of Authorized Representatives delivered by Borrowers’
Agent to Administrative Lender, to request borrowings, to select interest rate
options hereunder, and to give to Administrative Lender such other notices as
are specified herein as being made through an Authorized Representative, until
such time as Borrowers’ Agent has delivered to Administrative Lender, and
Administrative Lender has actual receipt of, a new written Notice of Authorized
Representatives.  Administrative Lender shall have no duty or obligation to
Borrowers to verify the authenticity of any signature appearing on any Notice of
Borrowing, Notice of Conversion or Continuation or any other notice from an
Authorized Representative or to verify the authenticity of any person purporting
to be an Authorized Representative giving any telephonic notice permitted
hereby.

 

2.3          JOINT AND SEVERAL LIABILITY; RIGHTS OF CONTRIBUTION

 

(a)           Each Borrower states and acknowledges that:  (i) pursuant to this
Agreement, Borrowers desire to utilize their borrowing potential on a
consolidated basis to the same extent possible if they were merged into a single
corporate entity; (ii) it has determined that it will benefit specifically and
materially from the advances of credit contemplated by this Agreement; (iii) it
is both a condition precedent to the obligations of Lenders hereunder and a
desire of Borrowers that each Borrower execute and deliver to Lenders this
Agreement; and (iv) Borrowers have requested and bargained for the structure and
terms of the credit contemplated by this Agreement.

 

(b)           Each Borrower hereby irrevocably and unconditionally:  (i) agrees
that it is jointly and severally liable to Lenders for the full and prompt
payment of the Obligations and the performance by each Borrower of its
obligations hereunder in accordance with the terms of the Loan Documents;
(ii) agrees to fully and promptly perform all of its obligations under the Loan
Documents with respect to each advance of credit hereunder as if such advance
had been made directly to it; and (iii) agrees as a primary obligation to
indemnify Lenders on demand for and against any loss incurred by Lenders (other
than a loss arising any Lender’s willful misconduct or gross negligence) as a
result of any of the obligations of any one or more of Borrowers under the Loan
Documents being or becoming void, voidable, unenforceable or ineffective for any
reason whatsoever, whether or not known to Lenders or

 

21

--------------------------------------------------------------------------------


 

any other Person, the amount of such loss being the amount which Lenders would
otherwise have been entitled to recover from any one or more of Borrowers.  Each
Borrower hereby irrevocably and unconditionally accepts, not merely as a surety
but also as a co-debtor, joint and several liability with each other Borrower
with respect to the payment and performance of all of the Obligations.  If and
to the extent that any Borrower fails to make any payment with respect to the
Obligations as and when due or to perform any of its obligations in accordance
with the terms of the Loan Documents, then in each such event the other
Borrowers will make such payment with respect to, or perform, such obligations.

 

(c)           The joint and several liability of each Borrower for the
Obligations shall be absolute and unconditional irrespective of and shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including, without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Obligations.  Without limiting the
generality of the foregoing, the obligations of each Borrower shall not be
discharged or impaired or otherwise affected by:

 

(i)            any change in the manner, place or terms of payment or
performance and/or any change or extension of the time of payment or performance
of, renewal or alteration of, any Obligation, any security therefor, or any
liability incurred directly or indirectly in respect thereof, or any rescission
of, or amendment, waiver or other modification of, or any consent to departure
from any Loan Document, including any increase in the Obligations resulting from
the extension of additional credit to any Borrower;

 

(ii)           any sale, exchange, release, surrender, realization upon any
property at any time pledged or mortgaged to secure any of the Obligations,
and/or any offset against, or failure to perfect, or continue the perfection of,
any lien in any such property, or delay in the perfection of any such lien, or
any amendment or waiver of or consent to departure from any other guaranty for
any of the Obligations;

 

(iii)          the failure of Lenders to assert any claim or demand or to
enforce any right or remedy against any Borrower or other Person under the
provisions of any Loan Document;

 

(iv)          any settlement or compromise of any Obligation, any security
therefor or any liability incurred directly or indirectly in respect thereof,
and any subordination of the payment of any part thereof to the payment of any
obligation (whether due or not) of any other Borrower to creditors of such other
Borrower other than any other Borrower;

 

(v)           any manner of application of any collateral for the Obligations or
proceeds thereof, to any of the Obligations, or any manner of sale or other
disposition

 

22

--------------------------------------------------------------------------------


 

of any such collateral for all or any of the Obligations or any other assets of
any Borrower;

 

(vi)          any change, restructuring or termination of the existence of any
Borrower; or

 

(vii)         any other agreement or circumstance of any nature whatsoever that
might in any manner or to any extent vary the risk of any Borrower, or that
might otherwise at law or in equity constitute a defense available to, or a
discharge of, the obligations of any Borrower, or a defense to, or discharge of,
any Borrower or other Person relating to any of the Obligations.

 

(d)           The joint and several liability of Borrowers shall continue in
full force and effect notwithstanding any absorption, merger, amalgamation or
any other change whatsoever in the name, membership, constitution or place of
formation of any Borrower.

 

(e)           It is the intent of each Borrower that the indebtedness,
obligations and liability hereunder of no one of them be subject to challenge on
any basis.  Accordingly, as of the date hereof, the liability of each Borrower
under the Loan Documents, together with all of its other liabilities to all
Persons as of the date hereof and as of any other date on which a transfer is
deemed to occur by virtue of this Agreement, calculated in an amount sufficient
to pay its probable net liabilities (including Contingent Obligations) as the
same become absolute and matured (“Dated Liabilities”) is, and is to be, less
than the amount of the aggregate of a fair valuation of its property as of such
corresponding date (“Dated Assets”).  To this end each Borrower hereby
(i) grants to and recognizes in each other Borrower, ratably, rights of
subrogation and contribution in the amount, if any, by which the Dated Assets of
such Borrower, but for the aggregate of subrogation and contribution in its
favor recognized herein, would exceed the Dated Liabilities of such Borrower or,
as the case may be (ii) acknowledges receipt of and recognizes its right to
subrogation and contribution ratably from each of the other Borrowers in the
amount, if any, by which the Dated Liabilities of such Borrower, but for the
aggregate of subrogation and contribution in its favor recognized herein, would
exceed the Dated Assets of such Borrower.  In recognizing the value of the Dated
Assets and the Dated Liabilities, it is understood that Borrowers will
recognize, to at least the same extent of their aggregate recognition of
liabilities hereunder, their rights to subrogation and contribution hereunder. 
It is a material objective of this Section that each Borrower recognizes rights
to subrogation and contribution rather than be deemed to be insolvent (or in
contemplation thereof) by reason of its joint and several obligations hereunder.

 

ARTICLE III.       THE CREDITS

 

3.1               REVOLVING LOANS

 

(a)           On the terms and subject to the conditions contained in this
Agreement, each Lender severally agrees to make loans (each a “Revolving Loan”)
to Borrowers from time to

 

23

--------------------------------------------------------------------------------


 

time until the Revolver Maturity Date in an aggregate amount not to exceed at
any time outstanding such Lender’s Revolving Loan Commitment; provided, however,
that at no time shall any Lender be obligated to make a Revolving Loan in excess
of such Lender’s Ratable Portion of the Available Credit.  Borrowers may from
time to time borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all the limitations, terms and conditions contained
herein.  The Revolving Loans shall be evidenced by a Note, and on the Closing
Date the promissory note issued under the Existing Credit Agreement evidencing
revolving loans shall be exchanged for a Note.

 

(b)           If at any time the Available Credit is negative, Borrowers,
without demand or notice, shall immediately repay that portion of the Revolving
Loans necessary to cause the Available Credit to be zero.  Borrowers shall repay
the outstanding principal balance of the Revolving Loans, together with all
accrued and unpaid interest and related fees on the Revolver Maturity Date.

 

(c)           Borrowers’ Agent, through an Authorized Representative, shall
request each advance of a Revolving Loan by giving Administrative Lender
irrevocable written notice or telephonic notice (confirmed promptly by fax or
email), in the form of Exhibit D attached hereto (each, a “Notice of
Borrowing”), which specifies, among other things:

 

(i)            the aggregate principal amount of the requested advances (which
amount must be a minimum of $1,000,000 and in integral multiples of $100,000 if
a LIBOR Loan);

 

(ii)           the proposed date of borrowing, which shall be a Business Day;

 

(iii)          whether such advance is to be a Prime Rate Loan or a LIBOR Loan;
and

 

(iv)          if such advance is to be a LIBOR Loan, the length of the Fixed
Rate Term applicable thereto.

 

Each such Notice of Borrowing must be received by Administrative Lender not
later than 9:00 AM (Portland time) (x) on the date of borrowing if a Prime Rate
Loan or (y) at least three Business Days prior to the date of borrowing if a
LIBOR Loan.  Administrative Lender shall promptly notify each Lender of the
contents of each Notice of Borrowing and of the amount of the advance to be made
by such Lender no later than 10:00 AM (Portland time) on the Business Day of
receipt for Prime Rate Loans and 1:00 PM (Portland time) the Business Day after
receipt with respect to LIBOR Loans.

 

(d)           From time to time before 9:00 AM (Portland time) on any Business
Day, Borrowers may make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of any Revolving Loan(s) that are Prime Rate
Loans.  From time to time before 9:00 AM (Portland time) on any Business Day,
Borrowers may make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of any Revolving Loan(s) that are LIBOR Loans;
provided, however, that (i) Borrowers’ Agent gives

 

24

--------------------------------------------------------------------------------


 

Administrative Lender notice of such prepayment before 2:00 PM (Portland time)
on the third Business Day before the date of prepayment (which notice shall be
irrevocable), (ii) each voluntary partial prepayment must be in a minimum of
$1,000,000 and in integral multiples of $100,000; and (iii) any prepayment shall
be subject to the provisions of Section 3.12 hereof.

 

(e)           On one occasion before the Revolver Maturity Date at a time when
no Default is continuing, Borrowers may request an increase in the aggregate
Revolving Loan Commitments of not less than $5,000,000 nor more than $25,000,000
by Borrowers’ Agent delivering notice of such request to Administrative Lender,
which notice may also identify one or more banks or other institutional lenders
Borrowers believe are willing to become Lenders and make such Revolving Loan
Commitments (“Potential Lenders”).  Lenders shall have no obligation to grant
any such request, and Administrative Lender and each Lender, in the exercise of
their sole discretion, may respond to such request in such manner and with such
conditions (including additional fees) as they deem appropriate in their sole
discretion.  If any Lender is willing to increase its Revolving Loan Commitment
or if any Potential Lender acceptable to Administrative Lender is willing to
make a Revolving Loan Commitment, Administrative Lender shall advise Borrowers’
Agent of the terms acceptable to such Lenders and/or Potential Lenders on which
the aggregate Revolving Loans may be increased.  If Borrowers, in their sole
discretion, notify Administrative Lender that such terms are acceptable,
Administrative Lender, at Borrowers’ expense, shall prepare, and the parties
shall sign, an amendment to this Agreement reflecting such terms.  Upon the
execution of any such amendment and increase in the aggregate Revolving Loan
Commitments, the principal portion of each Lender’s outstanding Revolving Loans
shall be adjusted so that each Lender holds its Ratable Portion of the aggregate
outstanding Revolving Loans.

 

3.2                  SWING LOANS

 

(a)           On the terms and subject to the conditions contained in this
Agreement, Swingline Lender agrees to make loans (each a “Swing Loan”) to
Borrowers from time to time until the Revolver Maturity Date in an aggregate
amount not to exceed at any time outstanding the Swing Loan Commitment;
provided, however, Swingline Lender, in its sole discretion, may elect not to
make a Swing Loan at any time that the Available Credit is negative or would
become negative upon the making of such Swing Loan.  Each Swing Loan shall be
made and prepaid upon such notice as the Swingline Lender and Borrowers’ Agent
shall agree; provided that in the absence of a written agreement to the
contrary, Swingline Lender must receive each request for a Swing Loan not later
than 2:00 PM (Portland time) on the Business Day of borrowing and any prepayment
made after 2:00 PM (Portland time) shall be credited on the next Business Day. 
Further, Swingline Lender may make Swing Loans without notice from Borrowers’
Agent or any Borrower (A) automatically pursuant to cash management
arrangements, if any, made from time to time by Borrowers with Administrative
Lender and/or (B) to allow Administrative Lender to pay each Lender its share of
fees, interest and other amounts due hereunder to the extent such fees, interest
and other amounts are then due and payable.  All Swing Loans shall be evidenced
by a Note payable to the order of the Swingline Lender, and on the Closing Date
the promissory note issued under the

 

25

--------------------------------------------------------------------------------


 

Existing Credit Agreement evidencing swing loans shall be exchanged for a Note. 
Subject to all the limitations, terms and conditions contained herein, Borrowers
may from time to time borrow, partially or wholly repay outstanding Swing Loans
and reborrow Swing Loans.  Borrower shall repay the outstanding principal
balance of the Swing Loans, together with all accrued and unpaid interest and
related fees on the Revolver Maturity Date.  All interest due on the Swing Loans
shall be payable to the Swingline Lender.  After receipt of payment of principal
or interest on the Swing Loans, Administrative Lender will promptly distribute
the same to the Swingline Lender at its Applicable Lending Office.

 

(b)           On the Business Day that a True-Up Event occurs, regardless of
whether the conditions in Section 7.2 exist and without notice or other action
by any Borrower, the balance of each Lender’s Revolving Loans shall be
increased/decreased and the balance of the Swing Loans decreased/increased by
that amount that results in the Swing Loans equaling the Swing Loan Balance
Amount.  Administrative Lender, by not later than 11:00 AM (Portland time) on
such Business Day, shall notify each Lender whose Loans are increasing of the
principal amount of such increase, and each such Lender shall, before 2:00 PM
(Portland time) on such Business Day, make available to Administrative Lender,
in immediately available funds, the amount of such increase.  Administrative
Lender shall use such funds to repay the principal amount of the Loans being
reduced.  If Lenders are prohibited by the Bankruptcy Code or any other
Governmental Rule from making the adjustment required by the first sentence of
this Section, each Lender shall purchase such participation interest in the
Loans of the other Lenders as is necessary to effect the same result among the
Lenders as the adjustment required by the first sentence of this Section.

 

3.3                  TERM LOAN

 

(a)           On the terms and subject to the conditions contained in this
Agreement, each Lender severally agrees to make a term loan (each a “Term Loan”)
in a single advance on the Closing Date to Borrowers in the amount of such
Lender’s Term Loan Commitment.  The Term Loans shall be evidenced by a Note.

 

(b)           On the Term Loan Maturity Date, Borrowers shall repay the unpaid
principal amount of each Term Loan, and prior thereto:

 

(i)            Borrowers shall, on the last day of each fiscal quarter,
beginning April 1, 2006, repay the outstanding principal balance of the Term
Loans by making a payment in the aggregate amount of $1,428,572; and

 

(ii)           Borrowers may, from time to time on any Business Day, make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of the Term Loans; provided, however, that (A) all such voluntary prepayments
shall require at least three but no more than five Business Days prior written
notice to Administrative Lender; and (B) all such voluntary partial prepayments
shall be in an aggregate minimum amount of $1,000,000 and an integral multiple
of $100,000.  Each such prepayment (A) will be applied in the inverse order of
the scheduled

 

26

--------------------------------------------------------------------------------


 

repayments of Term Loans set forth in clause (i) and shall be applied ratably
among the Term Loans and (B) will be without premium or penalty, except for any
funding loss indemnification required by Section 3.12.  No amounts paid or
prepaid with respect to Term Loans may be reborrowed.

 

3.4                  LETTER OF CREDIT FACILITY

 

(a)           On the terms and subject to the conditions contained in this
Agreement, L/C Bank agrees promptly to issue one or more Letters of Credit at
the request of Borrowers’ Agent for the account of Borrowers from time to time
until ten days before the Revolver Maturity Date; provided, however, that L/C
Bank shall not issue any Letter of Credit if:

 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator of which L/C Bank is aware shall purport by its terms to enjoin or
restrain L/C Bank from issuing such Letter of Credit or any Governmental
Rule applicable to L/C Bank or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over L/C
Bank shall prohibit, or request that L/C Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon L/C Bank with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which L/C Bank is not otherwise compensated)
not in effect on the date hereof or result in any loss, cost or expense which
(A) was not applicable, in effect or known to L/C Bank on the Closing Date and
which L/C Bank in Good Faith deems material to it, and (B) the reimbursement of
which is not provided for hereunder;

 

(ii)           L/C Bank shall have received written notice from Administrative
Lender or Borrowers’ Agent, on or before the Business Day prior to the requested
date of issuance of such Letter of Credit, that one or more of the applicable
conditions contained in Article VII is not then satisfied;

 

(iii)          after giving effect to the issuance of such Letter of Credit, the
Letter of Credit Obligations exceed $5,000,000;

 

(iv)          the amount of the Letter of Credit requested exceeds the Available
Credit; or

 

(v)           fees due in connection with a requested issuance have not been
paid.

 

None of the Lenders (other than the Lender that is L/C Bank) shall have any
obligation to issue any Letters of Credit.

 

(b)           In no event shall the expiry date of any Letter of Credit be more
than one year for a standby Letter of Credit or fall after ten days before the
Revolver Maturity Date.

 

(c)           Prior to the issuance of each Letter of Credit, Borrowers’ Agent
shall have delivered to L/C Bank, if requested by L/C Bank, a Letter of Credit
Agreement, signed by

 

27

--------------------------------------------------------------------------------


 

Borrowers, and such other documents or items as L/C Bank may require pursuant to
the terms thereof.

 

(d)           In connection with the issuance of each Letter of Credit,
Borrowers’ Agent shall give L/C Bank and Administrative Lender at least three
Business Days prior written notice of the requested issuance of such Letter of
Credit.  Such notice shall be irrevocable and binding on Borrowers and shall
specify (i) whether the Letter of Credit is to be a standby or commercial
(documentary) Letter of Credit, (ii) the stated amount of the Letter of Credit
requested, (iii) the date of issuance of such requested Letter of Credit (which
day shall be a Business Day), (iv) the date on which such Letter of Credit is to
expire (which date shall be a Business Day), (v) the Person for whose benefit
the requested Letter of Credit is to be issued, and (vi) such other terms and
conditions of the proposed Letter of Credit as are requested by Borrowers’ Agent
and acceptable to L/C Bank.  Such notice, to be effective, must be received by
L/C Bank and Administrative Lender not later than 10:00 AM (Portland time) on
the last Business Day on which notice can be given under the immediately
preceding sentence.

 

(e)           Subject to the terms and conditions of this Section 3.4 and
provided that the applicable conditions set forth in Article VII have been
satisfied, L/C Bank shall, on the requested date, issue a Letter of Credit on
behalf of Borrowers in accordance with the applicable request and L/C Bank’s
usual and customary business practices and in a final form reasonably
satisfactory to Borrowers’ Agent.

 

(f)            Immediately upon L/C Bank’s issuance of a Letter of Credit, L/C
Bank shall be deemed to have sold and transferred to each Lender, and each
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from L/C Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Ratable Portion, in such Letter of
Credit and the obligations of Borrowers with respect thereto (including, without
limitation, all Letter of Credit Obligations with respect thereto) and any
security therefor and guaranty pertaining thereto and each Lender’s Revolving
Loan Commitment shall be deemed used to the extent of such Lender’s Ratable
Portion of such Letter of Credit Obligations.

 

(g)           In determining whether to pay under any Letter of Credit, L/C Bank
shall not have any obligation relative to Lenders other than to confirm that any
documents required to be delivered under such Letter of Credit appear to have
been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit.  Any action taken or omitted to be taken
by L/C Bank under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not put
L/C Bank under any resulting liability to any other Lender.

 

(h)           If L/C Bank makes any payment under any Letter of Credit, L/C Bank
shall promptly notify Administrative Lender, who shall promptly notify each
Lender, and each Lender shall promptly and unconditionally pay to Administrative
Lender for the account of L/C Bank the amount of such Lender’s Ratable Portion
of such payment in same day funds (and upon receipt, Administrative Lender shall
promptly pay the same to L/C Bank), which

 

28

--------------------------------------------------------------------------------


 

payment shall be deemed to be and shall constitute a Revolving Loan that is a
Prime Rate Loan made by such Lender to Borrowers; provided, however, that if the
Swingline Lender so elects, and if a Swing Loan can be made in such amount,
Administrative Lender shall promptly notify the Swingline Lender of such payment
by L/C Bank, and the Swingline Lender shall, and Borrowers hereby authorize the
Swingline Lender to, pay to Administrative Lender for the account of L/C Bank
the amount of such payment in same day funds, which payment shall be deemed to
be and shall constitute a Swing Loan made by the Swingline Lender to Borrowers. 
The Revolving Loans shall be made, or the Swing Loan may be made, as
contemplated in the preceding sentence notwithstanding Borrowers’ failure to
satisfy the conditions set forth in Section 7.2.  If Administrative Lender so
notifies such Lender prior to 10:00 AM (Portland time) on any Business Day, such
Lender shall make available to Administrative Lender for the account of L/C Bank
its Ratable Portion of the amount of such payment by 1:00 PM (Portland time) on
such Business Day in same day funds.  If and to the extent such Lender does not
make its Ratable Portion available to Administrative Lender for the account of
L/C Bank, such Lender agrees to repay to Administrative Lender for the account
of L/C Bank on demand such amount together with interest thereon at the Federal
Funds Rate for each day from such date until the date paid.  The failure of any
Lender to make available to Administrative Lender for the account of L/C Bank
its Ratable Portion of any such payment shall not relieve any other Lender of
its obligations hereunder.

 

(i)            The obligations of Lenders to make payments to Administrative
Lender for the account of L/C Bank with respect to Letters of Credit shall be
irrevocable and not subject to any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances (except as expressly provided in Section 3.4(g)),
including, without limitation, any of the following circumstances:

 

(i)            any lack of validity or enforceability of any of the other Loan
Documents;

 

(ii)           the existence of any claim, setoff, defense or other right which
Borrowers may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), Administrative Lender, any Lender or any other
Person, whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including,
without limitation, any underlying transaction between Borrower and the
beneficiary named in any Letter of Credit);

 

(iii)          any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or

 

(iv)          the occurrence of any Default.

 

29

--------------------------------------------------------------------------------


 

3.5                  INTEREST/FEES

 

(a)           Interest.  The outstanding principal balance of each Loan shall
bear interest at the Applicable Rate.  The foregoing notwithstanding, the rate
of interest applicable at all times during the continuation of an Event of
Default shall be a fluctuating rate per annum equal to the Prime Rate in effect
from time to time, plus 200 basis points.  All fees, expenses and other amounts
not paid when due shall bear interest (from the date due until paid) at the rate
set forth in the preceding sentence.

 

(b)           Letter of Credit Fees.  With respect to each Letter of Credit,
upon the issuance, renewal and/or amendment thereof, Borrowers shall pay to
Administrative Lender, for the ratable benefit of Lenders, the following fees,
each of which shall be nonrefundable even if any Letter of Credit is terminated
or canceled before its stated expiration date:

 

(i)            with respect to each Letter of Credit that is a standby letter of
credit, a fee equal to the face amount thereof (or, with respect to an amendment
increasing the face amount, the increase in the face amount only) multiplied by
a rate per annum equal to the then applicable LIBOR Margin for Revolving Loans
for a period equal to the term of such Letter of Credit (or, with respect to an
amendment increasing the term, the increase in the term only); and

 

(ii)           with respect to each Letter of Credit that is a commercial
(documentary) Letter of Credit, a fee equal to the greater of $350 or a
percentage of the face amount thereof equal to the then applicable LIBOR Margin
for Revolving Loans for the period it is outstanding.

 

In addition, upon the occurrence of any other activity with respect to any
Letter of Credit, Borrowers shall pay to L/C Bank a fee determined in accordance
with L/C Bank’s standard fees and charges then in effect for such activity.

 

(c)           Administrative Lender’s Fees.  Borrowers shall pay to
Administrative Lender, for Administrative Lender’s own account, the fees set
forth in that certain fee letter from U.S. Bank to Borrowers’ Agent dated
November 12, 2004.

 

(d)           Unused Line Fee.  On the last day of each calendar quarter
beginning December 31, 2004 and on the Revolver Maturity Date, Borrowers shall
pay to Administrative Lender, for the ratable benefit of Lenders, an unused line
fee equal to (i) the amount by which the Revolving Loan Commitments are greater
than the total of the average daily outstanding balance of the Revolving Loans
and the average daily face amount of outstanding Letters of Credit for such
quarter or period multiplied by (ii) a per annum rate equal to the Fee
Percentage.  On the last day of each calendar quarter beginning December 31,
2004 and on the Revolver Maturity Date, Borrowers shall pay to Administrative
Lender, for the benefit of the Swingline Lender, an unused line fee equal to
(i) the amount by which the Swing Loan Commitment is greater than the total of
the average

 

30

--------------------------------------------------------------------------------


 

daily outstanding balance of the Swing Loans for such quarter or period
multiplied by (ii) a per annum rate equal to the Fee Percentage.

 

(e)           Computation and Payment.  All interest and per annum fees shall be
computed on the basis of a 360-day year, actual days elapsed, except interest on
Prime Rate Loans shall be computed on the basis of a 365/366-day year, actual
days elapsed.  Interest on Prime Rate Loans shall be payable monthly, in
arrears, on the first day of each month, on the Revolver Maturity Date with
respect to Revolving Loans and on the Term Loan Maturity Date with respect to
Term Loans.  Interest on LIBOR Loans shall be paid on the last day of each Fixed
Rate Term, at the end of the third month with respect to each Fixed Rate Term of
six months, on the Revolver Maturity Date with respect to Revolving Loans and on
the Term Loan Maturity Date with respect to Term Loans.

 

3.6                  INTEREST OPTIONS

 

(a)           Election.  Subject to the requirement that each LIBOR Loan be in a
minimum amount of $1,000,000 and in integral multiples of $100,000 and the
limitation in Section 3.6(b) regarding the number of Tranches outstanding at any
time, (i) except as otherwise provided herein, at any time when a Default is not
continuing Borrowers’ Agent may convert all or any portion of a Prime Rate Loan
to a LIBOR Loan for a Fixed Rate Term designated by Borrowers’ Agent, and
(ii) at any time Borrowers’ Agent may convert all or a portion of a LIBOR Loan
at the end of the Fixed Rate Term applicable thereto to a Prime Rate Loan or, if
no Default is continuing, to a LIBOR Loan for a new Fixed Rate Term designated
by Borrowers’ Agent.  If Borrowers’ Agent has not made the required interest
rate conversion or continuation election prior to the last day of any Fixed Rate
Term, Borrowers shall be deemed to have elected to convert such LIBOR Loan to a
Prime Rate Loan.

 

(b)           Maximum Number of Tranches.  At no time shall there be more than
ten Tranches outstanding at any time.

 

(c)           Notice to Administrative Lender.  Borrowers’ Agent shall request
each interest rate conversion or continuation by giving Administrative Lender
irrevocable written notice or telephonic notice (confirmed promptly in writing),
in the form of Exhibit E attached hereto (a “Notice of Conversion or
Continuation”), that specifies, among other things:  (i) the Loan to which such
Notice of Conversion or Continuation applies; (ii) the principal amount that is
the subject of such conversion or continuation; (iii) the proposed date of such
conversion or continuation, which shall be a Business Day; and (iv) if such
Notice pertains to a LIBOR Loan, the length of the applicable Fixed Rate Term. 
Any such Notice of Conversion or Continuation must be received by Administrative
Lender not later than 9:00 AM (Portland time) (i) at least one Business Day
prior to the effective date of any Prime Rate interest selection, and (ii) at
least three Business Days prior to the effective date of any LIBOR interest
selection.  Administrative Lender shall promptly notify each Lender of the
contents of each such Notice of Conversion or Continuation, or if timely notice
is not received from Borrowers’ Agent prior to the last day of any Fixed Rate
Term, of the automatic conversion of such LIBOR Loan to a Prime Rate Loan.

 

31

--------------------------------------------------------------------------------


 

3.7                  OTHER PAYMENT TERMS

 

(a)           Automatic Debit.  Administrative Lender may, and Borrowers hereby
authorize Administrative Lender to, debit any deposit account of Borrower with
Administrative Lender for all payments of principal, interest, fees and other
amounts due under the Loan Documents as they become due, provided that
Administrative Lender shall first debit Borrowers’ Agent’s account no.
1536-9121-3778 with Administrative Lender, before debiting any other account.

 

(b)           Place and Manner.  Borrowers shall make all payments due to each
Lender under the Loan Documents by payment to Administrative Lender at
Administrative Lender’s Office, for the account of such Lender, in lawful money
of the United States and in same day or immediately available funds not later
than 11:00 AM (Portland time) on the date due.  Administrative Lender shall
promptly disburse to each Lender at such Lender’s Applicable Lending Office each
such payment received by Administrative Lender for such Lender no later than
2:00 PM (Portland time) on the Business Day received if received before 11:00 AM
(Portland time), or if received later, by 2:00 PM (Portland time) on the next
Business Day.

 

(c)           Date.  Whenever any payment due hereunder shall fall due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be included in the computation of
interest or fees, as the case may be.

 

(d)           Application of Payments.  Unless otherwise designated by
Borrowers’ Agent at a time when no Default is continuing, each payment under the
Loan Documents (including prepayments and proceeds of Collateral) shall be
applied first to unpaid fees, costs and expenses then due and payable under the
Loan Documents, second to accrued interest then due and payable under the Loan
Documents (applied first to interest due and payable on the Swing Loans and then
to the other Loans), third to the principal of the Term Loans then due and
payable, fourth (in the absence of a Default) to any amount then due and payable
with respect to Interest Rate Protection Agreements, fifth to the outstanding
principal of the Swing Loans, sixth to the outstanding principal of the
Revolving Loans, seventh to the outstanding principal of the Term Loans, and
eighth to the Obligations with respect to Interest Rate Protection Agreements.

 

(e)           Failure to Pay Administrative Lender.  Unless Administrative
Lender shall have received notice from Borrowers’ Agent at least one Business
Day prior to the date on which any payment is due to Lenders hereunder that
Borrowers will not make such payment in full, Administrative Lender may assume
that Borrowers have made such payment in full to Administrative Lender on such
date and Administrative Lender may, in reliance upon such assumption, cause to
be distributed to each Lender on such due date an amount equal to the amount
then due such Lender.  If and to the extent Borrowers shall not have made such
payment in full to Administrative Lender, such Lender shall repay to
Administrative Lender on demand the amount distributed to such Lender together
with interest thereon at the Federal Funds Rate for each day from the date
distributed until the date repaid.  A certificate of

 

32

--------------------------------------------------------------------------------


 

Administrative Lender submitted to any Lender with respect to any amounts owing
by such Lender under this Section shall be presumptive evidence of such amounts.

 

3.8                  FUNDING

 

(a)           Lender Funding and Disbursement.  Each Lender shall, by 11:00 AM
(Portland time) on the date of each borrowing under Section 3.1 or 3.3, make
available to Administrative Lender at Administrative Lender’s Office, in same
day or immediately available funds, such Lender’s Ratable Portion thereof. 
After Administrative Lender’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article VII hereof, Administrative Lender
will promptly disburse such funds in same day or immediately available funds to
Borrowers.  Unless otherwise directed by Borrowers’ Agent in writing,
Administrative Lender shall disburse the proceeds of each borrowing to Parent by
deposit to any demand deposit account maintained by Parent with Administrative
Lender designated by Borrowers’ Agent in a notice to Administrative Lender.

 

(b)           Lender Failure to Fund.  Unless Administrative Lender receives
notice from a Lender on or before the date of any borrowing hereunder that such
Lender will not make available to Administrative Lender such Lender’s Ratable
Portion thereof, Administrative Lender may assume that such Lender has made such
portion available to Administrative Lender on the date of such borrowing in
accordance with Section 3.8(a) hereof, and Administrative Lender may, in
reliance upon such assumption, make available to Borrowers (or otherwise
disburse) on such date a corresponding amount.  If any Lender does not make the
amount of its Ratable Portion of any borrowing available to Administrative
Lender on the date of such borrowing, such Lender shall pay to Administrative
Lender, on demand, interest which shall accrue on such amount until made
available to Administrative Lender at a rate equal to the daily Federal Funds
Rate.  A certificate of Administrative Lender submitted to any Lender with
respect to any amounts owing under this Section shall be presumptive evidence of
such amounts.  If any Lender’s Ratable Portion of any borrowing is not in fact
made available to Administrative Lender by such Lender within three Business
Days after the date of such borrowing, Borrowers shall pay to Administrative
Lender, on demand, an amount equal to such Ratable Portion together with
interest thereon, for each day from the date such amount was made available to
Borrowers until the date such amount is repaid to Administrative Lender, at the
rate of interest then applicable thereto.

 

(c)           Lenders’ Obligations Several.  The obligation of each Lender
hereunder is several.  The failure of any Lender to make available its Ratable
Portion of any borrowing shall not relieve any other Lender of its obligation
hereunder to do so on the date requested, but no Lender shall be responsible for
the failure of any other Lender to make available the Ratable Portion to be
funded by such other Lender.

 

3.9                  PRO RATA TREATMENT

 

(a)           Borrowings.  Each Loan, except a Swing Loan, shall be made or
shared among Lenders ratably.

 

33

--------------------------------------------------------------------------------


 

(b)           Sharing of Payments, Etc.  Except as otherwise provided herein,
each payment of principal, interest or fees shall be made or shared among
Lenders ratably.  If any Lender obtains any payment (whether voluntary,
involuntary, through the exercise of any right of setoff or otherwise) on
account of a Loan in excess of its Ratable Portion of payments on the Loans
obtained by all Lenders, such Lender (“Purchasing Lender”) shall forthwith
purchase from the other Lenders sufficient participations to cause the
Purchasing Lender’s interest in the Loans to be in the same proportionate
relationship with all Loans as before such payment was received; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the Purchasing Lender, the purchased participation shall be
rescinded and each other Lender shall repay to the Purchasing Lender (i) the
purchase price to the extent of such recovery together with (ii) an amount equal
to such other Lender’s ratable share (according to the proportion of (A) the
amount of such other Lender’s required repayment to (B) the total amount so
recovered from the Purchasing Lender) of any interest or other amount paid or
payable by the Purchasing Lender in respect of the total amount so recovered. 
Borrowers agree that any Purchasing Lender may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if the Purchasing Lender were the
direct creditor of Borrowers in the amount of such participation.

 

3.10                CHANGE OF CIRCUMSTANCES

 

(a)           Inability to Determine Rate.  If Administrative Lender at any time
determines that adequate and reasonable means do not exist for ascertaining
LIBOR, or the Required Lenders determine at any time that LIBOR does not
accurately reflect the cost to Lenders of making or maintaining LIBOR interest
rates hereunder, then Administrative Lender shall give telephonic notice
(promptly confirmed in writing) to Borrowers’ Agent and each Lender of such
determination.  If such notice is given and until such notice has been withdrawn
in writing by Administrative Lender, no LIBOR interest option may be selected by
Borrowers’ Agent and each LIBOR Loan, subsequent to the end of the Fixed Rate
Term applicable thereto, shall become a Prime Rate Loan.

 

(b)           Illegality:  Termination of Commitment.  Notwithstanding any other
provisions herein, if any Change of Law shall make it unlawful for any Lender
(i) to make a LIBOR interest rate available, or (ii) to maintain LIBOR interest
rates hereunder, then, in the former event, any obligation of such Lender to
make available such unlawful LIBOR interest rate shall be suspended until such
time as it is once again lawful to make such rate available, and in the latter
event, any such unlawful LIBOR interest rate then outstanding shall be converted
so that interest is determined in relation to the Prime Rate pursuant to the
terms of this Agreement; provided, however, if any such Change in Law shall
permit a LIBOR interest rate until the expiration of the Fixed Rate Term
relating thereto, then such permitted LIBOR interest rate shall continue as such
until the end of such Fixed Rate Term.  If as a result of this Section a LIBOR
interest rate is converted to a lower interest rate, Borrowers shall pay to each
Lender immediately upon demand such amount or amounts as may be necessary to
compensate such Lender for any loss in connection therewith.

 

34

--------------------------------------------------------------------------------


 

(c)           Charges:  Illegality.  Upon the occurrence of any event described
in Section 3.10(b) hereof, Borrowers shall pay to each Lender, on demand, such
amount or amounts as may be necessary to compensate such Lender for any fines,
fees, charges, penalties or other amounts payable by such Lender as a result
thereof and that are attributable to LIBOR interest rates made available to
Borrowers hereunder.  In determining which amounts payable by any Lender and/or
losses incurred by any Lender are attributable to LIBOR interest rates made
available to Borrowers hereunder, any reasonable allocation made by any Lender
among its operations shall, in the absence of manifest error, be conclusive and
binding upon Borrowers.

 

(d)           Increased LIBOR Loan Costs, etc.  Borrowers shall reimburse each
Lender for any increase in the cost to such Lender of, or any reduction in the
amount of any sum receivable by such Lender in respect of, making, continuing or
maintaining (or of its obligation to make, continue or maintain) any Loans as,
or of converting (or of its obligation to convert) any Loans into, LIBOR Loans
which results from any Change of Law announced after the Closing Date.  Such
Lender shall promptly notify Administrative Lender and Borrowers’ Agent in
writing of the occurrence of any such event, such notice to state, in reasonable
detail, the reasons therefor, that substantially all similarly situated
borrowers are being treated similarly and the calculation of the additional
amount required fully to compensate such Lender for such increased cost or
reduced amount.  Such additional amounts shall be payable by Borrowers directly
to such Lender within five days of Borrowers’ Agent’s receipt of such notice,
and such notice shall, in the absence of manifest error, be conclusive and
binding on Borrowers.

 

(e)           Capital Requirements.  If any Lender determines that any Change of
Law regarding capital adequacy which is announced after the Closing Date has or
shall have the effect of reducing the rate of return on the capital of such
Lender (or any entity controlling such Lender) as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such entity
would have achieved but for such Change of Law (taking into consideration such
Lender’s or such entity’s policies with respect to capital adequacy), by an
amount deemed by such Lender to be material, then from time to time, within
fifteen days after demand by such Lender (with a copy to Administrative Lender)
to Borrowers’ Agent, Borrowers shall pay to such Lender or such entity such
additional amounts as shall compensate such Lender or such entity for such
reduction.  Any request by a Lender under this Section shall set forth in
reasonable detail the basis of the calculation of such additional amounts, shall
state that substantially all similarly situated borrowers are being treated
similarly and shall, in the absence of manifest error, be conclusive and binding
on Borrowers for all purposes.

 

3.11                TAXES ON PAYMENTS

 

(a)           Payments Free of Taxes.  All payments made by Borrowers under the
Loan Documents shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected,

 

35

--------------------------------------------------------------------------------


 

withheld or assessed by any Governmental Authority (except taxes based on
overall net income imposed on Administrative Lender or any Lender) (with all
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions and
withholdings being hereinafter referred to herein as “Taxes”).  Except to the
extent that withholding results from a failure of a Lender to comply with
Section 3.11(b), if any Taxes are required to be withheld from any amounts
payable to Administrative Lender or any Lender under the Loan Documents, the
amounts so payable to Administrative Lender or such Lender shall be increased to
the extent necessary to yield to Administrative Lender or such Lender (after
payment of all Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in the Loan Documents.  Whenever any Taxes
are payable by Borrowers, as promptly as possible thereafter, Borrowers’ Agent
shall send to Administrative Lender for its own account or for the account of
such Lender, as the case may be, a certified copy of an original official
receipt received by Borrowers showing payment thereof.  If Borrowers fail to pay
any Taxes when due to the appropriate taxing authority or Borrowers’ Agent fails
to remit to Administrative Lender the required receipts or other required
documentary evidence, Borrowers shall indemnify Administrative Lender and
Lenders for any incremental taxes, interest or penalties that may become payable
by Administrative Lender or any Lender as a result of any such failure.  This
Section shall survive the payment in full and performance of all of Borrowers’
other Obligations.

 

(b)           Withholding Exemption Certificates.  Each Lender agrees that it
will deliver to Borrowers’ Agent and Administrative Lender, upon the reasonable
request of Borrowers’ Agent or Administrative Lender, either (i) a statement
that it is incorporated under the laws of the United States of America or a
state thereof, or (ii) if it is not so incorporated, two duly completed copies
of the applicable United States Internal Revenue Service form(s) certifying that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes.

 

3.12                FUNDING LOSS INDEMNIFICATION

 

Borrowers will indemnify Lenders upon demand against any loss or expense which
Lenders may sustain or incur as a consequence of (a) any payment of any portion
of the principal of a LIBOR Loan before the last day of the Fixed Rate Term
applicable thereto (whether through voluntary prepayment, acceleration or
otherwise), or (b)  any failure to borrow the full amount of a requested LIBOR
Loan set forth in any Notice of Borrowing or to convert or continue at the LIBOR
interest option any portion of a Loan in accordance with a Notice of Conversion
or Continuation (in either event, whether as a result of the failure to satisfy
any applicable conditions or otherwise).  The determination by Administrative
Lender of the amount payable under this Section shall, in the absence of
manifest error, be conclusive and binding on Borrowers for all purposes.  In
determining such amount, Administrative Lender may use any reasonable averaging
and attribution methods and each Lender shall be deemed to have actually funded
and maintained all LIBOR Loans during the applicable Fixed Rate Term through the
purchase of deposits having a term corresponding to such Fixed Rate Term and
bearing interest at a rate equal to LIBOR for such Fixed Rate

 

36

--------------------------------------------------------------------------------


 

Term.  This Section shall survive the payment in full and performance of all of
Borrowers’ other Obligations.

 

ARTICLE IV.          ADMINISTRATION

 

4.1                  STATEMENTS

 

From time to time, Administrative Lender may render to Borrowers’ Agent a
statement setting forth the balance in the loan account(s) maintained by
Administrative Lender for Borrowers pursuant to this Agreement, including
principal, interest, fees, costs and expenses.  Each such statement shall be
subject to subsequent adjustment by Administrative Lender but shall, absent
manifest errors or omissions, be considered correct and deemed accepted by
Borrowers and conclusively binding upon Borrowers as an account stated except to
the extent that Administrative Lender receives notice from Borrowers’ Agent of
any specific exceptions thereto within thirty days after the date such statement
has been mailed by Administrative Lender.  Until such time as Administrative
Lender shall have rendered to Borrowers’ Agent a written statement as provided
above, the balance in the loan account(s) shall be presumptive evidence of the
amounts due and owing to Lenders by Borrowers.

 

4.2                  PAYMENTS

 

All amounts due under any of the Loan Documents shall be payable to such account
as Administrative Lender may designate from time to time.  Borrowers shall make
all payments due hereunder free and clear of, and without deduction or
withholding for or on account of, any setoff, counterclaim, defense, duties,
taxes, levies, imposts, fees, deductions, withholding, restrictions or
conditions of any kind.  If after receipt of any payment of, or proceeds of
Collateral applied to the payment of, any of the Obligations any Lender is
required to surrender or return such payment or proceeds to any person or entity
for any reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
such Lender.  Borrowers hereby indemnify and hold Lenders harmless for the
amount of any payments or proceeds surrendered or returned.  This Section shall
remain effective notwithstanding any contrary action which may be taken by any
Lender in reliance upon such payment or proceeds.  This Section shall survive
the payment in full and performance of all of Borrowers’ other Obligations.

 

ARTICLE V.           SECURITY

 

5.1                  GRANT OF SECURITY INTEREST

 

Borrowers hereby grant to Administrative Lender, for the benefit of and on
behalf of Lenders, a security interest in all of the Collateral as security for
the full and prompt payment in cash and performance of the Obligations.

 

37

--------------------------------------------------------------------------------


 

5.2                  PERFECTION; DUTY OF CARE

 

(a)           Until all the Obligations have been fully satisfied and paid in
cash and the Commitments terminated, Borrowers shall perform all steps requested
by Administrative Lender to perfect, maintain and protect Administrative
Lender’s security interest in the Collateral, including, without limitation,
(i) executing and filing financing and continuation statements in form and
substance satisfactory to Administrative Lender, and (ii) delivering all
Collateral in which Administrative Lender’s security interest may be perfected
by possession together with such indorsements as Administrative Lender may
request.  Borrowers hereby authorize Administrative Lender to execute and file
UCC financing statements signed only by Administrative Lender, except to the
extent prohibited by law.

 

(b)           Administrative Lender shall have the right at all times, and from
time to time, to contact Borrowers’ account debtors to verify Rights to Payment;
provided that at all times when a Default is not continuing, verifications shall
be made under reasonable procedures directly with the obligors thereon.

 

(c)           Borrowers shall pay or cause to be paid all taxes, assessments and
governmental charges levied or assessed or imposed upon or with respect to the
Collateral or any part thereof; provided, however, Borrowers shall not be
required to pay any tax if the validity and/or amount thereof is being contested
in good faith and by appropriate and lawful proceedings promptly initiated and
diligently conducted and for which appropriate reserves have been established
and so long as levy and execution have been and continue to be stayed.  If
Borrowers fail to pay or so contest and reserve for such taxes, assessments and
governmental charges, Administrative Lender may (but shall not be required to)
pay the same and add the amount of such payment to the principal of the
Revolving Loans.

 

(d)           In order to protect or perfect the security interest granted under
the Loan Documents, Administrative Lender may discharge any Lien that is not a
Permitted Lien or bond the same, pay for any insurance that Borrowers have
failed to maintain as required by this Agreement, maintain guards, pay any
service bureau, or obtain any record and add the same to the principal of the
Revolving Loans.

 

(e)           Administrative Lender shall have no duty of care with respect to
the Collateral, except to exercise reasonable care with respect to the
Collateral in its custody, but shall be deemed to have exercised reasonable care
if such property is accorded treatment either (i) substantially equal to that
which it accords its own property or (ii) as Borrowers’ Agent requests in
writing, provided that no failure to comply with any such request nor any
omission to do any such act requested by Borrowers’ Agent shall be deemed a
failure to exercise reasonable care.  Administrative Lender’s failure to take
steps to preserve rights against any parties or property shall not be deemed to
be a failure to exercise reasonable care with respect to the Collateral in its
custody.

 

38

--------------------------------------------------------------------------------


 

ARTICLE VI.          REPRESENTATIONS AND WARRANTIES

 

Borrower makes the following representations and warranties to Administrative
Lender and Lenders, subject to the exceptions set forth on the Disclosure
Letter, which representations and warranties shall survive the execution of this
Agreement and shall continue in full force and effect until the performance and
payment in full, in cash, of all Obligations:

 

6.1                  LEGAL STATUS; SUBSIDIARIES

 

Each Borrower and Subsidiary is a corporation or limited liability company
validly organized and existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, is duly qualified to do
business and is in good standing as a foreign corporation or limited liability
company in each jurisdiction where the nature of its business requires such
qualification, and has full power and authority and holds all Permits and other
approvals to enter into and perform the Obligations and to own and hold under
lease its property and to conduct its business substantially as currently
conducted by it, except where the failure to have so qualified or have such
power and authority could not reasonably be expected to have a Material Adverse
Effect.  Except as otherwise disclosed in Section 6.1 of the Disclosure Letter,
Borrower has no Subsidiaries other than those which it is permitted to acquire
in accordance with Section 9.4 and does not otherwise own or hold, directly or
indirectly, any Stock or Stock Equivalents.

 

6.2          DUE AUTHORIZATION; NO VIOLATION

 

The execution, delivery and performance by each Obligor of the Loan Documents
executed or to be executed by it are within such Obligor’s powers, have been
duly authorized by all necessary action, and do not (a) contravene such
Obligor’s Organic Documents; (b) contravene any contractual restriction or
Governmental Rule binding on or affecting such Obligor; or (c) result in, or
require the creation or imposition of, any Lien on any Obligor’s or Subsidiary’s
property, except Liens for the benefit of Lenders.

 

6.3          GOVERNMENT APPROVAL, REGULATION

 

No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or other Person is required for the due
execution, delivery or performance by any Obligor of the Loan Documents to which
it is a party.  No Borrower or Subsidiary is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, or a “holding
company”, or a “subsidiary company” of a “holding company”, or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company”, within
the meaning of the Public Utility Holding Company Act of 1935, as amended.  No
Borrower or Subsidiary is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock, and no proceeds of any Loans
will be used for a purpose which violates, or would be inconsistent with,
Regulation U or X of the Board of Governors of the Federal Reserve System

 

39

--------------------------------------------------------------------------------


 

6.4                  VALIDITY; ENFORCEABILITY

 

The Loan Documents executed by each Obligor constitute, the legal, valid and
binding obligations of such Obligor enforceable in accordance with their
respective terms.

 

6.5                  CORRECTNESS OF FINANCIAL STATEMENTS

 

The consolidated financial statements of Parent and each Subsidiary dated as of
October 1, 2005 heretofore delivered by Borrowers’ Agent to Administrative
Lender, (a) present fairly in all material respects the financial condition and
results of operations of Parent and the Subsidiaries; (b) disclose all
liabilities of Parent and the Subsidiaries that are required to be reflected or
reserved against under GAAP, whether liquidated or unliquidated, fixed or
contingent; and (c) have been prepared in accordance with GAAP consistently
applied.  Except as disclosed to Administrative Lender pursuant to Section 8.3,
since the date of such financial statements there has been no change or changes
that have resulted in a Material Adverse Effect.

 

6.6                  TAXES

 

Each Borrower and Subsidiary has filed, or caused to be filed, all federal,
state, local and foreign tax returns required to be filed by it, and has paid,
or caused to be paid, all taxes as are shown on such returns, or on any
assessment received by it, to the extent that such taxes have become due, except
as otherwise contested in good faith.  Borrower has set aside proper amounts on
its books, determined in accordance with GAAP, for the payment of all taxes for
the years that have not been audited by the respective tax authorities and for
taxes being contested by it.

 

6.7                  LITIGATION, LABOR CONTROVERSIES

 

There is no pending or, to the knowledge of Borrower, threatened litigation,
action, proceeding, or labor controversy affecting any Borrower or Subsidiary,
or any of their respective properties, businesses, assets or revenues, which
could reasonably be expected to have a Material Adverse Effect.  As of the
Closing Date, no Borrower or Subsidiary is a party to, and has no obligations
under, any collective bargaining agreement.

 

6.8                  TITLE TO PROPERTY, LIENS

 

Each Borrower and Subsidiary has good, indefeasible, and merchantable title to
and ownership of the Collateral and its real property, free and clear of all
Liens, except Permitted Liens.

 

6.9                  ERISA

 

Each Borrower and Subsidiary is in compliance in all material respects with the
applicable provisions of ERISA.  No Borrower or Subsidiary has violated any
provision of any Plan maintained or contributed to by it in a manner that could
reasonably be expected to

 

40

--------------------------------------------------------------------------------


 

result in a Material Adverse Effect.  No “reportable event” (as defined in
Title IV of ERISA) has occurred and is continuing with respect to any Plan
initiated by it.

 

6.10                OTHER OBLIGATIONS

 

No Borrower or Subsidiary is in default with respect to (i) any of its
Contractual Obligations default of which could reasonably be expected to result
in a Material Adverse Effect or (ii) any Debt in excess of $1,000,000.

 

6.11                ENVIRONMENTAL MATTERS

 

Each Borrower and Subsidiary is in compliance in all material respects with all
Environmental Laws applicable to it, other than such noncompliance as in the
aggregate could not reasonably be expected to have a Material Adverse Effect. 
No Borrower or Subsidiary has received notice that it is the subject of any
federal or state investigation evaluating whether any Remedial Action is needed,
except for such notices received that in the aggregate do not refer to Remedial
Actions that could reasonably be expected to result in a Material Adverse
Effect.  There have been no Releases by any Borrower or Subsidiary that could
result in a Material Adverse Effect.

 

6.12                NO BURDENSOME RESTRICTIONS; NO DEFAULTS

 

(a)           No Borrower or Subsidiary is a party to any Contractual Obligation
the compliance with which could reasonably be expected to have a Material
Adverse Effect or the performance of which, either unconditionally or upon the
happening of an event, will result in the creation of a Lien (other than
Permitted Liens) on its property or assets.

 

(b)           No facts or circumstances exist which would constitute a breach of
any obligation, representation or warranty of Borrower hereunder if this
Agreement were in effect immediately prior to Borrower’s execution hereof.

 

(c)           There is no Governmental Rule the compliance with which by any
Borrower or Subsidiary could reasonably be expected to have a Material Adverse
Effect.

 

6.13                NO OTHER VENTURES

 

As of the Closing Date, no Borrower or Subsidiary is engaged in any joint
purchasing arrangement, joint venture, partnership or other joint enterprise
with any other Person.

 

6.14                INSURANCE

 

All current policies of insurance of any kind or nature owned by or issued to
Borrower and the Subsidiaries, including, without limitation, policies of fire,
theft, product liability, public liability, property damage, other casualty,
employee fidelity, workers’ compensation and employee health and welfare
insurance, are in full force and effect and are of a nature and provide such
coverage as is sufficient and as is customarily carried by companies of its size

 

41

--------------------------------------------------------------------------------


 

and character.  No Borrower or Subsidiary has any reason to believe that it will
be unable to comply with Section 8.5.

 

6.15                FORCE MAJEURE

 

No Borrower’s or Subsidiary’s business or properties is currently suffering from
the effects of any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance), other than those
the consequences of which in the aggregate could not reasonably be expected to
have a Material Adverse Effect.

 

6.16                INTELLECTUAL PROPERTY

 

Each Borrower and Subsidiary owns or licenses or otherwise has the right to use
all material licenses, Permits, patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, copyright
applications, franchises, authorizations and other intellectual property rights
and General Intangibles that are necessary for the operation of its businesses,
without infringement upon or conflict with the rights of any other Person with
respect thereto, including, without limitation, all trade names, which
infringement or conflict could reasonably be expected to have a Material Adverse
Effect.  No slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Borrower or Subsidiary infringes upon or conflicts with any
rights owned by any other Person, which infringement or conflict could
reasonably be expected to have a Material Adverse Effect, and no claim or
litigation regarding any of the foregoing is pending or, to its knowledge,
threatened, the existence of which could reasonably be expected to have a
Material Adverse Effect.  No patent, invention, device, application, principle
or any statute, law, rule, regulation, standard or code is pending or, to its
knowledge, proposed, other than those the consequences of which in the aggregate
could not have a Material Adverse Effect.

 

6.17                CERTAIN INDEBTEDNESS

 

The Disclosure Letter identifies as of the Closing Date all Indebtedness of
Parent and the Subsidiaries which is either (a) Debt or (b) which is material to
the condition (financial or otherwise), business, performance, operations or
properties of Borrowers and which was incurred outside of the ordinary course of
the business.

 

6.18                SOLVENCY

 

Each Obligor has received consideration that is the reasonably equivalent value
of the obligations and liabilities that it has incurred to Lenders.  Each
Obligor is not insolvent as defined in any applicable state or federal statute,
nor will it be rendered insolvent by the execution and delivery of this
Agreement or the other Loan Documents.  No Obligor intends to, nor does it
believe that it will, incur debts beyond its ability to pay them as they
mature.  Each Obligor has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage.

 

42

--------------------------------------------------------------------------------


 

6.19                CHIEF EXECUTIVE OFFICE AND OTHER LOCATIONS

 

Borrower’s chief executive office and principal place of business is set forth
in Section 6.19 of the Disclosure Letter.  Borrower’s books and records are
located at its chief executive office, and the only other offices and/or
locations where it keeps the Collateral (except for inventory which is in
transit) or conducts any of its business are set forth in Section 6.19 of the
Disclosure Letter.

 

6.20                FISCAL YEAR

 

Parent’s fiscal year ends on the Saturday closest to December 31.

 

6.21                COMPLIANCE WITH LAW

 

Each Borrower and Subsidiary is in compliance with all Governmental Rules and
law, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

 

6.22                NO SUBORDINATION

 

There is no agreement, indenture, contract or instrument to which any Borrower
or Subsidiary is a party or by which it may be bound that requires the
subordination in right of payment of any of the Obligations to any other
obligation of it.

 

6.23                TRUTH, ACCURACY OF INFORMATION

 

All factual information furnished by each Borrower and Subsidiary to
Administrative Lender or any Lender in connection with the Loan Documents is
accurate in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
information furnished, in light of the circumstances under which furnished, not
misleading (it being recognized that the projections and forecasts provided by
Borrowers are not to be viewed as facts and that actual results during the
period covered by any such projections and forecasts may differ from the
projected or forecasted results).

 

ARTICLE VII.        CONDITIONS

 

7.1                  CONDITIONS OF INITIAL EXTENSION OF CREDIT

 

The obligation of Lenders to extend any credit contemplated by this Agreement is
subject to the fulfillment to Administrative Lender’s satisfaction of all of the
following conditions:

 

(a)           Documentation. Administrative Lender shall have received, in form
and substance satisfactory to it, each of the following duly executed:

 

(i)            this Agreement and the Notes;

 

43

--------------------------------------------------------------------------------


 

(ii)           from each Obligor, a certificate of its secretary or assistant
secretary dated as of the Closing Date as to:  (A) resolutions of its board of
directors or other governing body then in full force and effect authorizing the
execution, delivery and performance of each of the Loan Documents to be executed
by it; (B) its Organic Documents, a copy of each of which is attached; and
(C) the incumbency and signatures of those of its officers authorized to act
with respect to the Loan Documents to be executed by it;

 

(iii)          with respect to each Obligor:  (A) from the Secretary of State
(or other appropriate governmental official) of its jurisdiction of
incorporation or organization, a good standing certificate or certificate of
existence, as applicable, and a certified copy of its filed Organic Documents;
and (B) a certificate of good standing as a foreign corporation or limited
liability company in each jurisdiction described in Section 6.1;

 

(iv)          the opinion of Wilson Sonsini Goodrich & Rosati, P.C., counsel to
Borrowers, and of Richard Bond, Parent’s general counsel, as to such matters as
Administrative Lender and each Lender shall reasonably require; and

 

(v)           such other documents as Administrative Lender and each Lender may
require.

 

(b)           Financial Condition.  There is no event or circumstance that can
reasonably be expected to have a Material Adverse Effect.

 

(c)           Fees and Expenses.  Borrowers shall have paid (a) an amendment fee
of $127,500 to Administrative Lender, for the ratable benefit of Lenders, which
fee was calculated as 0.075% of the total Revolving Loan Commitments and 0.15%
of the total Term Loan Commitments, (b) a fee to Administrative Lender in
accordance with the letter agreement dated November 2, 2005 and (c) all other
fees and invoiced costs and expenses then due pursuant to the terms of this
Agreement.

 

(d)           Insurance.  Borrowers’ Agent shall have delivered to
Administrative Lender evidence of the insurance coverage, including loss payable
endorsements, required pursuant to Section 8.5.

 

(e)           Acquisition of R-Vision Companies.  Administrative Lender shall
have received evidence satisfactory to it that the acquisition of the R-Vision
Companies by Parent will close on terms acceptable to Administrative Lender
contemporaneously with the making of the Term Loan.

 

7.2                  CONDITIONS OF EACH EXTENSION OF CREDIT

 

The obligation of each Lender to make any credit available under the Loan
Documents (including any Loan being made by such Lender on the Closing Date)
shall be subject to the further conditions precedent that:

 

44

--------------------------------------------------------------------------------


 

(a)           the following statements shall be true on the date such credit is
advanced, both before and after giving effect thereto and to the application of
the proceeds therefrom, and the acceptance by Borrowers’ Agent of the proceeds
of such credit shall constitute a representation and warranty by Borrowers that
on the date such credit is advanced such statements are true:

 

(i)            the representations and warranties of Borrowers contained in the
Loan Documents are correct in all material respects on and as of such date as
though made on and as of such date or, as to those representations and
warranties limited by their terms to a specified date, were correct in all
material respects on and as of such date; and

 

(ii)           no Default is continuing or would result from the credit being
advanced;

 

(b)           advancing such credit on such date does not violate any
Governmental Rule and is not enjoined, temporarily, preliminarily or
permanently;

 

(c)           Administrative Lender shall have received such additional
documents, information and materials as any Lender, through Administrative
Lender, may reasonably request; and

 

(d)           no event or circumstance exists that could reasonably be expected
to have a Material Adverse Effect.

 

ARTICLE VIII.       AFFIRMATIVE COVENANTS

 

Borrowers covenant that so long as Lenders remain committed to extend credit to
Borrowers pursuant to the terms hereof and until performance and payment in
full, in cash, of all Obligations and termination of the Commitments, Borrowers
shall:

 

8.1                  PAYMENTS

 

Pay all principal, interest, fees and other liabilities due under any of the
Loan Documents at the times and place and in the manner specified therein.

 

8.2                  ACCOUNTING RECORDS

 

Keep, and cause each Subsidiary to keep, accurate books and records of its
financial affairs sufficient to permit the preparation of financial statements
therefrom in accordance with GAAP.

 

45

--------------------------------------------------------------------------------


 

8.3                  INFORMATION AND REPORTS

 

Provide to Administrative Lender all of the following, in form and detail
reasonably satisfactory to Administrative Lender and with sufficient copies for
distribution to all Lenders:

 

(i)            as soon as available but not later than 100 days after and as of
the end of each fiscal year of Parent, a copy of the annual unqualified audit
report for such fiscal year for Parent and the Subsidiaries, including therein
consolidated balance sheets of Parent and the Subsidiaries as of the end of such
fiscal year and consolidated statements of earnings and cash flow of Parent and
the Subsidiaries for such fiscal year, in each case certified in a manner
acceptable to Administrative Lender by independent public accountants acceptable
to Administrative Lender, together with a report from such accountants to the
effect that, in making the examination necessary for the signing of such annual
report by such accountants, they have not become aware of any Default that has
occurred and is continuing, or, if they have become aware of such Default,
describing such Default and the steps, if any, of which they are aware being
taken to cure it;

 

(ii)           as soon as available but not later than 50 days after and as of
the end of each of Parent’s first three fiscal quarters, nor later than 100 days
after and as of the end of each of Parent’s fourth fiscal quarters, a
consolidated balance sheet of Parent and the Subsidiaries as of the end of such
fiscal quarter and consolidated statement of earnings and cash flow of Parent
and the Subsidiaries for such fiscal quarter and for fiscal year-to-date,
together with a comparison of Parent’s financial condition for such quarter and
year-to-date with the corresponding quarter and year-to-date in Parent’s
immediately preceding fiscal year;

 

(iii)          contemporaneously with the delivery of each financial statement
required hereby, a certificate of Parent’s principal financial officer
substantially in the form of Exhibit F attached hereto (A) certifying that such
financial statements fairly present in accordance with GAAP such balance sheet
as of the end of such quarter/year and income and cash flow for such
quarter/year and year-to-date (subject to normal year-end adjustments and the
absence of footnotes in the case of quarterly financial statements), (B) stating
that no Default existed at any time during the period covered by such statement,
except for those events or conditions, if any, described in such certificate in
reasonable detail together with a statement of any action taken or proposed to
be taken with respect thereto, and (C) setting forth the calculations required
to establish compliance by Borrowers with the covenants set forth in Article X;

 

(iv)          not later than the end of each of Parent’s fiscal years beginning
with the fiscal year ending in 2001, or sooner if available, Borrowers’ Agent
shall furnish to Administrative Lender detailed projections setting forth
Parent’s projected consolidated income and cash flow for Parent’s next fiscal
year and for each of

 

46

--------------------------------------------------------------------------------


 

Parent’s fiscal years through the later of the Revolver Maturity Date or the
Term Loan Maturity Date and Parent’s projected consolidated balance sheet as of
the end of each such fiscal year, together with a certificate of Parent’s
principal financial officer setting forth the assumptions on which such
projections are based;

 

(v)           promptly after the sending or filing thereof, copies of all
reports which Borrower sends to any of its securityholders, and all reports and
registration statements which any Borrower or Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;

 

(vi)          a Borrowing Base Certificate not later than 30 days after and as
of the end of each of Parent’s fiscal quarters if (a) the Leverage Ratio as of
the end of quarter exceeds 2.00:1 or (b) the outstanding principal balance of
the Revolving Loans at any time during such quarter exceeds 50% of the Borrowing
Base; and

 

(vii)         from time to time such other information as Administrative Lender
may reasonably request.

 

8.4                  COMPLIANCE

 

Comply in all material respects, and cause each Subsidiary to comply in all
material respects, with all Governmental Rules, Contractual Obligations,
commitments, instruments, licenses, Permits and franchises, other than such
noncompliance the consequences of which in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

 

8.5                  INSURANCE

 

(a)           Maintain, and cause each Subsidiary to maintain, insurance with
insurance companies reasonably acceptable to Administrative Lender with respect
to its properties and business (including business interruption and extra
expense endorsements) against such casualties and contingencies and of such
types, with such deductibles and in such amounts as is customary in the case of
similar businesses.  With respect to the insurance maintained by Borrower: 
(i) such insurance shall contain a lender’s loss payable endorsement acceptable
to Administrative Lender and shall name Administrative Lender as an additional
named insured; (ii) the policies or a certificate thereof signed by the insurer
shall be delivered to Administrative Lender within ten Business Days after the
issuance or renewal of the policies to Borrower; (iii) each such policy shall
provide that such policy may not be amended (except to increase coverage) or
canceled without thirty days prior notice to Administrative Lender; and (iv) at
least five days before the expiration of a policy, Borrowers’ Agent shall
deliver to Administrative Lender a binder (or other evidence reasonably
acceptable to Administrative Lender) indicating that such policy has been
renewed or that a substitute for such policy will be issued effective upon the
expiration of such policy.  If Borrowers’ Agent fails to comply with the
foregoing, Administrative Lender may (but shall not be required to) procure such
insurance and add the cost thereof to the Revolving Loans.

 

47

--------------------------------------------------------------------------------


 

(b)           Maintain, and cause each Subsidiary to maintain, in full force and
effect such liability and other insurance with respect to its activities as is
customary in the case of similar businesses or as may be reasonably required by
Administrative Lender.  Such liability insurance maintained by Borrower shall
name Administrative Lender as an additional insured with respect to the
activities of Borrower and shall be provided by insurer(s) reasonably acceptable
to Administrative Lender.

 

(c)           The following is inserted pursuant to ORS 746.201:

 

WARNING

 

Unless Borrowers provide Administrative Lender with evidence of the insurance
coverage as required by this Agreement, Administrative Lender may purchase
insurance at Borrowers’ expense to protect Administrative Lender’s interest. 
This insurance may, but need not, also protect Borrowers’ interest.  If the
collateral becomes damaged, the coverage Administrative Lender purchases may not
pay any claim Borrowers make or any claim made against Borrowers.  Borrowers may
later cancel this coverage by providing evidence that Borrowers have obtained
property coverage elsewhere.

 

Borrowers are responsible for the cost of any insurance purchased by
Administrative Lender.  The cost of this insurance may be added to Borrowers’
contract or loan balance.  If the cost is added to Borrowers’ contract or loan
balance, the interest rate on the underlying contract or loan will apply to this
added amount.  The effective date of coverage may be the date Borrowers’ prior
coverage lapsed or the date Borrowers failed to provide proof of coverage.

 

The coverage Administrative Lender purchases may be considerably more expensive
than insurance Borrowers can obtain on its own and may not satisfy any need for
property damage coverage or any mandatory liability insurance requirements
imposed by applicable law.

 

8.6                  FACILITIES

 

Keep, and cause each Subsidiary to keep, all properties useful or necessary to
its business in good repair and condition, and from time to time make necessary
repairs, renewals and replacements thereto so that such property shall be fully
and efficiently preserved and maintained, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

8.7                  TAXES AND OTHER LIABILITIES

 

Pay and discharge, and cause each Subsidiary to pay and discharge, when due any
and all indebtedness, obligations, assessments and taxes, both real or personal,
including without

 

48

--------------------------------------------------------------------------------


 

limitation Federal and state income taxes and state and local property taxes and
assessments, except such as Borrower may in good faith contest or as to which a
bona fide dispute may arise, and for which Borrowers have made provision for
adequate reserves in accordance with GAAP, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

8.8                  LITIGATION

 

Promptly give notice in writing to Administrative Lender of any litigation
pending or threatened in writing against any Borrower or Subsidiary with a claim
in excess of $5,000,000 in the aggregate for Parent and all Subsidiaries.

 

8.9                  NOTICE TO ADMINISTRATIVE LENDER

 

(a)           Promptly (but in no event more than two Business Days after a
Responsible Officer has knowledge of the occurrence of each such event or
matter) cause Borrowers’ Agent to give notice to Administrative Lender in
reasonable detail of:  (i) the occurrence of any Default; (ii) any termination
or cancellation of any insurance policy which any Borrower or Subsidiary is
required to maintain, unless such policy is replaced without any break in
coverage with an equivalent or better policy; (iii) any uninsured or partially
uninsured loss or losses through liability or property damage, or through fire,
theft or any other cause affecting the property of any Borrower or Subsidiary in
excess of an aggregate of $10,000,000 during any twelve month period; (iv) any
change in the Organic Documents of any Borrower or Subsidiary; (v) the
occurrence of any adverse development with respect to any litigation, action,
proceeding, or labor controversy described in Section 6.7 or the commencement of
any labor controversy, litigation, action, proceeding of the type described in
Section 6.7 together with copies of all documentation relating thereto; or
(vi) the occurrence of any event that could have a Material Adverse Effect.

 

(b)           As soon as possible and in any event within ten days after
Borrower knows or has reason to know that any “reportable event” (as defined in
Title IV of ERISA) that triggers an obligation to file a notice with the PBGC
with respect to any Plan has occurred, cause Borrowers’ Agent to deliver to
Administrative Lender a statement of the President or principal financial
officer of Parent setting forth details as to such reportable event and the
action which Borrowers propose to take with respect thereto, together with a
copy of the notice of such reportable event to the PBGC.

 

(c)           Promptly, upon receipt (but in no event more than ten Business
Days after receipt) of a notice by Borrower, any affiliate of any Borrower or
any administrator of any Plan that the PBGC has instituted proceedings to
terminate a Plan or to appoint a trustee to administer a Plan, cause Borrowers’
Agent to provide to Administrative Lender a copy of such notice.

 

49

--------------------------------------------------------------------------------


 

8.10                CONDUCT OF BUSINESS

 

Except as otherwise permitted by this Agreement, (a) conduct, and cause each
Subsidiary to conduct, its business in the ordinary course and (b) use, and
cause each Subsidiary to use, its reasonable efforts in the ordinary course and
consistent with past practice to (i) preserve its business and the goodwill and
business of the customers, advertisers, suppliers and others with whom it has
business relations and (ii) keep available the services and goodwill of its
present employees.  Notwithstanding the foregoing, any Borrower may liquidate or
merge with and into Parent.

 

8.11                PRESERVATION OF CORPORATE EXISTENCE, ETC.

 

Except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect, preserve and maintain, and cause each
Subsidiary to preserve and maintain, all licenses, Permits, governmental
approvals, rights, privileges, franchises and General Intangibles necessary for
the conduct of its business, and its corporate existence and rights (charter and
statutory).

 

8.12                ACCESS

 

(a)           At such reasonable times as determined by Administrative Lender
and upon at least two Business Days prior notice from Administrative Lender
(unless a Default shall have occurred and be continuing, in which case no prior
notice is necessary), permit Lender and/or any of Lender’s agents or
representatives, to (i) examine and make copies of and abstracts from each
Borrower’s and Subsidiary’s records and books of account, (ii) visit each
Borrower’s and Subsidiary’s properties, (iii) discuss each Borrower’s and
Subsidiary’s affairs, finances and accounts with any of its officers or
directors who may then be reasonably available, (iv) communicate directly with
each Borrower’s and Subsidiary’s independent certified public accountants,
(v) arrange for verification of Borrower’s Rights to Payment under reasonable
procedures directly with the obligors thereon or by other methods, and
(vi) examine and inspect each Borrower’s and Subsidiary’s assets.  Each Borrower
and Subsidiary shall authorize its independent certified public accountants to
disclose to Lender any and all financial statements and other information of any
kind, including, without limitation, copies of any management letter, work
papers or the substance of any oral information that such accountants may have
with respect to the business, financial condition, results of operations or
other affairs of each Borrower and Subsidiary.

 

(b)           Borrower shall execute and deliver at the request of
Administrative Lender such instruments as may be necessary for Administrative
Lender or any Lender to obtain such information concerning the business of each
Borrower and Subsidiary as Administrative Lender or any Lender may reasonably
require from accountants, service bureaus or others having custody of or
maintaining records or assets of any Borrower or Subsidiary, provided that the
foregoing shall not (and is not intended to) require any Borrower or Subsidiary
to take any action that would constitute a waiver of any Borrower’s or
Subsidiary’s attorney/client privilege.

 

50

--------------------------------------------------------------------------------


 

8.13                PERFORMANCE AND COMPLIANCE WITH OTHER COVENANTS

 

Perform and observe, and cause each Subsidiary to perform and observe, all the
terms, covenants and conditions required to be performed and observed by it
under its Contractual Obligations, and do all things necessary to preserve and
to keep unimpaired its rights under such Contractual Obligations, other than
such failures the consequences of which in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

 

8.14                FISCAL YEAR; ACCOUNTING PRACTICES

 

Notify Administrative Lender at least 30 days in advance of any action any
Borrower or Subsidiary intends to take to change (i) its fiscal year or (ii) its
method of accounting, or any accounting practice used by it, or the application
of GAAP in a manner inconsistent with the financial statements previously
delivered by it to Administrative Lender.

 

8.15                ENVIRONMENTAL

 

(a)           Promptly give notice to Administrative Lender upon a Responsible
Officer obtaining knowledge of (i) any claim, injury, proceeding, investigation
or other action, including a request for information or a notice of potential
environmental liability, by or from any Governmental Authority or any
third-party claimant that could result in any Borrower or Subsidiary incurring
Environmental Liabilities and Costs that could reasonably be expected to have a
Material Adverse Effect or (ii) the discovery of any Release at, on, under or
from any real property, facility or equipment owned or leased by any Borrower or
Subsidiary in excess of reportable or allowable standards or levels under any
applicable Environmental Law, or in any manner or amount that could result in
any Borrower or Subsidiary incurring Environmental Liabilities and Costs that
could reasonably be expected to have a Material Adverse Effect.

 

(b)           Upon discovery of the presence on any property owned or leased by
any Borrower or Subsidiary of any Contaminant that reasonably could be expected
to result in Environmental Liabilities and Costs that could reasonably be
expected to have a Material Adverse Effect, take all Remedial Action required by
applicable Environmental Law.

 

8.16                LIENS

 

Keep the Collateral and all of its real property free and clear of all Liens,
except Permitted Liens.

 

8.17                FUTURE SUBSIDIARIES

 

Immediately after the Closing Date, each of the R-Vision Companies shall execute
and deliver the Joinder Agreement attached hereto as Exhibit G and such
additional Loan Documents as Administrative Lender may reasonably require, and
each of the parties hereto consents to each of the R-Vision Companies becoming a
Borrower.  Upon any Person

 

51

--------------------------------------------------------------------------------


 

becoming a Subsidiary after the Closing Date, notify Administrative Lender of
such event, and execute and deliver, and cause such Subsidiary to execute and
deliver, such additional Loan Documents as Administrative Lender may reasonably
require, including such as are necessary to cause any such Subsidiary which is
not a Foreign Subsidiary to become a “Borrower.”

 

8.18                USE OF PROCEEDS

 

Use the proceeds of the Loans first to refinance all credit outstanding under
the Existing Agreement, next to finance the acquisition by Parent of the
R-Vision Companies and thereafter solely for Borrowers’ general working capital
and corporate purposes.

 

8.19                FURTHER ASSURANCES

 

At Administrative Lender’s request at any time and from time to time, duly
execute and deliver, and cause each Subsidiary to execute and deliver, such
further agreements, documents and instruments, and do or cause to be done such
further acts as may reasonably be necessary or proper to evidence, perfect,
maintain and enforce the security interests and the priority thereof in the
Collateral and to otherwise effectuate the provisions or purposes of the Loan
Documents, at Borrowers’ expense.  Administrative Lender may at any time and
from time to time request a certificate from Borrowers’ Agent representing that
all conditions precedent to the advancement of credit contained herein are
satisfied.  In the event of such request by Administrative Lender, each Lender
may cease to make any further advancements of credit until Administrative Lender
has received such certificate and Administrative Lender has determined that such
conditions are satisfied.

 

8.20                LIEN IN REAL PROPERTY

 

Promptly upon Administrative Lender’s request, Borrower shall execute and
deliver to Administrative Lender such mortgages, deeds of trust and other
agreements and documents, and take such actions, as Administrative Lender
determines to be reasonably necessary to grant Administrative Lender a first
priority Lien (subject only to Permitted Liens) in Borrower’s real property.

 

ARTICLE IX.         NEGATIVE COVENANTS

 

Borrowers covenant that so long as Lenders remain committed to extend credit to
Borrowers pursuant to the terms hereof and until performance and payment in
full, in cash, of all Obligations and termination of the Commitments, Borrowers
will not:

 

9.1                  LIENS

 

Create or suffer to exist, or permit any Subsidiary to create or suffer to
exist, any Lien upon or with respect to any of its properties (including,
without limitation any real property), whether now owned or hereafter acquired,
or assign any right to receive income, except

 

52

--------------------------------------------------------------------------------


 

Permitted Liens and Liens subordinated to the Administrative Lender’s Liens by
Section 9.2(h).

 

9.2                  INDEBTEDNESS

 

Create or suffer to exist, or permit any Subsidiary to create or suffer to
exist, any Debt or other Indebtedness that is not Debt, except:

 

(a)           the Obligations;

 

(b)           current liabilities in respect of taxes, assessments and
governmental charges or levies incurred, or liabilities for labor, materials,
inventory, services, supplies and rentals incurred, or for goods or services
purchased, in the ordinary course of business consistent with past practice and
industry practice in respect of arm’s length transactions;

 

(c)           Debt outstanding on the Closing Date and referenced on
Section 6.17 of the Disclosure Letter and all renewals, extensions, refinancing
or refunding of such Indebtedness in a principal amount which does not exceed
the principal amount outstanding immediately before such refinancing, together
with all prepayment fees, penalties and expenses in respect of the Indebtedness
being renewed, extended, refinanced or refunded, provided each such renewal,
extension, refinancing or refunding is on terms and conditions no less favorable
to the creditors than the Indebtedness being renewed, extended, refinanced or
refunded;

 

(d)           Debt subordinated in writing to the Obligations on terms
acceptable to Required Lenders in favor of the prior payment in full in cash of
the Obligations;

 

(e)           purchase money Debt (including Capitalized Leases and Other
Leases) to finance the purchase of fixed assets (including equipment); provided
that (i) the total of all such Indebtedness (exclusive of such Indebtedness for
the purchase of chassis and the Indebtedness referred to in clause (c) above)
shall not exceed an aggregate principal amount of $10,000,000 at any one time
outstanding; (ii) such Indebtedness when incurred shall not exceed the purchase
price of the assets financed; (iii) no such Indebtedness shall be refinanced for
a principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing; and (iv) no Default exists at the time such
Indebtedness is incurred;

 

(f)            Indebtedness under Interest Rate Contracts, Commodity Contracts
and foreign exchange agreements permitted under Section 9.13;

 

(g)           Repurchase Obligations;

 

(h)           Debt of any Borrower to another Borrower, and each Borrower hereby
agrees that if it has or hereafter acquires a Lien in any Collateral in which
Administrative Lender has or hereafter acquires a perfected Lien, then
Borrower’s Lien shall be junior in priority to Administrative Lender’s Lien,
notwithstanding the date, manner or order of perfection of Borrower’s Lien and
Administrative Lender’s Lien;

 

53

--------------------------------------------------------------------------------


 

(i)            Indebtedness incurred in the ordinary course of business for the
purchase of chassis;

 

(j)            other Indebtedness not to exceed 20% of Tangible Net Worth at any
time, provided that no Default exists or is created by incurrence of such
Indebtedness; and

 

(k)           Contingent Obligations in connection with Approved Dealer
Financing Agreements.

 

9.3                  RESTRICTED PAYMENTS, REDEMPTIONS

 

Do any of the following at any time a Default is continuing or if after giving
effect to any such action a Default would be caused by such action:

 

(a)           declare or make any dividend payment or other distribution of
assets, properties, cash, rights, obligations or securities on account or in
respect of any of its Stock or Stock Equivalents except (i) dividends paid to
Borrower or (ii) dividends paid by Parent solely in Stock or Stock Equivalents
of Parent; or

 

(b)           purchase, redeem or otherwise acquire for value any of Parent’s
Stock or Stock Equivalents, except that (i) Parent may convert any of its
convertible securities of the type in existence on the Closing Date into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange therefor and (ii) for so long as a Default is not continuing and would
not be caused by such action, Parent may repurchase stock from employees or
former employees of Borrowers in accordance with the terms of repurchase
agreements between Borrowers and their employees or former employees.

 

9.4                  MERGERS, STOCK ISSUANCES, SALE OF ASSETS, ETC.

 

Except as permitted in Sections 9.5(h) and 9.5(i):

 

(a)           Merge or consolidate with, or permit any Subsidiary to merge or
consolidate with, any Person or acquire all or substantially all of the Stock or
Stock Equivalents of any Person; provided any Borrower may liquidate or dissolve
voluntarily into, and may merge with and into, or have its stock otherwise
acquired by Parent and any Subsidiary other than a Borrower may liquidate or
dissolve voluntarily into, and may merge with and into, or have its stock
otherwise acquired by Parent or any other Subsidiary that is not a Foreign
Subsidiary;

 

(b)           Acquire all or substantially all, or permit any Subsidiary to
acquire all or substantially all of (i) the assets of any Person or (ii) the
assets constituting the business of a division, branch or other unit operation
of any Person; provided any Subsidiary may acquire all or substantially all of
the assets of (or the assets constituting the business of a division, branch or
other unit operation of) any other Subsidiary that is not a Foreign Subsidiary;
or

 

(c)           Sell, convey, transfer, lease or otherwise dispose of, or permit
any Subsidiary to sell, convey, transfer, lease or otherwise dispose of, any of
its assets or any interest therein

 

54

--------------------------------------------------------------------------------


 

to any Person, or permit or suffer any other Person to acquire any interest in
any of its assets, except (i) Permitted Liens, (ii) as otherwise permitted under
item (a) or (b) above, (iii) the sale or disposition of inventory in the
ordinary course of business and/or assets which have become obsolete, unneeded
or are replaced in the ordinary course of business or (iv) the sale or
disposition of assets outside the ordinary course of business, provided that the
aggregate value of assets so sold or disposed of in any twelve-month period does
not exceed 10% of Tangible Net Worth.  As used in item (iv), “value” means the
highest of book value, fair market value or value of consideration received in
exchange for such sale or disposition.

 

9.5                  INVESTMENTS

 

Make, incur, assume or suffer to exist any Investment in any other Person,
except, without duplication:

 

(a)           Investments existing on the Closing Date and identified in
Section 9.5 of the Disclosure Letter;

 

(b)           Cash Equivalent Investments (provided that any Investment which
when made complies with the requirements of the definition of the term “Cash
Equivalent Investment” may continue to be held notwithstanding that such
Investment if made thereafter would not comply with such requirements);

 

(c)           Investments permitted as Indebtedness pursuant to Section 9.2;

 

(d)           Investments consisting of employee relocation loans and other
loans to employees, officers or directors for the purchase of equity securities
of Parent;

 

(e)           in the ordinary course of business, Investments by Borrower or any
Subsidiary in any Subsidiary that is not a Foreign Subsidiary (or, with the
prior written consent of Administrative Lender (which consent will not be
unreasonably withheld), any Subsidiary that is a Foreign Subsidiary), by way of
contributions to capital or loans or advances, provided that immediately before
and after giving effect thereto no Default is continuing;

 

(f)            Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers in settlement of
obligations of, or disputes with, such Persons arising in the ordinary course of
business;

 

(g)           Investments arising under Interest Rate Contracts, Commodity
Contracts and foreign exchange agreements permitted hereunder;

 

(h)           subject to the dollar limitations set forth below, any acquisition
of (1) all or substantially all of the Stock or Stock Equivalents of any Person
(whether by purchase or merger), (2) all or substantially all of the assets of
any Person or (3) all or substantially all of the assets constituting the
business of a division, branch or other unit operation of any Person; provided
that immediately before and after giving effect thereto no Default is continuing
and provided further, that (A) after combining Parent’s consolidated actual and

 

55

--------------------------------------------------------------------------------


 

projected financial performance with the actual and projected financial
performance of the “Entity” (as defined below) on a pro forma, consolidated
basis in a manner acceptable to Administrative Lender, Administrative Lender is
satisfied that no Default would have occurred or will occur as a result of such
acquisition, (B) the Entity is located in and organized under the laws of
Canada, a jurisdiction in Canada, the United States or a jurisdiction in the
United States, (C) the Entity is not a Foreign Subsidiary or, if it is or would
be a Foreign Subsidiary, not without first obtaining the written consent of
Administrative Lender, which consent will not be unreasonably withheld and
(D) such acquisition is a consensual acquisition and not a hostile take-over or
other non-negotiated acquisition.  “Entity” means the entity which is the
subject of such acquisition or which is the seller of assets in connection with
such acquisition; and

 

(i)            subject to the dollar limitations set forth below, other
Investments provided that immediately before and after giving effect thereto no
Default is continuing.

 

The aggregate consideration paid in cash or property (other than common Stock
and common Stock Equivalents of Parent) for all acquisitions and other
Investments permitted under clauses (h) and (i) above shall not (after taking
into account any losses incurred on Investments made under clause (i)) at any
time exceed 20% of Tangible Net Worth.

 

9.6                  CHANGE IN NATURE OF BUSINESS

 

Directly or indirectly engage, or permit any Subsidiary to directly or
indirectly engage, in any business activity other than the type of business
activities in which Borrowers are engaged on the Closing Date and activities
reasonably related thereto.

 

9.7                  PLANS

 

(a)           Adopt or become obligated to contribute to, or permit any
Subsidiary to adopt or become obligated to contribute to, any Plan subject to
Title IV or any multi-employer Plan or any other Plan subject to Section 412 of
the Internal Revenue Code (except for any such Plan listed on the Disclosure
Letter on the Closing Date), (b) establish or become obligated with respect to,
or permit any Subsidiary to establish or become obligated to contribute to, any
new welfare benefit Plan, or modify any existing welfare benefit Plan, which is
reasonably likely to result in an increase of the present value of future
liabilities for post-retirement life insurance and medical benefits, or
(c) establish or become obligated to contribute to, or permit any Subsidiary to
establish or become obligated to contribute to, any new unfunded pension Plan,
or modify any existing unfunded pension Plan, which is reasonably likely to
result in an increase in the present value of future unfunded liabilities under
all such plans.

 

9.8                  CANCELLATION OF INDEBTEDNESS OWED TO IT

 

Cancel, or permit any Subsidiary to cancel, any claim or Indebtedness owed to it
except for legitimate business purposes in the reasonable judgment of Borrowers
and in the ordinary course of business.

 

56

--------------------------------------------------------------------------------


 

9.9                  MARGIN REGULATIONS

 

Use, or permit any Subsidiary to use, the proceeds of any Loan to purchase or
carry any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System).

 

9.10                ENVIRONMENTAL

 

Permit any lessee or any other Person to dispose of any Contaminant by placing
it in or on the ground or waters of any property owned or leased by any Borrower
or Subsidiary, except in material compliance with Environmental Law or the terms
of any Permit or other than those that in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

 

9.11                TRANSACTIONS WITH AFFILIATES

 

Enter, or permit any Subsidiary to enter, into any transaction directly or
indirectly with or for any affiliate of Borrower (other than another Borrower or
any Subsidiary that is not a Foreign Subsidiary) except (a) in the ordinary
course of business on a basis no less favorable to such affiliate than would be
obtained in a comparable arm’s length transaction with a Person not an affiliate
of Borrower or (b) any transaction involving assets that are not material to the
business and operations of Borrowers or the Subsidiaries.

 

9.12                NEW COLLATERAL LOCATION; NAME CHANGE

 

Open any new location or change its name, or permit any Subsidiary to do so,
unless (a) Borrowers’ Agent gives Administrative Lender (i) 30 days prior notice
of the intended name change, (ii) 30 days prior notice of the intended opening
of such new location, and (b) Borrowers execute and Borrowers’ Agent delivers to
Administrative Lender such agreements, documents and instruments as
Administrative Lender deems reasonably necessary or desirable to protect its
interests in the Collateral.

 

9.13                NO SPECULATIVE TRANSACTIONS

 

Engage in, or permit any Subsidiary to engage in, any Commodity Contract,
Interest Rate Contract or foreign exchange agreement, except for hedging
purposes with respect to transactions engaged in by Borrowers in the ordinary
course of business and not for speculative purposes.

 

9.14                TRANSACTIONS WITH SUBSIDIARIES

 

Unless Borrowers are otherwise in compliance with Section 8.17, engage in, or
permit any Subsidiary to engage in, any transaction with, or provide any
funding, financial support or funds to or for the benefit of, any Subsidiary at
any time, unless such Subsidiary is either a Foreign Subsidiary or a Borrower.

 

57

--------------------------------------------------------------------------------


 

ARTICLE X.           FINANCIAL COVENANTS

 

10.1                LEVERAGE RATIO

 

As of the end of each fiscal quarter, Parent shall maintain a Leverage Ratio not
greater than the ratio set forth below for such quarter:

 

Fiscal Quarter Ending

 

Ratio

 

 

 

 

 

Each quarter through June 29, 2006

 

4.25:1.00

 

 

 

 

 

Each quarter thereafter through December 30, 2006

 

3.50:1.00

 

 

 

 

 

Each quarter thereafter through June 29, 2007

 

3.00:1.00

 

 

 

 

 

Each quarter after June 29, 2007

 

2.50:1.00

 

 

10.2                CURRENT RATIO

 

As of the end of each fiscal quarter, Parent shall maintain a Current Ratio not
less than 1.10:1.

 

10.3                DEBT SERVICE COVERAGE RATIO

 

As of the end of each fiscal quarter , Parent shall maintain a Debt Service
Coverage Ratio greater than 1.50:1.

 

10.4                                TANGIBLE NET WORTH

 

Parent will not permit its Tangible Net Worth as of the end of any fiscal
quarter to be less than the total of (i) 90% of Tangible Net Worth as of the
date of Parent’s acquisition of the R-Vision Companies plus (ii) 50% of the sum
of Parent’s consolidated net income for each fiscal quarter thereafter
(exclusive of any fiscal quarter in which Parent’s consolidated net income is
less than zero).

 

ARTICLE XI.          EVENTS OF DEFAULT

 

11.1                EVENTS OF DEFAULT

 

The occurrence of any of the following shall constitute an “Event of Default”
under this Agreement:

 

(a)           any Obligor shall fail to pay when due any principal amount
payable under the Loan Documents, shall fail to pay any interest payable under
the Loan Documents within

 

58

--------------------------------------------------------------------------------


 

5 days of the due date therefor, or shall fail to pay any other amount payable
under the Loan Documents within 10 days of the due date therefor;

 

(b)           any financial statement or certificate furnished to Administrative
Lender or any Lender in connection with, or any representation or warranty made
by any Obligor under any of the Loan Documents shall prove to be false or
misleading in any material respect when furnished or made;

 

(c)           Borrowers or Borrowers’ Agent shall fail to provide any
certificate, report or other information which it is required to provide
pursuant to Section 8.3 or Section 8.9 on the date specified in Section 8.3 or
Section 8.9; provided that unless Borrowers and Borrowers’ Agent have previously
failed to provide any required certificate, report or other information by the
required date on two prior occasions within the preceding 12 months such failure
shall be considered an Event of Default only if Borrowers and Borrowers’ Agent
fail to provide such certificate, report or other information within five
Business Days (two Business Days with respect to Section 8.9(a)) of the earlier
of (i) the date an officer of Borrower has knowledge of the failure to so
provide such certificate, report or other information, or (ii) the date
Administrative Lender, at the request of a Lender, notifies Borrowers’ Agent of
such failure;

 

(d)           any default by Borrowers in the performance of or compliance with
any obligation, agreement or other provision contained in Sections 5.2(a), 8.5,
8.10, 8.11, 8.12, 8.14, 8.16, 8.17, 9.1, 9.2, 9.3, 9.4, 9.5, 9.6 and 9.12 and
contained in Article X;

 

(e)           any default by any Obligor in the performance of or compliance
with any obligation, agreement or other provision contained in any Loan Document
(other than those referred to in subsections (a) through (d) above) for 30 days
after notice thereof has been given to Borrowers’ Agent by Administrative
Lender;

 

(f)            any breach(es) by any Obligor in the payment or performance of
any other obligation(s) under the terms of any contract(s) or instrument(s)
(other than any of the Loan Documents) evidencing Indebtedness in excess of
$7,500,000 in the aggregate if such breach(es) has/have not been cured to the
satisfaction of the affected creditor(s) or waived by such creditor(s) within
any applicable cure period provided under the contract(s) or instrument(s);

 

(g)           any judgment(s) or order(s) for the payment of money in excess of
$7,500,000 in the aggregate shall be rendered against one or more Obligors and
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon any such judgment or order; or (ii) there shall be any period
of 10 consecutive days during which a stay of enforcement of any such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect;

 

(h)           any Obligor becomes insolvent, or suffers or consents to or
applies for the appointment of a receiver, trustee, custodian or liquidator of
itself or any of its property, or is

 

59

--------------------------------------------------------------------------------


 

generally unable to or fails to pay its debts as they become due, or makes a
general assignment for the benefit of creditors; any Obligor files a voluntary
petition in bankruptcy, or seeks to effect a plan or other arrangement with
creditors or any other relief under the Bankruptcy Code or under any state or
other Federal law granting relief to debtors, whether now or hereafter in
effect; or any involuntary petition or proceeding pursuant to the Bankruptcy
Code or any other applicable state or Federal law relating to bankruptcy,
reorganization or other relief for debtors is filed or commenced against any
Obligor and is not dismissed, stayed or vacated within 60 days thereafter or any
Obligor files an answer admitting the jurisdiction of the court and the material
allegations of any such involuntary petition; any Obligor is adjudicated a
bankrupt, or an order for relief is entered by any court of competent
jurisdiction under the Bankruptcy Code or any other applicable state or Federal
law relating to bankruptcy, reorganization or other relief for debtors; or any
Obligor takes any corporate, partnership or company action authorizing, or in
furtherance of, any of the foregoing;

 

(i)            if any of the following events occur:  (1) any Plan incurs any
“accumulated funding deficiency” (as defined in ERISA) whether waived or not,
(2) Parent or any affiliate of Parent engages in any “prohibited transaction”
(as defined in ERISA), (3) any Plan is terminated, (4) a trustee is appointed by
an appropriate United States district court to administer any Plan, or (5) the
PBGC institutes proceedings to terminate any Plan or to appoint a trustee to
administer any Plan;

 

(j)            the dissolution or liquidation of any Obligor, or any Obligor or
its directors or stockholders shall take action seeking to effect the
dissolution or liquidation of any Obligor;

 

(k)           any Change in Control;

 

(l)            any Loan Document, or any Lien granted thereunder, shall (except
in accordance with its terms), in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of any Obligor party thereto; any Obligor shall, directly or indirectly, contest
in any manner such effectiveness, validity, binding nature or enforceability; or
any Lien securing any Obligation shall, in whole or in part, cease to be a
perfected first priority Lien, subject only to those exceptions expressly
permitted by such Loan Document;

 

(m)          any of the R-Vision Companies fails to deliver the Joinder
Agreement and other Loan Documents required by Section 8.17 within one Business
Day after the Closing Date; or

 

(n)           the failure of Borrowers before December 7, 2005 to terminate the
R-Vision Liens or amend them to be limited to chassis purchased by Borrower in
the ordinary course of business.

 

60

--------------------------------------------------------------------------------


 

11.2                REMEDIES

 

(a)           During the continuance of any Event of Default (other than an
Event of Default referred to in Section 11.1(h)), Administrative Lender may,
with the consent of the Required Lenders, or shall, upon instructions from the
Required Lenders, by notice to Borrowers’ Agent, (i) terminate the obligations
of Lenders to extend any further credit under any of the Loan Documents, and
(ii) declare all or any part of the Obligations to be immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by Borrowers, and/or take such
enforcement action as is permitted under this Section.  Upon the occurrence or
existence of any Event of Default described in Section 11.1(h), immediately and
without notice, (A) the obligations, if any, of Lenders to extend any further
credit under any of the Loan Documents shall automatically cease and terminate,
and (B) all indebtedness of Borrowers under the Loan Documents shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrowers.  Immediately after taking any action under this Section,
Administrative Lender shall notify each Lender of such action.

 

(b)           During the continuance of an Event of Default, Administrative
Lender, in addition to any other rights and remedies contained in the Loan
Documents, shall have all of the rights and remedies of a secured party under
the Code and all other applicable law, all of which rights and remedies shall be
cumulative and nonexclusive to the extent permitted by law.  Administrative
Lender may cause the Collateral to remain on Borrower’s premises, at Borrowers’
expense, pending sale or other disposition thereof.  Administrative Lender shall
have the right to conduct such sales on Borrower’s premises or elsewhere, at
Borrowers’ expense, on such occasion(s) as Administrative Lender may see fit,
and Borrowers, at Administrative Lender’s request, will, at Borrowers’ expense,
assemble the Collateral and make it available to Administrative Lender at such
place(s) as Administrative Lender may reasonably designate from time to time. 
Any sale, lease or other disposition by Administrative Lender of the Collateral,
or any part thereof, may be for cash or other value.  Borrowers shall execute
and deliver, or cause to be executed and delivered, such instruments, documents,
assignments, deeds, waivers, certificates and affidavits and take such further
action as Administrative Lender shall reasonably require in connection with such
sale, and Borrower hereby constitutes Administrative Lender as its
attorney-in-fact to execute any such instrument, document, assignment, deed,
waiver, certificate or affidavit on behalf of Borrower and in its name.  At any
sale of the Collateral, the Collateral to be sold may be sold in one lot as an
entirety or in separate lots as Administrative Lender may determine. 
Administrative Lender shall not be obligated to make any sale of any Collateral
if it determines not to do so, regardless of the fact that notice of sale was
given.  Administrative Lender may, without notice or publication, adjourn any
public or private sale or cause the sale to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which it is so adjourned.  In
case any sale of Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by Administrative Lender until the sale price
is paid, but Administrative Lender shall not incur any liability if any
purchaser fails to pay for any

 

61

--------------------------------------------------------------------------------


 

Collateral so sold and, in case of any such failure, such Collateral may be sold
again.  At any public sale, any Lender (i) may bid for or purchase the
Collateral offered for sale free (to the extent permitted by law) from any
rights of redemption, stay or appraisal on the part of Borrower with respect to
the Collateral, (ii) make payment on account thereof by using any claim then due
and payable to such Lender from Borrower as a credit against the purchase price,
and (iii) upon compliance with the terms of sale, hold, retain and dispose of
such property without further accountability to Borrower therefor.  Borrowers
acknowledge that portions of the Collateral may be difficult to preserve and
dispose of and may be subject to complex maintenance and management;
accordingly, Administrative Lender shall have the widest possible latitude in
the exercise of its rights and remedies hereunder.

 

(c)           Administrative Lender is hereby granted a license and right to
use, without charge upon the occurrence and during the continuance of an Event
of Default and until the Obligations are fully and finally paid in cash and the
Commitments terminated, Borrowers’ labels, patents, copyrights, rights of use of
any name, trade secrets, trade names, trademarks, service marks, advertising
material, General Intangibles and any other property of a similar nature in
completing the production, advertising for sale and sale of any Collateral.

 

(d)           Any notice required to be given by Administrative Lender with
respect to any of the Collateral, which notice is given pursuant to Section 13.1
and deemed received pursuant to Section 13.1 at least five Business Days before
a sale, lease, disposition or other intended action by Administrative Lender
with respect to any of the Collateral, shall constitute fair and reasonable
notice to Borrowers of any such action.  A public sale in the following fashion
shall be conclusively presumed to be reasonable:  (i) the sale is held in a
county where any part of the Collateral is located or in which Borrower has a
place of business; (ii) the sale is conducted by auction, but it need not be by
a professional auctioneer; (iii) any Collateral is sold as is and without any
preparation for sale; and (iv) Borrowers’ Agent is given notice of such public
sale pursuant to the preceding sentence.

 

(e)           Upon the occurrence and during the continuance of an Event of
Default, Administrative Lender shall have, with respect to Rights to Payment,
all rights and powers to:  (i) direct any and all account debtors to make all
payments in respect of the Rights to Payment directly to Administrative Lender
or otherwise demand payment of any or all of the Rights to Payment; (ii) enforce
payment of any or all of the Rights to Payment by legal proceedings or
otherwise; (iii) exercise Borrower’s rights and remedies with respect to any
actions or proceedings brought to collect a Right to Payment; (iv) sell or
assign any Right to Payment upon such terms, for such amount and at such time or
times as Administrative Lender deems advisable; (v) settle, adjust, compromise,
extend or renew a Right to Payment; (vi) discharge or release any Right to
Payment; and (vii) prepare, file and sign Borrower’s name on any proof of claim
in bankruptcy or any similar document against an account debtor, and to
otherwise exercise the rights granted herein.

 

(f)            Administrative Lender shall have no obligation (i) to preserve
any rights to the Collateral against any Person, (ii) to make any demand upon or
pursue or exhaust any rights or remedies against Borrowers or others with
respect to payment of the Obligations, (iii) to

 

62

--------------------------------------------------------------------------------


 

pursue or exhaust any rights or remedies with respect to any of the Collateral
or any other security for the Obligations, or (iv) to marshal any assets in
favor of Borrower or any other Person against or in payment of any or all of the
Obligations.

 

(g)           Borrowers recognize that federal and/or state securities and other
laws may limit the flexibility desired to achieve an otherwise commercially
reasonable disposition of Collateral, and in the event of potential conflict
between such laws and what in other circumstances might constitute commercial
reasonableness, it is intended that consideration of such laws will prevail over
attempts to achieve such commercial reasonableness.  In connection with any sale
or other disposition of Collateral, compliance by Administrative Lender with the
written advice of its counsel concerning the potential effect of any such law
will not be cause for Borrower, or any other Person, to claim that such sale or
other disposition was not commercially reasonable.

 

(h)           Borrowers shall pay to Administrative Lender (for distribution to
Lenders, as appropriate), on demand and as part of the Obligations, all costs
and expenses, including court costs and costs of sale, incurred by
Administrative Lender or any Lender in exercising any of its rights or remedies
hereunder, and all costs and expenses incurred in connection with any review of
any part of the Collateral.

 

11.3                ADMINISTRATIVE LENDER AS BORROWERS’ ATTORNEY

 

Borrower hereby appoints Administrative Lender or any other Person whom
Administrative Lender may designate, as Borrower’s attorney, with power during
the continuation of an Event of Default:  to indorse Borrower’s name on any
checks, notes, acceptances, money orders, drafts or other forms of payment or
security that may come into Administrative Lender’s possession; to sign
Borrower’s name on any invoice or bill of lading relating to any Right to
Payment, on drafts against customers, on schedules and assignments of Rights to
Payment, on notices of assignment, financing statements and other public
records, and on notices to customers; to notify the post office authorities to
change the address for delivery of Borrower’s mail to an address designated by
Administrative Lender; to receive, open and process all mail addressed to
Borrower; to ask for, demand, sue for, collect, receive, receipt and give
acquittance for any and all moneys due or to become due with respect to any
Collateral; to settle, compromise, prosecute or defend any action, claim or
proceeding with respect to Collateral; to sell, assign, pledge, transfer and
make any agreement with respect to or otherwise deal with the Collateral; and to
do all things necessary to perfect Administrative Lender’s security interest in
the Collateral, to preserve and protect the Collateral and to otherwise carry
out this Agreement; provided, however, that nothing contained in this
Section will be construed as requiring or obligating Administrative Lender to
take any action.  Provided Administrative Lender acts in a reasonable manner,
Borrower ratifies and approves all acts of such attorney, and neither
Administrative Lender nor the attorney will be liable for any acts or omissions
nor for any error of judgment or mistake of fact or law.  This power being
coupled with an interest is irrevocable until the Obligations have been fully
satisfied and indefeasibly paid in cash and the Commitments terminated.

 

63

--------------------------------------------------------------------------------


 

ARTICLE XII.         ADMINISTRATIVE LENDER

 

12.1                ACTIONS

 

Each Lender hereby appoints U.S. Bank as Administrative Lender and authorizes
U.S. Bank to perform the functions of Administrative Lender under the Loan
Documents.  Each Lender authorizes Administrative Lender to act on behalf of
such Lender under the Loan Documents and, in the absence of other written
instructions from the Required Lenders received from time to time by
Administrative Lender (with respect to which Administrative Lender agrees that
it will comply, except as otherwise provided in this Section or as otherwise
advised by counsel), to exercise such powers thereunder as are specifically
delegated to or required of Administrative Lender by the terms thereof, together
with such powers as may be reasonably incidental thereto.  Each Lender hereby
indemnifies (which indemnity shall survive any termination of this Agreement)
Administrative Lender ratably from and against any and all liabilities,
obligations, losses, damages, claims, costs or expenses of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
Administrative Lender in any way relating to or arising out of the Loan
Documents, including reasonable attorneys’ fees (whether incurred at the trial
or appellate level, in an arbitration or administrative proceeding, in
bankruptcy, (including, without limitation, any adversary proceeding, contested
matter or motion) or otherwise), and as to which Administrative Lender is not
reimbursed by Borrowers; provided, however, that no Lender shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
claims, costs or expenses which are determined by a court of competent
jurisdiction in a final proceeding to have resulted solely from Administrative
Lender’s gross negligence or willful misconduct.  Administrative Lender shall
not be required to take any action under any Loan Document, or to prosecute or
defend any suit in respect of any Loan Document, unless it is indemnified
hereunder to its satisfaction.  If any indemnity in favor of Administrative
Lender shall be or become, in Administrative Lender’s determination, inadequate,
Administrative Lender may call for additional indemnification from Lenders and
cease to do the acts indemnified against hereunder until such additional
indemnity is given.

 

12.2                RELIANCE BY ADMINISTRATIVE LENDER

 

Administrative Lender shall be entitled to rely upon any certificate, notice or
other document (including any cable, telegram, fax, or telex) or telephonic
notice believed by it in Good Faith to be genuine and correct and to have been
signed, sent or made by or on behalf of the proper person or persons, and upon
advice and statements of legal counsel (including Borrower’s counsel),
independent accountants and other experts selected by Administrative Lender with
reasonable care.  As to any matters not expressly provided for by this
Agreement, Administrative Lender shall not be required to take any action or
exercise any discretion, but shall be required to act or to refrain from acting
upon instructions of the Required Lenders and shall in all cases be fully
protected by Lenders in acting, or in refraining from acting, under any Loan
Document in accordance with the instructions of the Required Lenders, and such
instructions of the Required Lenders and any action taken or failure to act
pursuant thereto shall be binding on all Lenders.

 

64

--------------------------------------------------------------------------------


 

12.3                EXCULPATION

 

Neither Administrative Lender nor any of its directors, officers, employees or
agents shall be liable to any Lender for any action taken or omitted to be taken
by it under any Loan Document, or in connection herewith or therewith, except
for its own willful misconduct or gross negligence, nor responsible for any
recitals or warranties therein, nor for the effectiveness, enforceability,
validity or due execution of any Loan Document, nor for the creation, perfection
or priority of any Liens purported to be created by any Loan Document, or the
validity, genuineness, enforceability, existence, value or sufficiency of any
collateral security, nor to make any inquiry respecting the performance by
Obligors of their obligations under any Loan Document.  Any such inquiry which
may be made by Administrative Lender shall not obligate it to make any further
inquiry or to take any action.  Administrative Lender shall be entitled to rely
upon advice of counsel concerning legal matters and upon any notice, consent,
certificate, statement or writing which Administrative Lender believes to be
genuine and to have been presented by a proper Person.

 

12.4                SUCCESSOR

 

Administrative Lender may resign as such at any time upon at least 30 days prior
notice to Borrowers’ Agent and all Lenders.  If Administrative Lender at any
time shall resign, the Required Lenders may appoint another Lender as a
successor Administrative Lender which shall thereupon become Administrative
Lender hereunder.  If no successor Administrative Lender shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Lender’s giving notice of
resignation, then the retiring Administrative Lender may, on behalf of Lenders,
appoint a successor Administrative Lender, which shall be one of the Lenders or
a commercial banking institution organized under the laws of the United States
(or any State thereof) or a U.S. branch or agency of a commercial banking
institution, and having a combined capital and surplus of at least
$500,000,000.  Upon the acceptance of any appointment as Administrative Lender
hereunder by a successor Administrative Lender, such successor Administrative
Lender shall give Borrowers’ Agent notice of such acceptance, shall be entitled
to receive from the retiring Administrative Lender such documents of transfer
and assignment as such successor Administrative Lender may reasonably request,
and shall thereupon succeed to and become vested with all rights, powers,
privileges and duties of the retiring Administrative Lender, and the retiring
Administrative Lender shall be discharged from its duties and obligations under
the Loan Documents.  After any retiring Administrative Lender’s resignation
hereunder as Administrative Lender, the provisions of (a) this Article XII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Lender under this Agreement; and (b) Section 13.2 and
Section 13.3 shall continue to inure to its benefit.

 

12.5                LOANS BY ADMINISTRATIVE LENDER; OTHER ACTIONS

 

Administrative Lender shall have the same rights and powers with respect to the
Loans made by it or any of its affiliates as any other Lender and may exercise
such rights and

 

65

--------------------------------------------------------------------------------


 

powers as if it were not Administrative Lender.  Administrative Lender and each
Lender and its respective affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with any Borrower or Subsidiary or
affiliate of Borrower as if it were not the Administrative Lender or a Lender,
provided that the forgoing shall not be deemed to relieve Borrower of any of its
obligations under the Loan Documents.

 

12.6                CREDIT DECISIONS

 

Each Lender acknowledges that it has made its own credit decision to extend its
commitments hereunder independently of Administrative Lender and each other
Lender, and based on such Lender’s review of the financial information of
Borrowers, this Agreement, the other Loan Documents (the terms and provisions of
which being satisfactory to such Lender) and such other documents, information
and investigations as such Lender has deemed appropriate.  Each Lender also
acknowledges that it will continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under the Loan Document independently of Administrative Lender
and each other Lender and based on such other documents, information and
investigations as it shall deem appropriate at any time.

 

12.7                SYNDICATION AGENT

 

No Lender identified as a “Syndication Agent” herein shall have any right,
power, obligation, liability, responsibility or duty under this Agreement in
such capacity.  Each Lender acknowledges that it has not relied on and will not
rely on any Lender identified as a “Syndication Agent” in deciding to enter into
this Agreement or in taking or not taking any action hereunder.

 

ARTICLE XIII.       MISCELLANEOUS

 

13.1                NOTICES

 

Except as specified otherwise herein, all notices, requests and demands which
any party is required or may desire to give to any other party under this
Agreement must be in writing.  Each notice to be given to Administrative Lender
or any Lender shall be addressed to Administrative Lender and each Lender at its
address or fax number set forth as the “Address for Notices” for Administrative
Lender or such Lender in Schedule I hereto, or to such other address or fax
number as Administrative Lender or any Lender may designate for itself by notice
to all other parties.  Each notice to be given to Borrowers’ Agent or Borrower
shall be addressed to Borrowers’ Agent at the following address or fax number:

 

To Borrowers’ Agent:

Monaco Coach Corporation

 

91320 Industrial Way

 

Coburg, Oregon 97408

 

Attn: Chief Financial Officer

 

Fax: (541) 302-3835

 

66

--------------------------------------------------------------------------------


 

or to such other address or fax number as Borrowers’ Agent may designate for
itself by notice to all other parties.  Each such notice, request and demand
shall be deemed given or made as follows:  (a) three Business Days following
deposit in the United States mails, with first class postage prepaid, (b) the
next Business Day after such notice was delivered to a regularly scheduled
overnight delivery, or (c) upon receipt of notice given by fax, mailgram,
telegram, telex, or personal delivery.

 

13.2                COSTS, EXPENSES, ATTORNEYS’ FEES

 

Borrowers shall pay immediately upon demand the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys’ fees
(whether incurred at the trial or appellate level, in an arbitration or
administrative proceeding, in bankruptcy (including, without limitation, any
adversary proceeding, contested matter or motion) or otherwise), incurred by
Administrative Lender and/or any Lender in connection with (a) the negotiation
and preparation of the Loan Documents, (b) the enforcement, preservation or
protection (or attempted enforcement, preservation or protection) of
Administrative Lender’s and/or any Lender’s rights (except in a dispute solely
between Lenders), including, without limitation, periodic collateral
examinations, and/or the collection of any amounts which become due under any of
the Loan Documents, and (c) the prosecution or defense of any action in any way
related to any of the Loan Documents, including without limitation, any action
for declaratory relief, and including any of the foregoing incurred in
connection with any bankruptcy proceeding relating to Borrower.

 

13.3                INDEMNIFICATION

 

(a)           To the fullest extent permitted by law, Borrowers hereby agree to
protect, indemnify, defend and hold harmless each of Administrative Lender and
Lenders and each of their respective officers, directors, shareholders,
employees, agents, attorneys and affiliates (collectively, “Indemnitees”) from
and against any liabilities, losses, damages or expenses of any kind or nature
and from any suits, claims or demands (including in respect of or for reasonable
attorneys’ fees (whether incurred at the trial or appellate level, in an
arbitration or administrative proceeding, in bankruptcy (including, without
limitation, any adversary proceeding, contested matter or motion) or otherwise)
and other expenses, including the allocated costs and expenses of internal
counsel) arising on account of or in connection with any matter or thing or
action or failure to act by Indemnitees, or any of them, arising out of or
relating to any Loan Document, including without limitation any use by Borrower
of any proceeds of credit advanced, except to the extent such liability arises
from the willful misconduct or gross negligence of the Indemnitees
(collectively, the “Indemnified Liabilities”).

 

(b)           Upon receiving knowledge of any suit, claim or demand asserted by
a third party that Administrative Lender and/or any Lender believes is covered
by this indemnity, such Indemnitee shall give Borrowers’ Agent notice of the
matter and an opportunity to defend it, at Borrowers’ sole cost and expense,
with legal counsel satisfactory to such Lender.  Such Lender may also require
Borrowers to defend the matter.  Any failure or delay of such

 

67

--------------------------------------------------------------------------------


 

Lender to notify Borrowers’ Agent of any such suit, claim or demand shall not
relieve Borrowers of their obligations under this Section, but shall reduce such
obligations to the extent of any increase in those obligations caused solely by
an unreasonable failure or delay in providing such notice.  Borrowers may not
settle or otherwise compromise any claim with respect to any Indemnified
Liability unless the settlement includes an unconditional release of the
Indemnitee from all liability on claims that are the subject of such settlement
and may not settle or otherwise compromise any claim with respect to any
Indemnified Liability, other than a claim for money damages, without the prior
written consent of the Indemnitee, which consent shall not be unreasonably
withheld.

 

(c)           If and to the extent that the foregoing undertaking may be
unenforceable for any reason Borrowers shall make the maximum contribution
permissible under applicable law to the payment and satisfaction of each of the
Indemnified Liabilities.

 

(d)           This Section shall survive the payment in full and performance of
all of Borrowers’ other Obligations.

 

13.4                WAIVERS, AMENDMENTS

 

Any term, covenant, agreement or condition of any Loan Document may be amended
or waived if such amendment or waiver is in writing and is signed by the
Required Lenders (or by Administrative Lender with written consent of the
Required Lenders), Borrowers’ Agent and any other party thereto; provided,
however, that any amendment, waiver or consent which affects the rights or
duties of Administrative Lender, L/C Bank or Swingline Lender must be in writing
and be signed also by the affected Administrative Lender, L/C Bank or Swingline
Lender; and provided further, that any amendment, waiver or consent which
effects any of the following changes must be in writing and signed by all
Lenders (or by Administrative Lender with the written consent of all Lenders):
(a) increases the maximum amount of credit available hereunder; (b) extends the
maturity date of any Loan; (c) reduces the principal of, or interest (including
default rate interest) on, any Loan or any fees or other amounts payable for the
account of Lenders hereunder; (d) postpones or conditions any date fixed for any
payment of the principal of, or interest on, any Loan or any fees or other
amounts payable for the account of Lenders hereunder; (e) waives or amends this
Section; (f) amends the definition of Required Lenders or any provision of this
Agreement requiring approval of the Required Lenders or some other specified
amount of Lenders; (g) increases or decreases the commitment or the Ratable
Portion of any Lender (other than through an assignment under Section 13.5);
(h) waives any of the conditions set forth in Article VII; (i) releases any
material Collateral; or (j) amends any guaranty of the Obligations (or releases
any guarantor of its obligations thereunder).  The foregoing notwithstanding,
any increase or decrease in the Ratable Portion of any Lender and any increase
in the Revolving Loan Commitment or Term Loan Commitment of any Lender must be
in writing and signed by such Lender.  Unless otherwise specified in such waiver
or consent, a waiver or consent given hereunder shall be effective only in the
specific instance and for the specific purpose for which given.

 

68

--------------------------------------------------------------------------------


 

13.5                SUCCESSORS AND ASSIGNS

 

(a)           Binding Effect.  The Loan Documents shall be binding upon and
inure to the benefit of Borrowers, Administrative Lender, Lenders and their
respective successors and permitted assigns, except that Borrower may not assign
or transfer any of its rights or obligations under any Loan Document without the
prior written consent of Administrative Lender and each Lender.  All references
in this Agreement to any Person shall be deemed to include all successors and
assigns of such Person.

 

(b)           Participations.  Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks or other financial institutions (“Participants”) participating interests
in any obligations owing to such Lender under the Loan Documents.  In the event
of any such sale, (i) such Lender’s obligations under the Loan Documents to the
other parties to the Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible for the performance thereof and (iii) Borrowers,
Borrowers’ Agent and Administrative Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.  Participants shall have no rights under
the Loan Documents except as provided below.  No Lender shall sell any
participating interest under which the Participant shall have any right to vote
on any amendment, consent or waiver of this Agreement or any other Loan
Document; provided, however, that any agreement under which any Lender sells a
participating interest to a Participant may require the selling Lender to obtain
the consent of such Participant in order for such Lender to agree or consent to
any amendment of a type specified in items (a)-(j) of Section 13.4.  No
agreement under which any Lender sells a participating interest to a Participant
may permit the Participant to transfer, pledge, assign, sell participations in
or otherwise encumber its participating interest.  If any amount outstanding
under the Loan Documents is due and unpaid, each Participant shall have all the
rights of a “Lender” under Section 13.6 in respect of its participating interest
in amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under the Loan
Documents; provided, however, that such rights of setoff shall be subject to the
obligation of such Participant to share with Lenders, and Lenders agree to share
with such Participant, as provided in Section 3.9(b) hereof.  Borrowers also
agree that any Lender that has transferred all or part of its interests in the
Obligations to one or more Participants shall, notwithstanding any such
transfer, be entitled to the full benefits accorded such Lender under Sections
3.10 and 3.12 hereof, as if such Lender had not made such transfer.  Without
limiting the foregoing, no Participant shall be entitled to costs, expenses or
attorneys’ fees under Section 13.2 or Section 13.3.

 

(c)           Assignments.  Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time, sell and assign to
any Lender, any affiliate of a Lender or any other bank or financial institution
(individually, an “Assignee”) all or any portion of its rights and obligations
under the Loan Documents (such a sale and assignment to be referred to herein as
an “Assignment”) pursuant to an Assignment and Assumption Agreement in the form
of Exhibit H attached hereto (an “Assignment Agreement”) executed by each
Assignee and such assignor Lender (an “Assignor”) and delivered to
Administrative

 

69

--------------------------------------------------------------------------------


 

Lender for its acceptance and recording in the Register (as defined below);
provided, however, that:  (i) each Assignment shall be in a minimum amount of
$5,000,000; (ii) if the Assignment is not an assignment of Assignor’s entire
commitment, Assignor maintains a minimum commitment of $5,000,000; and
(iii) each Assignment which is not to a Lender or an affiliate thereof, shall be
made only with the written consent of Administrative Lender (and, in the absence
of a Default, Borrowers’ Agent), which consent(s) shall not be unreasonably
withheld.  Upon the execution, delivery, acceptance and recording of each
Assignment Agreement, from and after the effective date set forth therein,
(A) each Assignee shall be a Lender with a commitment as set forth in Section 1
of such Assignment Agreement and shall have the rights, duties and obligations
of a Lender under the Loan Documents, and (B) the Assignor shall be a Lender
with a commitment as set forth in Section 1 of such Assignment Agreement, or, if
the commitment of the Assignor has been reduced to zero, the Assignor shall
cease to be a Lender; provided, however, that each Assignor shall nevertheless
be entitled to the indemnification rights contained in Section 13.3 hereof for
any events, acts or omissions occurring before the effective date of its
Assignment.  Each Assignment Agreement shall be deemed to amend Schedule I
hereto to the extent necessary to reflect the addition of each Assignee and the
resulting adjustment of commitments arising from the purchase by each Assignee
of all or a portion of the rights and obligations of an Assignor under this
Agreement and the other Loan Documents.

 

(d)           Register.  Administrative Lender shall maintain at Administrative
Lender’s Office a copy of each Assignment Agreement delivered to and accepted by
Administrative Lender and a register (“Register”) for the recordation of the
names and addresses of Lenders and the commitment of each Lender from time to
time.  The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and Borrowers, Administrative Lender and
Lenders may treat each entity whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by Borrowers’ Agent or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

 

(e)           Registration.  Upon its receipt of an Assignment Agreement
executed by an Assignor and an Assignee (and, in the case of an Assignee that is
not then a Lender or an affiliate of a Lender, by Borrowers’ Agent and
Administrative Lender) together with payment by such Assignee to Administrative
Lender of a registration and processing fee of $3,500, Administrative Lender
shall (i) promptly accept such Assignment Agreement and (ii) on the effective
date of such Assignment record the information contained therein in the Register
and give notice of such acceptance and recordation to Lenders and Borrowers’
Agent.  Administrative Lender may, from time to time at its election, prepare
and deliver to Lenders and Borrowers’ Agent a revised Schedule I reflecting the
names, addresses and respective commitments of all Lenders then parties hereto.

 

(f)            Federal Reserve Bank.  Notwithstanding the foregoing provisions
of this Section, any Lender may at any time pledge or assign all or any portion
of such Lender’s rights under this Agreement and the other Loan Documents to a
Federal Reserve Bank;

 

70

--------------------------------------------------------------------------------


 

provided, however, that no such pledge or assignment will release such Lender
from such Lender’s obligations hereunder or under any other Loan Document.

 

13.6                SETOFF

 

In addition to any rights and remedies of Lenders provided by law, each Lender
shall have the right, with the prior consent of Administrative Lender (which
consent will not be unreasonably withheld) but without prior notice to Borrower,
any such notice being expressly waived by Borrower to the extent permitted by
applicable law, during the continuance of an Event of Default to setoff and
apply against any indebtedness, whether matured or unmatured, of Borrower to
such Lender any amount owing from such Lender or any affiliate thereof to
Borrower at any time during the continuation of an Event of Default.  This right
of setoff may be exercised by such Lender against Borrower or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of Borrower or
against anyone else claiming through or against Borrower or such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of setoff shall not have been exercised by such Lender
prior to the occurrence of an Event of Default.  Each Lender agrees promptly to
notify Borrower after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

13.7                NO WAIVER; CUMULATIVE REMEDIES

 

No failure on the part of Administrative Lender or any Lender to exercise, and
no delay in exercising, any right, power, privilege or remedy under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power, privilege or remedy preclude any other or
further exercise thereof or the exercise of any other right, power, privilege or
remedy.  The rights and remedies under the Loan Documents are cumulative and not
exclusive of any rights, powers, privileges and remedies that may otherwise be
available to Administrative Lender or any Lender.

 

13.8                ENTIRE AGREEMENT

 

The Loan Documents constitute the entire agreement among Borrowers,
Administrative Lender and Lenders with respect to the Loans and the Letters of
Credit and supersede all prior negotiations, communications, discussions,
correspondence and agreements concerning the subject matter hereof.  This
Agreement cannot be changed orally or by the conduct of the parties and may be
amended or modified only in writing signed by the party against whom enforcement
is sought.

 

13.9                NO THIRD PARTY BENEFICIARIES

 

This Agreement is made and entered into for the sole protection and benefit of
the parties hereto and their respective permitted successors and assigns, and no
other person or entity shall be a third party beneficiary of, or have any direct
or indirect cause of action or

 

71

--------------------------------------------------------------------------------


 

claim in connection with, this Agreement or any other of the Loan Documents to
which it is not a party.

 

13.10              CONFIDENTIALITY

 

Lenders shall hold all non-public information (which has been identified as such
by Borrowers’ Agent) obtained pursuant to the requirements of this Agreement in
accordance with their customary procedures for handling confidential information
of this nature and in accordance with safe and sound banking practices and in
any event may make disclosure to any of their examiners, affiliates, outside
auditors, counsel and other professional advisors in connection with this
Agreement or as reasonably required by any bona fide transferee, participant or
assignee or as required or requested by any Governmental Authority or pursuant
to legal process; provided, however, that (a) unless specifically prohibited by
applicable law or court order, each Lender shall notify Borrowers’ Agent of any
request by any Governmental Authority (other than any such request in connection
with an examination of the financial condition of such Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information, (b) prior to any such disclosure pursuant to
this Section, each Lender shall require any such bona fide transferee,
participant and assignee receiving a disclosure of non-public information to
agree in writing (i) to be bound by this Section and (ii) to require such Person
to require any other Person to whom such Person discloses such non-public
information to be similarly bound by this Section, and (c) except as may be
required by an order of a court of competent jurisdiction and to the extent set
forth therein, no Lender shall be obligated or required to return any materials
furnished by any Borrower or Subsidiary.

 

13.11              TIME

 

Time is of the essence of each and every provision of this Agreement and each
other of the Loan Documents.

 

13.12              SEVERABILITY OF PROVISIONS

 

If any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or any remaining provisions of this Agreement.

 

13.13              GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Oregon, without regard to the conflicts of laws provisions thereof.

 

13.14              SUBMISSION TO JURISDICTION

 

EACH OF BORROWER, ADMINISTRATIVE LENDER AND LENDERS HEREBY:  (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF

 

72

--------------------------------------------------------------------------------


 

THE STATE OF OREGON AND THE FEDERAL COURTS OF THE UNITED STATES FOR THE DISTRICT
OF OREGON FOR THE PURPOSE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS; (B) AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS; (C) IRREVOCABLY
WAIVES (TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT
NOW OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY OF THE FOREGOING COURTS, AND ANY OBJECTION ON THE
GROUND THAT ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM; AND (D) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PERMITTED BY LAW.

 

13.15              WAIVER OF JURY TRIAL

 

EACH OF BORROWER, ADMINISTRATIVE LENDER AND LENDERS, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION IN ANY WAY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER OF THE LOAN DOCUMENTS OR
ANY OF THE TRANSACTIONS OR EVENTS REFERENCED HEREIN OR THEREIN OR CONTEMPLATED
HEREBY OR THEREBY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND/OR ANY OTHER OF THE LOAN
DOCUMENTS.  A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN
EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY AND THE CONSENT TO TRIAL BY
COURT.

 

13.16              COUNTERPARTS

 

This Agreement may be executed in any number of identical counterparts, any set
of which signed by all the parties hereto shall be deemed to constitute a
complete, executed original for all purposes.  Delivery of an executed signature
page of this Agreement by fax or by email in PDF format shall be effective as
delivery of a manually executed counterpart hereof.

 

13.17              OREGON STATUTORY NOTICE

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S

 

73

--------------------------------------------------------------------------------


 

RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDER
TO BE ENFORCEABLE.

 

[INTENTIONALLY LEFT BLANK]

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Third Amended and Restated Credit Agreement has been
duly executed as of the date first written above.

 

 

MONACO COACH CORPORATION

 

ROYALE COACH BY MONACO, INC.

 

 

 

 

 

 

By:

/s/ Kay L. Toolson

 

By:

/s/ John Nepute

Title:

Chief Executive Officer

 

Title:

President

 

 

 

 

 

 

 

 

OUTDOOR RESORTS MOTORCOACH
COUNTRY CLUB, INC.

 

MCC ACQUISITION CORPORATION

 

 

 

 

 

 

By:

/s/ John Nepute

 

By:

/s/ Kay L. Toolson

Title:

President

 

Title:

President

 

 

 

 

 

 

 

 

OUTDOOR RESORTS OF NAPLES, INC.

 

OUTDOOR RESORTS OF LAS VEGAS,
INC.

 

 

 

 

 

 

By:

/s/ John Nepute

 

By:

/s/ John Nepute

Title:

President

 

Title:

President

 

 

 

 

 

 

 

 

R-VISION HOLDINGS LLC

 

R-VISION, INC.

 

 

 

 

 

 

By:

/s/ John Nepute

 

By:

/s/ John Nepute

Title:

President

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

R-VISION MOTORIZED LLC

 

BISON MANUFACTURING, LLC

By: R-Vision Holdings LLC, its sole
manager

 

By: R-Vision Holdings LLC, its sole
member

 

 

 

 

 

 

By:

/s/ John Nepute

 

By:

/s/ John Nepute

Title:

President

 

Title:

President

 

 

 

 

 

 

 

 

ROADMASTER LLC

 

U.S. BANK NATIONAL ASSOCIATION

By: R-Vision Holdings LLC, its sole
manager

 

 

 

 

 

By:

/s/ John Nepute

 

By:

/s/ Brett R. German

Title:

President

 

Title:

Vice President

 

 

 

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ Thomas Marks

 

By:

/s/ Thomas J. Corry

Title:

Vice President

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

NATIONAL CITY BANK OF INDIANA

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

By:

/s/ Brandon C. Siegel

 

By:

/s/ John Weiss

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

 

 

 

BANK OF THE WEST

 

 

 

 

 

 

 

 

By:

/s/ Marie H. Werts

 

 

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

1.             Revolving Loan Commitments:

 

U.S. Bank National Association  -  $27,692,307.69     (30.76923077%)

 

Bank of America, N.A.  -  $18,000,000.00     (20.00000000%)

 

Wells Fargo Bank, National Association  -  $15,923,076.92     (17.69230769%)

 

Union Bank of California, N.A.  -  $9,000,000.00     (10.00000000%)

 

National City Bank of Indiana  -  $12,461,538.46     (13.84615385%)

 

Bank of the West  -  $6,923,076.92     (7.69230769%)

 

2.             Swing Loan Commitment:

 

U.S. Bank National Association  -  $15,000,000     (100%)

 

3.             Term Loan Commitments:

 

U.S. Bank National Association  -  $12,307,692.31     (30.76923077%)

 

Bank of America, N.A.  -  $8,000,000.00     (20.00000000%)

 

Wells Fargo Bank, National Association  -   $7,076,923.08     (17.69230769%)

 

Union Bank of California, N.A.  -  $4,000,000.00     (10.00000000%)

 

National City Bank of Indiana  -  $5,538,461.54     (13.84615385%)

 

Bank of the West  -  $3,076,923.08     (7.69230769%)

 

--------------------------------------------------------------------------------


 

4.             Applicable Lending Office and Address for Notices for each
Lender:

 

U.S. Bank National Association
Oregon Commercial Banking
PD-OR-T4BD
111 SW Fifth Ave., Suite 400
Portland, OR  97204
Attn: Brett R. German
Telephone:  (503) 275-6351
Fax:  (503) 275-5795
Email:  brett.german@usbank.com

 

Wells Fargo Bank, National Association
99 E. Broadway, 2nd Floor
Eugene, OR  97440
Attn:  John Weiss
Telephone:  (541) 465-5558
Fax:  (541) 465-5764
Email:  weissj@wellsfargo.com

 

Bank of the West
401 S.W. Fifth Avenue
Portland, OR  97204
Attn:  Marie H. Werts, Vice President
Phone:  (503) 225-1758
Fax:  (503) 225-1465
E-mail:  mwerts@bankofthewest.com

Union Bank of California, N.A.
407 SW Broadway
Portland, OR  97205
Attn:  Tom Marks, Vice President
Telephone:  (503) 225-3693
Fax:  (503) 225-2846
Email:  thomas.marks@uboc.com

 

Bank of America, N.A.
121 SW Morrison, #1700
Portland, OR  97204
Attn:  Thomas J. Corry, Senior Vice President
Telephone:  (503) 279-2809
Fax:  (503) 275-1274
Email:  thomas.j.corry@bankofamerica.com

 

National City Bank of Indiana
1 National City Center, Suite 200 E
Indianapolis, Indiana  46255
Attn:  Mike Callas
Telephone:  (317) 267-7443
Fax:  (317) 267-7441
Email:  mike.callas@nationalcity.com

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Pricing Schedule

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Level VI

 

LIBOR Margin

 

87.5

 

100

 

125

 

150

 

175

 

200

 

Prime Margin

 

0

 

0

 

0

 

25

 

50

 

75

 

Fee Percentage

 

20

 

25

 

25

 

25

 

37.5

 

37.5

 

 

For purposes of this Pricing Schedule, the following terms have the following
meanings:

 

“Level I” applies on any day if, on such day, the applicable Leverage Ratio is
less than 1.50:1.

 

“Level II” applies on any day if, on such day, the applicable Leverage Ratio is
equal to or greater than 1.50:1 and less than 2.50:1.

 

“Level III” applies on any day if, on such day, the applicable Leverage Ratio is
equal to or greater than 2.50:1 and less than 3.00:1.

 

“Level IV” applies on any day if, on such day, the applicable Leverage Ratio is
equal to or greater than 3.00:1 and less than 3.50:1.

 

“Level V” applies on any day if, on such day, the applicable Leverage Ratio is
equal to or greater than 3.50:1 and less than 4.00:1.

 

“Level IV” applies on any day if, on such day, the applicable Leverage Ratio is
4.00:1 or greater.

 

For purposes of this Pricing Schedule, the Leverage Ratio shall be calculated
once every quarter based on the financial information most recently reported by
Borrowers’ Agent pursuant to Section 8.3 of the Agreement; provided, however,
that the Leverage Ratio shall not be computed on the financial information most
recently reported by Borrowers’ Agent until the later of the first day of the
month after receipt of such information or five Business Days after the receipt
thereof, and if the most recent report required pursuant to Section 8.3 has not
been delivered, or if Administrative Lender reasonably objects to the accuracy
of such report within five Business Days after the receipt thereof, the next
higher Level from the Level then in effect shall apply until such time as the
delinquent report is delivered or Administrative Lender’s objections are
resolved to Administrative Lender’s reasonable satisfaction.  Initially, Level V
shall be the applicable Level.

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Borrowing Base Certificate
of
Monaco Coach Corporation et al.

 

As of:                       

 

 

Aggregate RV A/R balance

 

 

 

 

 

Ineligible RV A/R:

 

 

Over 60 days

(                 )

 

Excess concentration

(                 )

 

Cross-Ineligibles

(                 )

 

Affiliates

(                 )

 

International

(                 )

 

Other

(                 )

 

Eligible A/R

 

 

85% of Eligible A/R

 

 

 

 

 

 

 

 

50% of Eligible Raw Materials

 

 

Lesser of 90% of Eligible Finished Goods or $50,000,000

 

 

Secured Chassis Accounts Payable

(                  )

 

Inventory Availability

 

 

 

 

 

Borrowing Base

 

 

Outstanding Revolving Loans

 

(                 )

Outstanding Swing Loans

 

(                 )

Outstanding Letters of Credit

 

(                 )

Available Credit

 

 

 

CERTIFICATE

 

The undersigned Chief Financial Officer of Monaco Coach Corporation hereby
certifies to Administrative Lender that:  (i) the foregoing information is true,
accurate and complete as of the close of business on                  ,
        ; (ii) the undersigned is familiar with Borrowers’ businesses and
financial affairs and has access to all of Borrowers’ business records material
to the compilation and determination of the information set forth above; and
(iii) this Certificate is being delivered to Administrative Lender pursuant to
the Third Amended and Restated Credit Agreement among Borrowers, U.S. Bank,
National Association as Administrative Lender, and the lenders named therein for
the purpose of inducing Lenders to extend credit to Borrowers.

 

DATED:           ,         .

 

 

By:

 

 

 

 

Chief Financial Officer

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Term Loans Promissory Note

 

$40,000,000

November 18, 2005

 

FOR VALUE RECEIVED, the undersigned, MONACO COACH CORPORATION, a Delaware
corporation, ROYALE COACH BY MONACO, INC., an Indiana corporation, MCC
ACQUISITION CORPORATION, a Delaware corporation, OUTDOOR RESORTS OF LAS VEGAS,
INC., a Nevada corporation, OUTDOOR RESORTS MOTORCOACH COUNTRY CLUB, INC., a
California corporation, and OUTDOOR RESORTS OF NAPLES, INC., a Florida
corporation, R-VISION, INC., an Indiana corporation, R-VISION MOTORIZED LLC, an
Indiana limited liability company, BISON MANUFACTURING, LLC, an Indiana limited
liability company, and ROADMASTER LLC, an Indiana limited liability company,
(each individually referred to as “Borrower” and all collectively referred to as
“Borrowers”) hereby jointly and severally promise to pay to the order of U.S.
BANK NATIONAL ASSOCIATION as Administrative Lender for the ratable benefit of
the Lenders (“Administrative Lender”) in the manner and at the times provided in
that certain Third Amended and Restated Credit Agreement among Borrowers, U.S.
Bank National Association (as Administrative Lender) and the lenders named
therein dated as of November 18, 2005, (as amended, modified or supplemented
from time to time, the “Credit Agreement”), the principal sum of Forty Million
Dollars ($40,000,000).

 

This promissory note is one of the promissory notes referred to in, and subject
to the terms of, the Credit Agreement.  Capitalized terms used herein shall have
the respective meanings assigned to them in the Credit Agreement.

 

Borrower further promises to pay interest on the outstanding principal balance
hereof at the interest rates, and payable on the dates, set forth in the Credit
Agreement.  All payments of principal and interest hereunder shall be made to
Administrative Lender in lawful money of the United States and in same day or
immediately available funds.

 

Administrative Lender is authorized but not required to record the date and
amount of each payment of principal and interest hereunder, and the resulting
unpaid principal balance hereof, in Administrative Lender’s internal records,
and any such recordation shall be prima facie evidence of the accuracy of the
information so recorded; provided however, that Administrative Lender’s failure
to so record such amounts shall not limit or otherwise affect Borrower’s
obligations hereunder and under the Credit Agreement to repay the principal
hereof and interest hereon.

 

Borrowers shall pay all costs of collection, including reasonable attorneys’
fees (whether incurred at the trial or appellate level, in an arbitration or
administrative proceeding, in bankruptcy (including, without limitation, any
adversary proceeding, contested matter or

 

1

--------------------------------------------------------------------------------


 

motion) or otherwise).  No delay or failure on the part of Administrative Lender
to exercise any of its rights hereunder shall be deemed a waiver of such rights
or any other right of Administrative Lender nor shall any delay, omission or
waiver on any one occasion be deemed a bar to or waiver of such rights or any
other right on any future occasion.  Borrowers and every surety, indorser and
guarantor of this Note waive presentment, demand, protest, notice of intention
to accelerate, notice of acceleration, notice of nonpayment and all other
notices of every kind, and agree that their liability under this Note shall not
be affected by any renewal, postponement or extension in the time of payment
hereof, by any indulgence granted by any holder hereof with respect hereto, or
by any release or change in any security for the payment of this Note, and they
hereby consent to any and all renewals, extensions, indulgences, releases or
changes, regardless of the number of such renewals, extensions, indulgences,
releases or changes.

 

The Credit Agreement provides, among other things, for acceleration (which in
certain cases shall be automatic) of the maturity hereof upon the occurrence of
certain stated events, in each case without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by
Borrowers.

 

Borrowers’ obligations evidenced by this promissory note are secured by the
collateral described in the Loan Documents.  The Loan Documents describe the
rights of Administrative Lender with respect to the collateral.

 

In the event of any conflict between the terms of this promissory note and the
terms of the Credit Agreement, the terms of the Credit Agreement shall control.

 

This promissory note shall be governed by and construed in accordance with the
laws of the State of Oregon, without regard to the conflicts of laws provisions
thereof.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY ANY LENDER
OR ADMINISTRATIVE LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
SUCH LENDER OR ADMINISTRATIVE LENDER TO BE ENFORCEABLE.

 

2

--------------------------------------------------------------------------------


 

MONACO COACH CORPORATION

 

ROYALE COACH BY MONACO, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

OUTDOOR RESORTS MOTORCOACH COUNTRY CLUB, INC.

 

MCC ACQUISITION CORPORATION

 

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

OUTDOOR RESORTS OF NAPLES, INC.

 

OUTDOOR RESORTS OF LAS VEGAS, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

R-VISION HOLDINGS LLC

 

R-VISION, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

R-VISION MOTORIZED LLC

By: R-Vision, Inc., its sole member

 

BISON MANUFACTURING, LLC

By: R-Vision, Inc., its sole member

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

ROADMASTER LLC

By: R-Vision, Inc., its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Revolving Loans Promissory Note

 

$90,000,000

November 18, 2005

 

FOR VALUE RECEIVED, the undersigned, MONACO COACH CORPORATION, a Delaware
corporation, ROYALE COACH BY MONACO, INC., an Indiana corporation, MCC
ACQUISITION CORPORATION, a Delaware corporation, OUTDOOR RESORTS OF LAS VEGAS,
INC., a Nevada corporation, OUTDOOR RESORTS MOTORCOACH COUNTRY CLUB, INC., a
California corporation, and OUTDOOR RESORTS OF NAPLES, INC., a Florida
corporation, R-VISION, INC., an Indiana corporation, R-VISION MOTORIZED LLC, an
Indiana limited liability company, BISON MANUFACTURING, LLC, an Indiana limited
liability company, and ROADMASTER LLC, an Indiana limited liability company,
(each individually referred to as “Borrower” and all collectively referred to as
“Borrowers”) hereby jointly and severally promise to pay to the order of U.S.
BANK NATIONAL ASSOCIATION as Administrative Lender for the ratable benefit of
the Lenders (“Administrative Lender”) on the Revolver Maturity Date, or at such
earlier time as is provided in that certain Third Amended and Restated Credit
Agreement among Borrowers, U.S. Bank National Association (as Administrative
Lender) and the lenders named therein dated as of November 18, 2005, (as
amended, modified or supplemented from time to time, the “Credit Agreement”),
the principal sum of Ninety Million Dollars ($90,000,000), or such lesser amount
as shall equal the aggregate outstanding principal balance of all Revolving
Loans made by Lenders to Borrowers pursuant to the Credit Agreement.

 

This promissory note is one of the promissory notes referred to in, and subject
to the terms of, the Credit Agreement.  Capitalized terms used herein shall have
the respective meanings assigned to them in the Credit Agreement.

 

Borrower further promises to pay interest on the outstanding principal balance
hereof at the interest rates, and payable on the dates, set forth in the Credit
Agreement.  All payments of principal and interest hereunder shall be made to
Administrative Lender in lawful money of the United States and in same day or
immediately available funds.

 

Administrative Lender is authorized but not required to record the date and
amount of each advance made hereunder, the date and amount of each payment of
principal and interest hereunder, and the resulting unpaid principal balance
hereof, in Administrative Lender’s internal records, and any such recordation
shall be prima facie evidence of the accuracy of the information so recorded;
provided however, that Administrative Lender’s failure to so record such amounts
shall not limit or otherwise affect Borrower’s obligations hereunder and under
the Credit Agreement to repay the principal hereof and interest hereon.

 

Borrowers shall pay all costs of collection, including reasonable attorneys’
fees (whether incurred at the trial or appellate level, in an arbitration or
administrative proceeding,

 

1

--------------------------------------------------------------------------------


 

in bankruptcy (including, without limitation, any adversary proceeding,
contested matter or motion) or otherwise).  No delay or failure on the part of
Administrative Lender to exercise any of its rights hereunder shall be deemed a
waiver of such rights or any other right of Administrative Lender nor shall any
delay, omission or waiver on any one occasion be deemed a bar to or waiver of
such rights or any other right on any future occasion.  Borrowers and every
surety, indorser and guarantor of this Note waive presentment, demand, protest,
notice of intention to accelerate, notice of acceleration, notice of nonpayment
and all other notices of every kind, and agree that their liability under this
Note shall not be affected by any renewal, postponement or extension in the time
of payment hereof, by any indulgence granted by any holder hereof with respect
hereto, or by any release or change in any security for the payment of this
Note, and they hereby consent to any and all renewals, extensions, indulgences,
releases or changes, regardless of the number of such renewals, extensions,
indulgences, releases or changes.

 

The Credit Agreement provides, among other things, for acceleration (which in
certain cases shall be automatic) of the maturity hereof upon the occurrence of
certain stated events, in each case without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by
Borrowers.

 

Borrowers’ obligations evidenced by this promissory note are secured by the
collateral described in the Loan Documents.  The Loan Documents describe the
rights of Administrative Lender with respect to the collateral.

 

In the event of any conflict between the terms of this promissory note and the
terms of the Credit Agreement, the terms of the Credit Agreement shall control.

 

This promissory note shall be governed by and construed in accordance with the
laws of the State of Oregon, without regard to the conflicts of laws provisions
thereof.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY ANY LENDER
OR ADMINISTRATIVE LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE
NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
SUCH LENDER OR ADMINISTRATIVE LENDER TO BE ENFORCEABLE.

 

2

--------------------------------------------------------------------------------


 

MONACO COACH CORPORATION

 

ROYALE COACH BY MONACO, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

OUTDOOR RESORTS MOTORCOACH COUNTRY CLUB, INC.

 

MCC ACQUISITION CORPORATION

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

OUTDOOR RESORTS OF NAPLES, INC.

 

OUTDOOR RESORTS OF LAS VEGAS,
INC.

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

R-VISION HOLDINGS LLC

 

R-VISION, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

R-VISION MOTORIZED LLC

By: R-Vision, Inc., its sole member

 

BISON MANUFACTURING, LLC

By: R-Vision, Inc., its sole member

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

ROADMASTER LLC

By: R-Vision, Inc., its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Swing Loans Promissory Note

 

$15,000,000

November 18, 2005

 

FOR VALUE RECEIVED, the undersigned, MONACO COACH CORPORATION, a Delaware
corporation, ROYALE COACH BY MONACO, INC., an Indiana corporation, MCC
ACQUISITION CORPORATION, a Delaware corporation, OUTDOOR RESORTS OF LAS VEGAS,
INC., a Nevada corporation, OUTDOOR RESORTS MOTORCOACH COUNTRY CLUB, INC., a
California corporation, and OUTDOOR RESORTS OF NAPLES, INC., a Florida
corporation, R-VISION, INC., an Indiana corporation, R-VISION MOTORIZED LLC, an
Indiana limited liability company, BISON MANUFACTURING, LLC, an Indiana limited
liability company, and ROADMASTER LLC, an Indiana limited liability company,
(each individually referred to as “Borrower” and all collectively referred to as
“Borrowers”) hereby jointly and severally promise to pay to the order of U.S.
BANK NATIONAL ASSOCIATION (“Lender”) on the Revolver Maturity Date, or at such
earlier time as is provided in that certain Third Amended and Restated Credit
Agreement among Borrowers, U.S. Bank National Association (as Administrative
Lender and as Swingline Lender) and the lenders named therein dated as of
November 18, 2005, (as amended, modified or supplemented from time to time, the
“Credit Agreement”), the principal sum of Fifteen Million Dollars ($15,000,000),
or such lesser amount as shall equal the aggregate outstanding principal balance
of all Swing Loans made by Lender to Borrowers pursuant to the Credit Agreement.

 

This promissory note is one of the promissory notes referred to in, and subject
to the terms of, the Credit Agreement.  Capitalized terms used herein shall have
the respective meanings assigned to them in the Credit Agreement.

 

Borrower further promises to pay interest on the outstanding principal balance
hereof at the interest rates, and payable on the dates, set forth in the Credit
Agreement.  All payments of principal and interest hereunder shall be made to
Administrative Lender in lawful money of the United States and in same day or
immediately available funds.

 

Lender is authorized but not required to record the date and amount of each
advance made hereunder, the date and amount of each payment of principal and
interest hereunder, and the resulting unpaid principal balance hereof, in
Lender’s internal records, and any such recordation shall be prima facie
evidence of the accuracy of the information so recorded; provided however, that
Lender’s failure to so record such amounts shall not limit or otherwise affect
Borrower’s obligations hereunder and under the Credit Agreement to repay the
principal hereof and interest hereon.

 

Borrowers shall pay all costs of collection, including reasonable attorneys’
fees (whether incurred at the trial or appellate level, in an arbitration or
administrative proceeding,

 

1

--------------------------------------------------------------------------------


 

in bankruptcy (including, without limitation, any adversary proceeding,
contested matter or motion) or otherwise).  No delay or failure on the part of
Lender to exercise any of its rights hereunder shall be deemed a waiver of such
rights or any other right of Lender nor shall any delay, omission or waiver on
any one occasion be deemed a bar to or waiver of such rights or any other right
on any future occasion.  Borrowers and every surety, indorser and guarantor of
this Note waive presentment, demand, protest, notice of intention to accelerate,
notice of acceleration, notice of nonpayment and all other notices of every
kind, and agree that their liability under this Note shall not be affected by
any renewal, postponement or extension in the time of payment hereof, by any
indulgence granted by any holder hereof with respect hereto, or by any release
or change in any security for the payment of this Note, and they hereby consent
to any and all renewals, extensions, indulgences, releases or changes,
regardless of the number of such renewals, extensions, indulgences, releases or
changes.

 

The Credit Agreement provides, among other things, for acceleration (which in
certain cases shall be automatic) of the maturity hereof upon the occurrence of
certain stated events, in each case without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by
Borrowers.

 

Borrowers’ obligations evidenced by this promissory note are secured by the
collateral described in the Loan Documents.  The Loan Documents describe the
rights of Administrative Lender, Lender and any other holder hereof with respect
to the collateral.

 

In the event of any conflict between the terms of this promissory note and the
terms of the Credit Agreement, the terms of the Credit Agreement shall control.

 

This promissory note shall be governed by and construed in accordance with the
laws of the State of Oregon, without regard to the conflicts of laws provisions
thereof.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDER TO BE ENFORCEABLE.

 

2

--------------------------------------------------------------------------------


 

MONACO COACH CORPORATION

 

ROYALE COACH BY MONACO, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

OUTDOOR RESORTS MOTORCOACH COUNTRY CLUB, INC.

 

MCC ACQUISITION CORPORATION

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

OUTDOOR RESORTS OF NAPLES, INC.

 

OUTDOOR RESORTS OF LAS VEGAS, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

R-VISION HOLDINGS LLC

 

R-VISION, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

R-VISION MOTORIZED LLC

By: R-Vision, Inc., its sole member

 

BISON MANUFACTURING, LLC

By: R-Vision, Inc., its sole member

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

ROADMASTER LLC

By: R-Vision, Inc., its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Notice of Authorized Representatives

 

U.S. Bank National Association
Oregon Commercial Banking
PD-OR-T4BD
111 SW Fifth Ave., Suite 400
Portland, OR  97204
Attn: Brett R. German

 

Reference is made to that certain Third Amended and Restated Credit Agreement
among Monaco Coach Corporation, Royale Coach By Monaco, Inc., MCC Acquisition
Corporation, Outdoor Resorts of Naples, Inc., Outdoor Resorts of
Las Vegas, Inc., Outdoor Resorts Motorcoach Country Club, Inc., R-Vision, Inc.,
R-Vision Motorized LLC, Bison Manufacturing, LLC and Roadmaster LLC (each
individually referred to as a “Borrower” and all collectively referred to as
“Borrowers”), U.S. Bank National Association (as Administrative Lender) and the
lenders named therein dated as of November 18, 2005, (as amended, modified or
supplemented from time to time, the “Credit Agreement”).  Capitalized terms used
herein shall have the respective meanings assigned to them in the Credit
Agreement.

 

Borrowers’ Agent hereby represents to Administrative Lender that the following
persons are the Authorized Representatives, as defined in the Credit Agreement,
and that the signatures opposite their names are their true signatures:

 

Name and Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Administrative Lender is authorized to rely on this Notice of Authorized
Representatives until such time, if any, as Borrowers’ Agent has delivered to
Administrative

 

1

--------------------------------------------------------------------------------


 

Lender, and Administrative Lender has received, a duly executed Notice of
Authorized Representatives in substitution hereof.  This Notice of Authorized
Representatives cancels and supersedes any Notice of Authorized Representatives
at any time prior to the date hereof delivered by Borrowers’ Agent to
Administrative Lender.

 

IN WITNESS WHEREOF, Borrowers’ Agent hereby confirms that it has caused this
Notice of Authorized Representatives to be duly executed as of
                       .

 

 

 

MONACO COACH CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Notice of Borrowing

 

U.S. Bank National Association
Agency Services Group
1420 Fifth Ave., 9th Floor
P.O. Box 720
Seattle, WA.  98111-0720
Attn:  Young Hahn
Fax:  (206) 587-7022

 

Reference is made to that certain Third Amended and Restated Credit Agreement
among Monaco Coach Corporation, Royale Coach By Monaco, Inc., MCC Acquisition
Corporation, Outdoor Resorts of Naples, Inc., Outdoor Resorts of
Las Vegas, Inc., Outdoor Resorts Motorcoach Country Club, Inc., R-Vision, Inc.,
R-Vision Motorized LLC, Bison Manufacturing, LLC and Roadmaster LLC (each
individually referred to as a “Borrower” and all collectively referred to as
“Borrowers”), U.S. Bank National Association (as Administrative Lender) and the
lenders named therein dated as of November 18, 2005, (as amended, modified or
supplemented from time to time, the “Credit Agreement”).  Capitalized terms used
herein shall have the respective meanings assigned to them in the Credit
Agreement.

 

1.             Pursuant to Section 3.1 of the Credit Agreement, Borrowers’
Agent, on behalf of Borrowers, hereby requests Revolving Loans upon the
following terms:

 

(a)           The aggregate principal amount is to be $                 .

 

(b)           The date of borrowing is to be                  .

 

(c)           $                  of the Loans are to be Prime Rate Loans, and
$                  of the Loans are to be LIBOR Loans with a Fixed Rate Term of
                           months.

 

2.             Borrowers’ Agent, on behalf of Borrowers, hereby certifies to
Administrative Lender and Lenders that, on the date of this Notice of Borrowing
and after giving effect to the requested disbursement (including the use of the
proceeds thereof):

 

(a)           Borrowers’ representations and warranties in the Loan Documents
are correct in all material respects as if made on the date hereof;

 

1

--------------------------------------------------------------------------------


 

(b)           no Default is continuing or would result from the requested Loans
being made; and

 

(c)           no event or circumstance exists that can reasonably be expected to
have a Material Adverse Effect.

 

The party signing below on behalf of Borrowers’ Agent is an Authorized
Representative and has caused this Notice of Borrowing to be duly executed on
behalf of Borrowers as of                      .

 

 

 

MONACO COACH CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Notice of Conversion or Continuation

 

U.S. Bank National Association
Agency Services Group
1420 Fifth Ave., 9th Floor
P.O. Box 720
Seattle, WA.  98111-0720
Attn:  Young Hahn
Fax:  (206) 587-7022

 

Reference is made to that certain Third Amended and Restated Credit Agreement
among Monaco Coach Corporation, Royale Coach By Monaco, Inc., MCC Acquisition
Corporation, Outdoor Resorts of Naples, Inc., Outdoor Resorts of
Las Vegas, Inc., Outdoor Resorts Motorcoach Country Club, Inc., R-Vision, Inc.,
R-Vision Motorized LLC, Bison Manufacturing, LLC and Roadmaster LLC (each
individually referred to as a “Borrower” and all collectively referred to as
“Borrowers”), U.S. Bank National Association (as Administrative Lender) and the
lenders named therein dated as of November 18, 2005, (as amended, modified or
supplemented from time to time, the “Credit Agreement”).  Capitalized terms used
herein shall have the respective meanings assigned to them in the Credit
Agreement.

 

1.             Pursuant to Section 3.6 of the Credit Agreement, Borrowers’
Agent, on behalf of Borrowers, hereby requests [the continuation of all or part
of outstanding LIBOR Loans with Fixed Rate Terms ending on
                        ] [the conversion of all or part of its outstanding
Prime Rate Loans], as follows:

 

(a)           The Loans to which this Notice applies are $                   of
Revolving Loans.

 

(b)           The effective date of continuation and/or conversion is to be
                   .

 

(c)           The aggregate amount of [said outstanding LIBOR Loans that are
Revolving Loans to be continued as] [said outstanding Prime Rate Loans that are
Revolving Loans to be converted to] LIBOR Loans, and each requested Fixed Rate
Term, are:

 

1

--------------------------------------------------------------------------------


 

Amount

 

Fixed Rate Term

 

 

 

 

 

$

 

months

 

$

 

months

 

 

(d)           The aggregate amount of said outstanding LIBOR Loans that are
Revolving Loans to be continued as Prime Rate Loans is $                   .

 

2.             Borrowers’ Agent, on behalf of Borrowers, hereby certifies to
Administrative Lender and Lenders that, on the date of this Notice of Conversion
or Continuation, no Default has occurred and is continuing.

 

The party signing below on behalf of Borrowers’ Agent is an Authorized
Representative and has caused this Notice of Conversion or Continuation to be
duly executed on behalf of Borrowers as of                         .

 

 

 

MONACO COACH CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Certificate of Chief Financial Officer

 

U.S. Bank National Association
Oregon Commercial Banking
PD-OR-T4BD
111 SW Fifth Ave., Suite 400
Portland, OR  97204
Attn: Brett R. German

 

and each Lender

 

This certificate is furnished pursuant to Section 8.3 of that certain Third
Amended and Restated Credit Agreement among Monaco Coach Corporation, Royale
Coach By Monaco, Inc., MCC Acquisition Corporation, Outdoor Resorts of
Naples, Inc., Outdoor Resorts of Las Vegas, Inc, Outdoor Resorts Motorcoach
Country Club, Inc., R-Vision, Inc., R-Vision Motorized LLC, Bison Manufacturing,
LLC and Roadmaster LLC (each individually referred to as a “Borrower” and all
collectively referred to as “Borrowers”), U.S. Bank National Association (as
Administrative Lender) and the lenders named therein dated as of November 18,
2005, (as amended, modified or supplemented from time to time, the “Credit
Agreement”).  Capitalized terms used herein shall have the respective meanings
assigned to them in the Credit Agreement.

 

The undersigned hereby certifies that:

 

(1)           the financial statements of Borrowers attached hereto for the
[quarter] [year] ending                              ,             were prepared
in accordance with GAAP and fairly present in all material respects Borrowers’
balance sheet as of the end of such [quarter] [year] and income and cash flow
for such [quarter] [year] and year-to-date (subject to normal year end
adjustments and without notes);

 

(2)           [no Default existed at any time during such [quarter] [year]] [no
Default existed at any time during such [quarter] [year] except for the events
described below and a detailed statement of the action which Borrowers [have
taken] [propose to take] with respect to each such event is set forth the
description of such event below]; and

 

(3)           the calculation demonstrating Borrowers’ compliance with the
covenants set forth in Article X is attached hereto.

 

Dated:                     ,         .

 

 

 

 

Name:

 

Chief Financial Officer

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Joinder Agreement

 

 

JOINDER AGREEMENT

 

Reference is made to that certain Third Amended and Restated Credit Agreement by
and among Monaco Coach Corporation, Royale Coach By Monaco, Inc., MCC
Acquisition Corporation, Outdoor Resorts Of Las Vegas, Inc., Outdoor Resorts
Motorcoach Country Club, Inc., and Outdoor Resorts Of Naples, Inc. as borrowers,
each of the financial institutions signatory thereto as a lender, U.S. Bank
National Association, as the administrator for the lenders and Bank of America,
N.A. as syndication agent dated as of even date herewith (the “Credit
Agreement”).  Capitalized terms used herein shall have the respective meanings
assigned to them in the Credit Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the undersigned hereby becomes a party to the
Credit Agreement as a Borrower with the same force and effect as if it had been
an original signatory to the Credit Agreement.

 

This Joinder Agreement shall be governed by and construed in accordance with the
laws of the State of Oregon, without regard to the conflicts of laws provisions
thereof.

 

IN WITNESS WHEREOF, this Joinder Agreement has been duly executed as of
November 18, 2005.

 

 

R-VISION, INC.

 

R-VISION MOTORIZED LLC

By: R-Vision, Inc., its sole member

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

BISON MANUFACTURING, LLC

By: R-Vision, Inc., its sole member

 

ROADMASTER LLC

By: R-Vision, Inc., its sole member

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

 

Assignment and Assumption Agreement

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”) is entered into as of
                  , between
                                                                               
(“Assignor”) and                                    (“Assignee”).

 

WHEREAS, Assignor is a Lender under that certain Third Amended and Restated
Credit Agreement among Monaco Coach Corporation, Royale Coach By Monaco, Inc.,
MCC Acquisition Corporation, Outdoor Resorts of Naples, Inc., Outdoor Resorts of
Las Vegas, Inc., Outdoor Resorts Motorcoach Country Club, Inc., R-Vision, Inc.,
R-Vision Motorized LLC, Bison Manufacturing, LLC and Roadmaster LLC (each
individually referred to as “Borrower” and all collectively referred to as
“Borrowers”), U.S. Bank National Association (as Administrative Lender) and the
lenders named therein dated as of November 18, 2005, (as amended, modified or
supplemented from time to time, the “Credit Agreement”).  Capitalized terms used
but not defined in this Agreement shall have the meanings set forth in the
Credit Agreement.

 

WHEREAS, it is the intention of Assignor and Assignee that (a) Assignor assign
to Assignee [all] [a portion] of Assignor’s rights and obligations under the
Credit Agreement, (b) Assignee assume all such assignment obligations of
Assignor, and (c) Assignor be released from such assigned obligations.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1.             Assignment.  Effective on the Assignment Effective Date (as
defined in Section 3 hereof), Assignor, without recourse and without
representation or warranty (except as expressly provided in Section 6 hereof),
hereby assigns to Assignee the Assigned Rights and Obligations (as defined
below).

 

[The “Assigned Rights and Obligations” means all of Assignor’s rights and
obligations under the Credit Agreement on the Assignment Effective Date.]

 

[The “Assigned Rights and Obligations” means:  [a $                   portion]
[                  %] of Assignor’s share of the Loans, Letter of Credit
Obligations and Total Commitments on the Assignment Effective Date; and all of
Assignor’s other rights and obligations under the Credit Agreement that are
attributable to such share.]

 

1

--------------------------------------------------------------------------------


 

2.             Assumption.  Effective on the Assignment Effective Date, Assignee
hereby accepts the foregoing assignment of, and hereby assumes from Assignor all
of, the Assigned Rights and Obligations.

 

3.             Effectiveness.  This Agreement shall become effective on such
date as shall be selected by Assignor (the “Assignment Effective Date”), which
date shall be on or as soon as practicable after the execution and delivery of
counterparts of this Agreement by Assignor, Assignee, Administrative Lender and
Borrowers’ Agent on behalf of Borrowers.  Assignor shall promptly notify
Assignee, Administrative Lender and Borrowers’ Agent in writing of the
Assignment Effective Date.

 

4.             Payments on Assignment Effective Date.  In consideration of the
assignment by Assignor to, and the assumption by Assignee of, the Assigned
Rights and Obligations, on the Assignment Effective Date:  (a) Assignee shall
pay to Assignor the principal amount of all Loans made by Assignor pursuant to
the Credit Agreement that are attributable to the Assigned Rights and
Obligations and outstanding on the Assignment Effective Date; (b) each of
Assignor and Assignee shall pay to the other such amounts (if any) as are
specified in any written agreement or exchange of letters between them; and
(c) Assignee shall pay to Administrative Lender an assignment processing and
recordation fee of $              .

 

5.             Allocation and Payment of Interest and Fees.

 

(a)           Administrative Lender shall pay to Assignee all interest,
commitment fees and other amounts not constituting principal that are paid by or
on behalf of Borrowers pursuant to the Loan Documents and are attributable to
the Assigned Rights and Obligations (“Borrower Amounts”) which accrue on and
after the Assignment Effective Date.  If Assignor receives or collects any such
Borrower Amounts, Assignor shall promptly pay them to Assignee.

 

(b)           Administrative Lender shall pay to Assignor all Borrower Amounts
that accrue before the Assignment Effective Date.  If Assignee receives or
collects any such Borrower Amounts, Assignee shall promptly pay them to
Assignor.

 

6.             Representations and Warranties.

 

(a)           Each of Assignor and Assignee represents and warrants to the other
party as follows:

 

(i)            it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to fulfill its obligations
under, and to consummate the transactions contemplated by, this Agreement;

 

(ii)           the making and performance of this Agreement and all documents
required to be executed and delivered by it pursuant hereto do not and will not
violate any law or regulation applicable to it;

 

2

--------------------------------------------------------------------------------


 

(iii)          this Agreement has been duly executed and delivered by, and
constitutes a legal, valid and binding obligation of, it, enforceable in
accordance with its terms; and

 

(iv)          all approvals, authorizations or other actions by, or filings
with, any governmental authority necessary for the validity or enforceability of
its obligations under this Agreement have been made or obtained.

 

(b)           Assignor represents and warrants to Assignee that Assignor owns
the Assigned Rights and Obligations, free and clear of all liens or other
encumbrances.

 

(c)           Assignee represents and warrants to Assignor as follows:

 

(i)            Assignee has made and shall continue to make its own independent
investigation of the financial condition, affairs and creditworthiness of
Borrowers, and the value of any Collateral now or hereafter securing any of the
obligations, indebtedness, liabilities or undertakings under the Loan Documents,
in connection with Assignee’s assumption of the Assigned Rights and Obligations;
and

 

(ii)           Assignee has received a copy of the Loan Documents and such other
documents, financial statements and information as Assignee deems appropriate to
make its own credit analysis and decision to enter into this Agreement.

 

7.             No Assignor Responsibility.  Assignor makes no representation or
warranty and assumes no responsibility to Assignee for:

 

(a)           the execution by any party other than Assignor, or the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of the Loan Documents;

 

(b)           any representations, warranties, recitals or statements made in
the Loan Documents or in any financial statement or other statement, instrument,
report, certificate or any other document made or furnished or made available by
or on behalf of Borrowers to Assignor or Assignee in connection with the Loan
Documents and the transactions contemplated thereby;

 

(c)           the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or
the existence or possible existence of any default or event of default under the
Loan Documents; or

 

(d)           the accuracy or completeness of any information provided to
Assignee, whether by Assignor or by or on behalf of Borrowers.

 

Assignor shall have no initial or continuing duty or responsibility to make any
investigation of the financial condition, affairs or creditworthiness of
Borrowers, or the value of any

 

3

--------------------------------------------------------------------------------


 

Collateral, in connection with the assignment of the Assigned Rights and
Obligations hereunder, or to provide Assignee with any credit or other
information with respect thereto, whether coming into Assignor’s possession
before the date hereof or at any time or times thereafter.

 

8.             Assignee Bound By Credit Agreement.  Effective on the Assignment
Effective Date, Assignee:  (a) shall be deemed to be a party to and “Lender”
under the Credit Agreement; (b) agrees to be bound by the Credit Agreement to
the same extent as it would have been if it had been an original Lender party
thereto; and (c) agrees to perform in accordance with their respective terms all
obligations which are required under the Loan Documents to be performed by it as
a Lender.  Assignee appoints and authorizes Administrative Lender to take such
actions as Administrative Lender on Assignee’s behalf and to exercise such
powers under the Loan Documents as are delegated to Administrative Lender by the
terms thereof, together with such powers as are reasonably incidental thereto.

 

9.             Assignor Released From Credit Agreement.  Effective on the
Assignment Effective Date, Assignor shall be released from the Assigned Rights
and Obligations; provided, however, that Assignor shall retain all of its rights
to indemnification under the Loan Documents for any events, acts or omissions
occurring before the Assignment Effective Date.

 

[10.          Foreign Withholding.

 

(a)           Assignee represents and warrants to Administrative Lender,
Borrowers and Assignor that, under applicable law and treaties, Assignee is
entitled to receive all payments under the Loan Documents and this Agreement
payable to it, without deduction or withholding of any taxes imposed by the
United States or any political subdivision thereof.

 

(b)           On or before the Assignment Effective Date, Assignee shall deliver
to each of Borrowers’ Agent and Administrative Lender two executed copies of
valid and properly completed:  (i) United States Internal Revenue Service
Form 1001 or 4224 certifying that Assignee is entitled to receive payments under
the Credit Agreement and the Loan Documents payable to it, without deduction or
withholding of any United States federal income taxes; or (ii) Internal Revenue
Service Form W-8 or W-9 establishing an exemption from United States backup
withholding tax.  If any such form is found to be incomplete or incorrect, or
must be replaced (on the same or a successor form) in order to maintain its
effectiveness, Assignee shall execute and deliver to each of Borrowers’ Agent
and Administrative Lender two executed copies of a valid, complete and correct
replacement form.]

 

[11.]        General.

 

(a)           This Agreement constitutes the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior and current
understandings and

 

4

--------------------------------------------------------------------------------


 

agreements, whether written or oral (other than with respect to any fees payable
as provided in Section 4 hereof).

 

(b)           No term or provision of this Agreement may be amended, waived or
terminated orally, but only by an instrument signed by the parties hereto.

 

(c)           This Agreement may be executed in one or more counterparts.  Each
set of executed counterparts shall be an original.  Executed counterparts may be
delivered by facsimile transmission.

 

(d)           Assignor may at any time and from time to time grant to others
pursuant to the Loan Documents assignments of or participations in all or part
of Assignor’s share of the Loans, Letter of Credit Obligations and Total
Commitments, but not with respect to the Assigned Rights and Obligations.

 

(e)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Neither
Assignor nor Assignee may assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of the other.  The
preceding sentence shall not limit the right of Assignee to grant to others
assignments of or participations in all or part of the Assigned Rights and
Obligations to the extent permitted by the terms of the Loan Documents.

 

(f)            All payments to Assignor or Assignee hereunder shall, unless
otherwise specified by the party entitled thereto, be made in United States
Dollars, in immediately available funds, and to the address or account specified
on the signature pages of this Agreement.  The address of Assignee for notice
purposes under the Credit Agreement shall be as specified on the signature
pages of this Agreement.

 

(g)           If any provision of this Agreement is held invalid, illegal or
unenforceable, the remaining provisions hereof will not be affected or impaired
in any way.

 

(h)           Each party shall bear its own expenses in connection with the
preparation and execution of this Agreement.

 

(i)            This Agreement shall be governed by and construed in accordance
with the laws of the State of Oregon.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

ASSIGNOR:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Assignor’s Notice Instructions:

 

 

 

 

 

 

 

 

 

Attn:

 

 

Ref:

 

 

Telephone:

(

)

 

 

Facsimile:

(

)

 

 

 

 

 

 

 

 

Assignor’s Payment Instructions:

 

 

 

 

 

 

 

 

 

ABA No.

 

 

Account No.

 

 

Attn:

 

 

Ref:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

 

Assignee’s Notice Instructions:

 

 

 

 

 

 

 

 

 

Attn:

 

 

Ref:

 

 

Telephone:

(

)

 

 

Facsimile:

(

)

 

 

 

 

 

 

Assignee’s Payment Instructions:

 

 

 

 

 

 

 

 

 

ABA No.

 

 

Account No.

 

 

Attn:

 

 

Ref:

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

ADMINISTRATIVE LENDER:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

7

--------------------------------------------------------------------------------